EXHIBIT F
802.11ac: A Survival Guide




               Matthew S. Gast
802.11ac: A Survival Guide
by Matthew S. Gast
Copyright © 2013 Matthew S. Gast. All rights reserved.
Printed in the United States of America.
Published by O’Reilly Media, Inc., 1005 Gravenstein Highway North, Sebastopol, CA 95472.
O’Reilly books may be purchased for educational, business, or sales promotional use. Online editions are
also available for most titles (http://safaribooksonline.com). For more information, contact our corporate/
institutional sales department: 800-998-9938 or corporate@oreilly.com.
Editors: Mike Loukides and Meghan Blanchette           Cover Designer: Karen Montgomery
Production Editor: Kristen Borg                        Interior Designer: David Futato
Proofreader: Rachel Head                               Illustrators: Robert Romano and Rebecca Demarest

August 2013:              First Edition

Revision History for the First Edition:
2013-07-22:      First release

2015-07-17:      Second release

See http://oreilly.com/catalog/errata.csp?isbn=9781449343149 for release details.

Nutshell Handbook, the Nutshell Handbook logo, and the O’Reilly logo are registered trademarks of O’Reilly
Media, Inc. 802.11ac: A Survival Guide, the image of a common European eel, and related trade dress are
trademarks of O’Reilly Media, Inc.
Many of the designations used by manufacturers and sellers to distinguish their products are claimed as
trademarks. Where those designations appear in this book, and O’Reilly Media, Inc., was aware of a trade‐
mark claim, the designations have been printed in caps or initial caps.
While every precaution has been taken in the preparation of this book, the publisher and author assume no
responsibility for errors or omissions, or for damages resulting from the use of the information contained
herein.




ISBN: 978-1-449-34314-9
[LSI]
                                   For L.,
      who reminds me it’s okay to have my head in the clouds sometimes.


And for the NCSA instruction team who made me into a pilot so I can get there:
              Mike, Terence, Larry, Mike, John, Buzz, and John.
                                                                                           Table of Contents




Foreword. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . vii
Preface. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . xi

1. Introduction to 802.11ac. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
      History                                                                                                                                       1
      The Core Technology of 802.11ac                                                                                                               4
        Beamforming and Multi-User MIMO (MU-MIMO)                                                                                                   6
        Operating Frequency Band for 802.11ac                                                                                                       8
      802.11ac Product Development Plans                                                                                                            9

2. The PHY. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
      Extended MIMO Operations                                                                                                                    11
      Radio Channels in 802.11ac                                                                                                                  12
        Radio Channel Layout                                                                                                                      12
        Available Channel Map                                                                                                                     15
      Transmission: Modulation, Coding, and Guard Interval                                                                                        17
        Modulation and Coding Set (MCS)                                                                                                           17
        Guard Interval                                                                                                                            20
        Error-Correcting Codes                                                                                                                    21
      PHY-Level Framing                                                                                                                           21
        The VHT Signal Fields                                                                                                                     23
        The Data Field                                                                                                                            28
      The Transmission and Reception Process                                                                                                      29
      802.11ac Data Rates                                                                                                                         32
        802.11ac Data Rate Matrix                                                                                                                 32
        Comparison of 802.11ac Data Rates to Other 802.11 PHYs                                                                                    35
      Mandatory PHY Features                                                                                                                      36




                                                                                                                                                     v
3. The MAC. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 37
     Framing                                                                                                                                    37
       Frame Size and Aggregation                                                                                                               38
       Management Frames                                                                                                                        40
     Medium Access Procedures                                                                                                                   44
       Clear-Channel Assessment (CCA)                                                                                                           45
       Protection and Coexistence of 802.11ac with Older 802.11 Devices                                                                         48
       Dynamic Bandwidth Operation (RTS/CTS)                                                                                                    50
     Security                                                                                                                                   54
     Mandatory MAC Features                                                                                                                     56

4. Beamforming in 802.11ac. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 59
     Beamforming Basics                                                                                                                         60
       Null Data Packet (NDP) Beamforming in 802.11ac                                                                                           65
     Single-User (SU) Beamforming                                                                                                               69
       Channel Calibration for Single-User Beamforming                                                                                          70
     Multi-User (MU) Beamforming                                                                                                                74
       Channel Calibration for Multi-User Beamforming                                                                                           74
       Multi-User MIMO Transmission                                                                                                             78
       MU-MIMO Implementation                                                                                                                   82

5. 802.11ac Planning. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 87
     Getting Ready for 802.11ac                                                                                                                88
       Catching the 802.11ac Technology Wave                                                                                                   89
       Client Device Mix                                                                                                                       91
       Application Planning                                                                                                                    93
       Physical Network Connections                                                                                                            95
       Security                                                                                                                                98
       Additional Planning Considerations                                                                                                     100
     802.11ac Radio Planning                                                                                                                  101
       Available Radio Channels                                                                                                               101
       Coverage and Capacity Estimates                                                                                                        101
       Equipment Selection                                                                                                                    106
       Network Architecture for 802.11ac                                                                                                      109
       Hardware Considerations                                                                                                                115
     Building an 802.11ac Network                                                                                                             118
       Channel Selection                                                                                                                      118
       Network Tuning and Optimization                                                                                                        120
     Checklist                                                                                                                                124

Glossary. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 127



vi   |    Table of Contents
                                                                       Foreword




Today, it’s easy to take Wi-Fi and its magical benefits for granted. Wi-Fi is a fundamental
part of our Internet ecosystem—it’s hard to imagine a world without it. In fact, the world
without Wi-Fi wouldn’t be the world we have; we’d be missing out on vast elements of
the Internet’s potential.
But the invention of Wi-Fi wasn’t inevitable. The technological innovation we call Wi-Fi
required a major innovation in U.S. government spectrum policy.
Wi-Fi is a use of spectrum on an unlicensed basis, and the Federal Communications
Commission (the U.S. government agency created more than 75 years ago to manage
communications, including those using electromagnetic spectrum) didn’t allow that
type of use until 1985. Spectrum frequencies were assigned only on an exclusive li‐
censed basis. These exclusive licenses—granted to launch radio, TV, satellite, and back‐
haul transmissions—helped create tremendous economic and social value, so maybe it
wasn’t a surprise that the FCC hadn’t authorized spectrum bands for unlicensed use.
But then, along came an idea: there were some bands of spectrum that were lying largely
fallow—at 900 MHz, 2.4 GHz, and 5.8 GHz. Nobody could figure out what they could
be licensed for. The bands were surrounded by other commercial uses, and transmis‐
sions at high or even moderate power levels or distances would cause interference. These
became known as the “garbage” or “junk bands,” and they sat there.
That is, until a brilliant policy innovator named Michael Marcus, an FCC staff engineer,
suggested that this spectrum be made available for use without a license and on a shared
basis, as long as the transmissions were at low power levels and they didn’t interfere with
neighboring licensed uses.
The bet was that innovators would figure out how to weave value out of that spectrum.
Although it wasn’t framed this way at the time, the idea was simple, forward-looking,
and in retrospect, obviously consistent with the great arc of American invention: provide
a platform for innovation, and innovators will come.



                                                                                         vii
So on May 9, 1985, the FCC adopted a little-noticed Order on “spread spectrum tech‐
nology” that opened up the junk bands. And innovators got to work.
Before long, someone had invented garage-door openers using unlicensed spectrum;
then wireless microphones, cordless phones, Bluetooth, and eventually Wi-Fi.
Wi-Fi has had staggering success: from a standing start, it’s now been adopted in roughly
200 million households worldwide. There are more than 750,000 Wi-Fi hot spots glob‐
ally, and over 800 million Wi-Fi-enabled devices are sold every year. And all of these
metrics are growing.
Devices and services built on unlicensed spectrum are an essential part of the U.S.
economy: studies estimate that unlicensed spectrum generates as much as $37 billion
annually for the U.S. economy. Wi-Fi hot spots in the United States increase the value
of licensed broadband service by an estimated $25 billion a year.
And the benefits have dovetailed into other key sectors: 80% of wireless healthcare
innovations, for example, are now on done on unlicensed spectrum, according to one
report. Unlicensed spectrum is transforming our homes, with amazing products already
in the market offering entirely new and exciting ways to enjoy music and video, and
other products to drive energy efficiency. Wi-Fi is a key basis of machine-to-machine
communications—or the Internet of Things—a swiftly emerging market with potential
to transform any number of sectors; we’ve had a 300% increase in connected M2M
devices using unlicensed spectrum in the past five years, and that’s just the beginning.
In other words, unlicensed spectrum is a boon for the American economy, and it con‐
tinues today to provide start-ups and innovators access to a test bed for spectrum that
is used by millions, helping bring new technologies to consumers in a rapid fashion.
Wi-Fi hasn’t been the only major spectrum policy innovation in the last three decades.
The FCC pioneered spectrum auctions for the world in the 1990s—an alternative to the
less-efficient, case-by-case administration of licenses through lotteries and comparative
hearings—and has since conducted over 80 auctions, granting more than 30,000 licen‐
ses. These auctions have generated over $50 billion for the U.S. Treasury and, even more
important, over $500 billion in value for the U.S. economy, according to expert
economists.
The FCC also, quite consequentially, began to grant spectrum licenses for flexible use,
rather than strictly circumscribing use to particular purposes. Flexible spectrum rights
help ensure spectrum moves to uses valued most highly by markets and consumers,
and the FCC has been hard at work the past few years to maximize flexibility and remove
outdated use rules and restrictions.




viii   |   Foreword
Together, licensed and unlicensed spectrum have given us the amazing mobile Internet
ecosystem we enjoy today—smartphones, tablets, the new “apps economy,” and more.
And the mobile revolution is driving economic growth, job creation, and U.S. compet‐
iveness. Nearly $250 billion in private capital has been invested in U.S. wired and wireless
broadband networks since 2009; there’s been more private investment in ICT than any
other U.S. sector, including by major oil and gas or auto companies. The U.S. is the first
country deploying 4G LTE networks at scale, and in late 2012 we had as many LTE
subscribers as the rest of the world combined, making us the global test bed for next
generation 4G apps and services.
The new mobile apps economy—a made-in-the-U.S.A. phenomenon—has already cre‐
ated more than 500,000 U.S. jobs, and more than 90% of smartphones sold globally in
2012 run operating systems developed by U.S. companies, up from 25% three years ago.
Annual investment in U.S. wireless networks grew more than 40% between 2009 and
2012, while investment in European wireless networks was flat, and wireless investment
in Asia—including China—was up only 4%.
But we know we face big challenges to our mobile momentum. None is greater than the
spectrum crunch.
Spectrum is a limited resource. Yet smartphones and tablets are being adopted faster
than any communications or computing device in history; U.S. mobile data traffic grew
almost 300% last year, and is projected to grow an additional 16-fold by 2016. Wi-Fi
and other unlicensed innovations are key to bridging this supply/demand gap. Wi-Fi
already carries more Internet traffic than cellular networks, and commercial mobile
carriers are offloading 33% of all traffic to Wi-Fi, with that amount projected to grow
to 46% by 2017.
So with the U.S. mobile ecosystem booming and demand for spectrum skyrocketing,
policymakers need to free up a large amount of new spectrum for both licensed and
unlicensed use.
Fortunately, the FCC has been focused on this task. Early in the Obama administration,
the FCC released the country’s first National Broadband Plan, which included a goal of
freeing up 300 MHz of spectrum (including both licensed and unlicensed) by 2015 and
500 MHz by 2020, essentially doubling the amount of airwaves available for broadband
by decade’s end. We will achieve the 2015 goal, and with continued focus and leadership,
we can achieve the 2020 goal as well.
In 2010, the FCC freed up the largest amount of low-band spectrum for unlicensed use
in 25 years by making high-quality “white spaces” spectrum available in between TV
channels. And in early 2013, the FCC passed a plan to increase unlicensed spectrum for
Wi-Fi by about 35%—unleashing 195 MHz in the 5 GHz band.
But we need more—more spectrum and more policy innovation.



                                                                              Foreword   |   ix
Incentive auctions are one such major next-generation spectrum policy innovation.
Proposed in 2010 as part of the National Broadband Plan, incentive auctions are two-
sided and use the power of the market to repurpose beachfront spectrum used by TV
broadcasters (in the 600 MHz band) for both licensed and unlicensed wireless broad‐
band. In 2012, Congress passed and President Obama signed landmark legislation au‐
thorizing the auctions; the FCC is on track to hold the world’s first incentive auction in
2014.
In addition to freeing up a large amount of spectrum for licensed use, incentive auctions
have the potential to unleash a next-generation of unlicensed spectrum. So, as part of
the auction, the FCC proposed setting aside a significant amount of the returned broad‐
cast spectrum for unlicensed use. To my surprise, this has been met with some oppo‐
sition. Some say 100% of the recovered spectrum should be auctioned for exclusive
licensed use. This would be a mistake, as it shuts down a potential new opportunity for
innovation. And as Matthew Gast and others have demonstrated, if we build new plat‐
forms for innovation, the innovators will come.
Meanwhile, innovators continue to make tremendous strides around existing unli‐
censed spectrum, particularly Wi-Fi. Wi-Fi is making more efficient use of spectrum,
with incredible boosts in speed, capacity, and reliability. I’m confident the new 802.11ac
standard for Gigabit Wi-Fi—and Matthew Gast’s important guide—will demonstrate
anew the powerful value of the unlicensed platform.
For years, Matthew Gast has worked tirelessly to unleash the opportunities of Wi-Fi.
This book is another significant contribution to the future of Wi-Fi and the mobile
Internet. And it comes at just the right time.
                                                                  —Julius Genachowski
Julius Genachowski served as Chairman of the U.S. Federal Communications Commis‐
sion from June 2009 to May 2013.




x   |   Foreword
                                                                          Preface




People keep moving. Networks still don’t, but they are being forced—sometimes quite
painfully!—to accommodate the motion of users.
Wireless LANs are well established as The Way to Connect to the Network. When I first
moved to Silicon Valley in the late 1990s, it was common to hear people talk about how
they had run Ethernet through their homes so that every room had a network jack.
Friends of mine worked with their home builders to install their own wiring, and oc‐
casionally a renovated home’s listing would breathlessly tout network connectivity. (To
those who knew the technology, networking was always more than a patch panel in‐
stalled someplace convenient.)
Today, network wiring no longer has a monopoly on that initial connection to the net‐
work edge. From Ethernet, the world has shifted to using wireless LANs, almost exclu‐
sively based on the 802.11 family of standards. In the space of a decade, Ethernet has
been transformed from the underlying technology that made jokes like “will code for
Internet access” possible into a mere support system for the wireless network that ev‐
erybody attaches to.
The road to becoming the “first hop” technology in the network has required several
steps. When 802.11 was first standardized in 1997, many of the networks ran at just one
megabit, with a really fast network (for that point in time) running at double that speed.
At that time, there was a huge debate between the proponents of frequency hopping
technology and direct sequence technology. Direct sequence won out and led to the first
mainstream technology, 802.11b. The wireless network community would move from
a single radio carrier to multi-carrier technology with 802.11a and 802.11g, and on to
multiple-input/multiple-output (MIMO) with 802.11n.




                                                                                        xi
The next big milestone for 802.11 is a speed that is, as Dogbert would say, “big and
round”1—a gigabit per second of raw speed. That project is currently in development
as 802.11ac. If you wished 802.11n were faster, buckle up and start reading!

Audience
This book is about 802.11ac, the draft standard “gigabit WiFi” specification. After the
massive revision that was 802.11n, the technology changes in 802.11ac are (fortunately)
not quite as large. To get the most out of this book, you’ll need to be familiar with the
basics of the 802.11 Medium Access Control (MAC) layer, and have some familiarity
with how pre-802.11ac networks were designed and built.

                            Think of this book as the 802.11ac-specific companion to the
                            earlier 802.11 Wireless Networks: The Definitive Guide from
                            2005, and 802.11n: A Survival Guide, published in 2012.




The intended reader is a network professional who needs to get in-depth information
about the technical aspects of 802.11ac network operations, deployment, and monitor‐
ing. Readers in positions such as the following will benefit the most from this book:

      • Network architects responsible for the design of the wireless networks at their places
        of business, whether the 802.11ac network is the first wireless LAN or an upgrade
        from a previous 802.11 standard
      • Network administrators responsible for building or maintaining an 802.11ac net‐
        work, especially those who want to make the transition from earlier 802.11a/b/g or
        802.11n technologies

If you have picked up this book looking for information on security in 802.11ac, it’s in
here. Fortunately, 802.11ac is just as secure as previous generations of 802.11. Security
is part of the protocol, so if you are comfortable with 802.11 security in 802.11n or
earlier, you know everything you need to know about 802.11ac.

Conventions Used in This Book
The following typographical conventions are used in this book:
Italic
     Indicates new terms, URLs, email addresses, filenames, and file extensions.



      1. As always, Dogbert was ahead of the curve. He was frightening people way back in 1994.



xii     |   Preface
              This icon signifies a tip, suggestion, or general note.




               This icon indicates a warning or caution.




Safari® Books Online
                     Safari Books Online (www.safaribooksonline.com) is an
                     on-demand digital library that delivers expert content in
                     both book and video form from the world’s leading
                     authors in technology and business.
Technology professionals, software developers, web designers, and business and crea‐
tive professionals use Safari Books Online as their primary resource for research, prob‐
lem solving, learning, and certification training.
Safari Books Online offers a range of product mixes and pricing programs for organi‐
zations, government agencies, and individuals. Subscribers have access to thousands of
books, training videos, and prepublication manuscripts in one fully searchable database
from publishers like O’Reilly Media, Prentice Hall Professional, Addison-Wesley Pro‐
fessional, Microsoft Press, Sams, Que, Peachpit Press, Focal Press, Cisco Press, John
Wiley & Sons, Syngress, Morgan Kaufmann, IBM Redbooks, Packt, Adobe Press, FT
Press, Apress, Manning, New Riders, McGraw-Hill, Jones & Bartlett, Course Technol‐
ogy, and dozens more. For more information about Safari Books Online, please visit us
online.

How to Contact Us
Please address comments and questions concerning this book to the publisher:

    O’Reilly Media, Inc.
    1005 Gravenstein Highway North
    Sebastopol, CA 95472
    800-998-9938 (in the United States or Canada)
    707-829-0515 (international or local)
    707-829-0104 (fax)



                                                                           Preface   |   xiii
We have a web page for this book, where we list errata, examples, and any additional
information. You can access this page at http://oreil.ly/80211ac_guide.
To comment or ask technical questions about this book, send email to bookques
tions@oreilly.com.
For more information about our books, courses, conferences, and news, see our website
at http://www.oreilly.com.
Find us on Facebook: http://facebook.com/oreilly
Follow us on Twitter: http://twitter.com/oreillymedia
Watch us on YouTube: http://www.youtube.com/oreillymedia

Acknowledgments
This is my second book written with Meg Blanchette as editor. Meg kept the book
moving along as best she could, which is no small feat given that I successfully pursued
a pilot cetificate as I wrote this book. Meg regularly sought out opportunities for me to
experiment as an author, most notably by encouraging me to participate in the early
release program starting six months before the book’s final release. All the delays in
publication are due entirely to my preoccupation with aviation, and would no doubt
have been much worse without Meg’s diligent efforts to keep me on track.
I could not have asked for better readers to keep me motivated. As a direct result of all
the notes and questions that I received, the book grew substantially during the review
cycle. The review team included several 802.11 luminaries who are famous in their own
right. My all-star review team consisted of (in alphabetical order, so I do not need to try
and rank their many valuable and varied contributions in any sort of order):
Joe Fraher
     Joe is a technical writer and colleague of mine at Aerohive, where he consistently
     produces documentation that is lucid, complete, and easy to use. Unlike me, he has
     mastered all the tools of his trade and handles the whole project from start to finish.
     One of Joe’s main contributions to the finished product you now hold is that he
     does not let me get away with glossing over anything. If you find that the book is
     consistent and complete, your thanks are properly given to Joe.
Changming Liu
   Changming is the CTO at Aerohive, and a fountain of ideas both for Aerohive’s
   customers, and for me personally. I cannot name a conversation with him that I did
   not wish were longer.
Chris Lyttle
    Chris heads up the wireless LAN practice at a major integrator, where he helps
    customers figure out how to use the technology that we build as an industry. Along


xiv   |   Preface
     the way, he chronicles the journey on his blog at Wi-Fi Kiwi, sharing valuable bits
     of information with anybody who is trying to run a wireless LAN.
Craig Mathias
    At the Farpoint Group, Craig has been a prolific writer on 802.11 for many years.
    I am indebted to him for his many kind words over the years, and the encourage‐
    ment he has always given me to continue writing on 802.11. Craig has asked me to
    be on many panels at industry events over the years, and has never failed to promote
    my books in his thoughtful introductions. As an analyst on the cutting edge, Craig
    is able to talk about new developments throughout the development process.
Matthew Norwood
   Matthew, a senior technologist at an integrator, is one of the many people in the
   industry who has to do useful things with the crazy collection of technology parts
   we create. His networking mad science, which is about many components in ad‐
   dition to wireless LANs, unfolds at In Search of Tech.2 Matthew brought the sen‐
   sibility of an expert network engineer to the book, and his review of the planning
   and integration parts of this book was particularly valuable.
Adrian Stephens
    Adrian is one of the leaders of the 802.11 working group, where he has consistently
    used computers to save work instead of creating more of it. Talking to Adrian is
    like dropping questions into a deep well of technical knowledge. (For the record, I
    have yet to find the bottom.) I benefited from Adrian’s prodigious knowledge when
    we worked together on the 802.11-2012 revision, and he continues to serve the
    802.11 community in ways too numerous to count. His comments on advanced
    MAC features and beamforming particularly strengthened the text, and his
    humourous3 comments added levity to the long slog of finishing the book, the effect
    of which was to help me see the light at the end of the tunnel.
Tim Zimmerman
   Tim is an analyst with a technology advisory firm, and one of the most plugged-in
   people in the Wi-Fi industry. I am grateful for his time, and his many comments
   expanded multiple parts of the book in ways that will benefit you.




  2. Matthew also wrote the nicest thing I’ve ever read about my writing on his own blog at http://www.insearch
     oftech.com/2013/04/11/the-curse-of-matthews-books/.
  3. Adrian is English, so I deviate from the American spelling just to show him that I can be bilingual.



                                                                                                  Preface   |   xv
In addition to the formal review team, I benefited from the assistance of many other
readers. Early release readers came from all across the world. Some of the most helpful
were:
Jeff Haydel
     Jeff is a talented field engineer for Aerohive, and was all that an author could ask
     for in an early release reader. He religiously read multiple drafts of the book, and
     was particularly helpful in striking the right balance between remaining faithful to
     the specification while trying to be concise and comprehensible.
Colleen Szymanik
    Colleen Szymanik runs one of the largest and most complex wireless networks in
    the world, and her comments kept me focused on how to keep the book focused
    on information that would help working network administrators everywhere.
Ben Wilson
    My colleague Ben Wilson has helped deploy more wireless networks than I care to
    count. His work takes him all across the UK, and I cannot figure out how he found
    time to review the book, let alone offer numerous useful suggestions.
One of the advantages of publishing the book early was that readers were able to interact
with each other, both in person and on blogs. As I was working on incorporating tech‐
nical review comments, I finally met Lee Badman face-to-face at Interop, and our brief
discussion was critical to refining my thinking about the connectivity that will support
future generations of 802.11ac access points.
I am grateful to readers who served as valuable sanity checks during the writing process,
and helped keep me as focused as possible on the end goal. Terry Simons, who works
on wireless LAN integration for Nest Labs, found the time to review the draft of this
book and give me the detailed technical feedback of somebody who knows what it takes
to make Wi-Fi just work. Tom Hollingsworth offered encouragement at a critical junc‐
ture. Michele Chubirka, the security podcaster for Packet Pushers, provided a much-
welcomed reality check during the middle of the long twilight of the book. Kelly Davis-
Felner and Bill Solominsky at the Wi-Fi Alliance offered encouragement both in person
at the Wi-Fi Alliance meeting where much of this book was written, and by drafting me
into writing for the Wi-Fi Alliance on 802.11ac.




xvi   |   Preface
                                                                               CHAPTER 1
                                       Introduction to 802.11ac




                                             If the network drops below a speed of five hundred
                                                     megabits per second, the users will explode!
                                               —The plot of the movie Speed (starring Keanu
                                                         Reeves as a network administrator)
One of the many experiences I value from my time participating in the 802.11 working
group is the ability to compare the “outside” view of a technology with the “inside” view
of people in the engine room sweating to make it work. From the outside, wireless LANs
have seen a steady progression in speeds from a megabit in the late 1990s to a gigabit
with the first release of 802.11ac in 2013. Getting inside the process of making that
happen let me see the false starts and wrong turns, and generally appreciate—and con‐
tribute to!—the behind-the-scenes work that creates that smooth external perception.
One important note about this book is that it is being written at the same time as the
standard is being developed. It is possible that changes to 802.11ac will occur during
the technical review process for the draft standard, though based on historical experi‐
ence, I would expect any changes to be small at this point.

History
The 802.11 working group has a structured method of introducing new technologies.
When a gap is identified in the existing standard, a sufficient number of participants
can start a study group to investigate whether there is sufficient justification to develop
new technology. Typically, as the Last Big Thing is wrapping up, the project to develop
the Next Big Thing will begin. The structured method of developing new standards has
led to a long history of innovation, delivering both new physical layers and enhance‐
ments to the Medium Access Control (MAC) layer in terms of security and quality of
service, as shown in Figure 1-1.



                                                                                               1
Figure 1-1. 802.11 timeline

In 2007, the 802.11n project was well underway, with a draft standard that was techni‐
cally complete enough to enable multi-vendor interoperability. In May of that year, the
802.11 working group started the Very High Throughput (VHT) study group to launch
a project to create even faster networking. The VHT study group was chartered to
develop speeds in excess of 802.11n’s 600 Mbps, and the genesis of 802.11ac dates to the
start of that study effort.
Once started, a study group works to propose to the IEEE as a whole to take on the
project in a document known as the Project Authorization Request (PAR). Part of the
PAR is to demonstrate that five key criteria are met, and if the criteria are not met, the
project does not move forward. They are:

    • Broad market potential
    • Compatibility
    • Distinct identity
    • Technical feasibility
    • Economic feasibility

The VHT study group began its work at the May 2007 meeting, and it recommended
forming two gigabit networking task groups. The distinction between the two task
groups is the supported frequency band they operate in. Task Group AC was authorized
to build a gigabit standard that was supported at frequencies of less than 6 GHz, which
makes it compatible with the existing frequency bands used by 802.11. (Early in the
development process, it was decided to restrict 802.11ac to the 5 GHz frequency bands
used by 802.11n and 802.11a, and not to support the 2.4 GHz frequency band used by
802.11b and 802.11g.) Task Group AD was authorized to build a gigabit standard in a
frequency band around 60 GHz. While it is interesting technology, it requires significant




2   |   Chapter 1: Introduction to 802.11ac
changes to the way that networks are planned and built, and the range is dramatically
shorter with such a high frequency.
Once Task Group AC was authorized in September 2008, it began working on technical
approaches to meet the goals laid out in its PAR.1 The group was chartered in its PAR
to produce a standard operating at 1 Gbps for multiple stations, and 500 Mbps for a
single station which hints at some of the technical approaches that will be used to get
to much higher speeds. Before starting work on writing the detailed technical specifi‐
cation, the task group approved a specification framework document. Beginning with
a specification framework represented a departure from the 802.11 working group’s
typical practice of beginning with detailed technical proposals. By starting with a list of
attributes for the final standard, Task Group AC was able to shorten the standards
development process and move the technology to market more quickly.2 Even though
the 802.11ac PAR set out the goal of gigabit networking, that relatively modest goal will
be met with first-generation products, and the full standard provides additional op‐
portunities for significant additional speed gains.


         802.11ac and 802.11ad: What Difference a Frequency Makes
  Both the 802.11ac and 802.11ad efforts sprang out of the VHT study group. The stand‐
  ards effort for 802.11ad completed in late December 2012, shortly after this book went
  into early release. Although the standards effort for 802.11ac is ongoing, pre-release
  hardware for 802.11ac has been in development for a longer period of time and com‐
  mercial products based on the draft standard are readily available. The major difference
  between the two that drives most comparisons is the operating frequency. 802.11ac was
  founded as gigabit at less than 6 GHz, which, practically speaking, keeps it constrained
  to the existing unlicensed frequency bands used by 802.11. 802.11ad started off in rec‐
  ognition of new spectrum available at 60 GHz in the US, Europe, and Japan. 802.11ad
  uses a very wide (4 GHz) channel and tops out with a conservative modulation (16-
  QAM) because the range of such high frequencies is typically short. With an intended
  short range, the 802.11ad specification changes the way that some fundamental opera‐
  tions of 802.11 occur so that it is more of a peer-to-peer protocol. Key applications
  for 802.11ad are the support of wireless docking and high-speed short-range cable
  replacement.




  1. The final approved 802.11ac PAR is available at https://mentor.ieee.org/802.11/dcn/08/11-08-0807-04-0vht-
     below-6-ghz-par-nescom-form-plus-5cs.doc.
  2. The specification framework document is 11-09/0992, which was at revision 21 as of this book’s writing. The
     most recent version of the specification framework can be downloaded from https://mentor.ieee.org/802.11/
     documents?is_dcn=992&is_group=00ac&is_year=2009.



                                                                                                  History   |   3
The Core Technology of 802.11ac
At first glance, 802.11ac appears to be an exercise intended to make Claude Shannon
nervous by packing more bits into each slice of spectrum and time.3 Conceptually,
802.11ac is an evolution from 802.11n and not a revolutionary departure. Many of the
techniques used to increase speed in 802.11ac are familiar after the introduction of
MIMO. Unlike 802.11n, which developed major new MAC features to improve effi‐
ciency, 802.11ac uses familiar techniques and takes them to a new level, with one ex‐
ception. Rather than using MIMO only to increase the number of data streams sent to
a single client, 802.11ac is pioneering a multi-user form of MIMO that enables an access
point (AP) to send to multiple clients at the same time. Table 1-1 lays out the differences.
Table 1-1. Differences between 802.11n and 802.11ac
802.11n                                                    802.11ac
Supports 20 and 40 MHz channels                            Adds 80 and 160 MHz channels
Supports 2.4 GHz and 5 GHz frequency bands                 Supports 5 GHz only
Supports BPSK, QPSK, 16-QAM, and 64-QAM                    Adds 256-QAM
Supports many types of explicit beamforming                Supports only null data packet (NDP) explicit beamforming
Supports up to four spatial streams                        Supports up to eight spatial streams (AP); client devices up to
                                                           four spatial streams
Supports single-user transmission only                     Adds multi-user transmission
Includes significant MAC enhancements (A-MSDU, A-MPDU)     Supports similar MAC enhancements, with extensions to
                                                           accommodate high data rates

They include:
Wider channels
   802.11ac introduces two new channel sizes: 80 MHz and 160 MHz. Just as with
   802.11n, wider channels increase speed. In some areas, 160 MHz of contiguous
   spectrum will be hard to find, so 802.11ac introduces two forms of 160 MHz chan‐
   nels: a single 160 MHz block, and an “80+80 MHz” channel that combines two 80
   MHz channels and gives the same capability.
256-QAM
    Like previous 802.11 amendments, 802.11ac transmits a series of symbols, each of
    which represents a bit pattern. Prior to 802.11ac, wireless LAN devices transmitted
    six bits in a symbol period. By using a more complex modulation that supports


    3. In 1948, Shannon, then a Bell Labs researcher, developed the mathematical techniques to prove the maximum
       data speed that can be transmitted through a channel. The resulting “speed limit” of the channel is often called
       the Shannon limit or the Shannon capacity, and is related to both the signal-to-noise ratio of the channel and
       the channel’s bandwidth. This is just one of his many important contributions that led to his title as “The
       Father of Information Theory.”



4    |   Chapter 1: Introduction to 802.11ac
    more data bits, it is possible to send eight bits per symbol period, a gain of 30%.
    Details of QAM will be presented in Chapter 2. The extent to which 256-QAM can
    be used reliably in real-world deployments is an open question for 802.11ac at this
    time.
Beamforming
   802.11ac radically simplifies the beamforming specifications to one preferred tech‐
   nical method. Beamforming in 802.11n required two devices to implement mutu‐
   ally agreeable beamforming functions from the available menu of options. Very few
   vendors implemented the same options, and as a result, there was almost no cross-
   vendor beamforming compatibility. With the key features of 802.11ac depending
   on beamforming, however, a simplification was required to enable the core
   technology.
More spatial streams and multi-user MIMO (MU-MIMO)
   802.11ac specifies up to eight spatial streams, compared to 802.11n’s four spatial
   streams, at the AP. The extra spatial streams can be used to transmit to multiple
   clients at the same time. With the ability to transmit at high speeds to multiple
   clients simultaneously, 802.11ac will speed up networks even more than might be
   apparent from simply looking at the data rate.


                        The Many Faces of Beamforming
 Beamforming is a process by which the sender of a transmission can preferentially direct
 its energy toward a receiver to increase the signal-to-noise ratio, and hence the speed
 of the transmission. Broadly speaking, it can be grouped into two main types. Explicit
 beamforming is based on the transmitter and receiver exchanging information about
 the characteristics of the radio channel to extract maximum performance from the radio
 channel based on channel quality measurements, while implicit beamforming is based
 on inferences of channel characteristics when frames are lost. Explicit beamforming is
 generally more powerful because the channel measurements are more detailed than the
 inference of loss, but the explicit measurement and exchange of data on the radio link
 must be supported by both ends of the link. Transmitting beamformed frames typically
 requires an antenna array capable of altering its pattern on a frame-by-frame basis,
 which is why the term “smart antenna” is often used in discussions of beamforming. To
 change the radiation pattern on a frame-by-frame basis, smart antennas are controlled
 electronically.




                                                            The Core Technology of 802.11ac   |   5
Beamforming and Multi-User MIMO (MU-MIMO)
Multi-user MIMO represents the greatest potential of 802.11ac, though it has yet to be
proven in commercially available products in widespread use. Prior to 802.11ac, all
802.11 standards were single-user: every transmission sent was sent to a single destina‐
tion only. Beamforming is occasionally used in such networks as a means of increasing
the signal power over a portion of the AP’s territory to increase the data rate at the
receiver. Multi-user transmissions are a new capability within 802.11. Radio waves, like
any waves, add by superposition. If there are two receivers located in sufficiently dif‐
ferent directions, a beamformed transmission may be sent to each of them at the same
time.
Figure 1-2 compares the single-user MIMO technologies used in 802.11n with the new
multi-user MIMO in 802.11ac. In Figure 1-2(a), all of the spatial streams are directed
to one receiving device. In 2013, multiple spatial streams were a commonplace technical
innovation, supported in every 802.11n AP and almost every client device. In contrast,
Figure 1-2(b) shows what it means for a MIMO transmitter to be multi-user. In the
figure, the access point is transmitting four simultaneous spatial streams. The magic of
MU-MIMO is that the four spatial streams are being transmitted to three separate de‐
vices. Two of the spatial streams are transmitted to a laptop supporting high-speed data
transmission. Each of the other two spatial streams is transmitted to a single-stream
device, such as a phone or tablet computer. To keep the three transmissions separate,
the AP uses beamforming to focus each of the transmissions toward its respective re‐
ceiver. For this type of scenario to work, it is necessary that the receivers are located in
different enough directions that focused transmissions avoid interfering with each oth‐
er. Due to the potential of inter-stream interference, multi-user transmissions require
more up-to-date feedback, a challenge that will be discussed more in Chapter 4.
Multi-user MIMO has the potential to change the way Wi-Fi networks are built because
it enables better spatial reuse. One of the keys to building an 802.11 network of any type
is reusing the same channel in multiple places. For example, in Figure 1-3(a), the radio
channel is used for omnidirectional transmissions. When the AP transmits, the radio
energy is received by both the laptop and the smartphone, and the channel may be used
to communicate with only one of the devices at any point in time. One of the reasons
why high-density networks are built on small coverage areas is that the same radio
channel can be reused multiple times, and each AP in a dense network can transmit on
the channel independently. Multi-user MIMO builds on the small-cell approach by
enabling even more tightly packed networks. In Figure 1-3(b), MU-MIMO is in use. As
a result, the AP can send independent transmissions within its own coverage area. Just
as Ethernet switches reduced the collision domain from a whole broadcast segment to
a single port, MU-MIMO reduces the spatial contention of a transmission and enables
the first “switching-like” applications of Wi-Fi.



6   |   Chapter 1: Introduction to 802.11ac
Figure 1-2. Single- and multi-user MIMO comparison




Figure 1-3. Improved spatial reuse with MU-MIMO


                                                     The Core Technology of 802.11ac   |   7
Getting MU-MIMO implementations right, however, is quite complex. The simple
world of Figure 1-3 is an ideal depiction. In practice, there will always be some crosstalk
between transmissions to different clients. As an implementation matter, each of the
multiple transmissions in Figure 1-3(b) will be slower than the single transmission in
Figure 1-3(a), but the total throughput in the multiple-transmission case will be larger.

Operating Frequency Band for 802.11ac
Unlike 802.11n, which operated all across the unlicensed spectrum bands allocated to
wireless LANs, 802.11ac is restricted to 5 GHz operation only. 802.11ac’s PAR stated
that it would only work at 5 GHz. In effect, this is a recognition that 802.11n is as good
as it’s going to get for the 2.4 GHz band, and future technologies are not going to come
to the old crowded spectrum there.

                     802.11ac operates only in the 5 GHz frequency band. It is not avail‐
                     able in the 2.4 GHz band.




Table 1-2 lists the 802.11 versions that operate in each frequency band.
Table 1-2. 802.11 standards operating in the 2.4 GHz and 5 GHz bands
2.4 GHz                                       5 GHz
802.11 (direct sequence and frequency hopping) 802.11a
802.11b                                       802.11n
802.11g                                       802.11ac
802.11n

The decision to keep the 802.11ac specification from running in the 2.4 GHz band is
frequently a source of questions from users who hope that 802.11ac will dramatically
improve the performance of older 2.4 GHz devices. Unfortunately, there is sound tech‐
nical justification for why 802.11n is the “end of the line” for the 2.4 GHz spectrum.
Making 802.11n the capstone technology for the 2.4 GHz band is based on the relatively
small benefit from the major features in 802.11ac. Most notably, one of the major tech‐
niques used to increase speed in 802.11ac is significantly wider channels. Doubling
channel width to 40 MHz in 802.11n provided a little more than double the speed.




8   |   Chapter 1: Introduction to 802.11ac
802.11ac goes even farther, to 80 and 160 MHz channels, but there is not 160 MHz of
available spectrum to use in the old 2.4 GHz allocation.4
If, however, you decide to fully utilize the channel across the whole 80 MHz, by defi‐
nition the entire open frequency band must be free of other transmissions. Using 40
MHz channels in a 2.4 GHz 802.11n network is hard enough because two of the three
available transmission channels must be clear in order to transmit. Keeping all three 2.4
GHz channels clear would be even harder. If you can reliably keep all three available
channels free, my only advice is to start buying lottery tickets because you clearly have
luck with you. Even on a network that is intended only for use with new wide band
802.11ac devices, there will still be other narrowband devices. Too many battery-
operated phones and tablets are in use to believe that a network can be restricted only
to wide band devices.
The second big protocol feature to boost speed in 802.11ac is the move to the aggressive
256-QAM coding, which requires clean spectrum to have transmissions “land” on the
right constellation point. (Don’t worry, I’ll write more about this in Chapter 2.) Spectrum
at 5 GHz is much cleaner because there isn’t interference from Bluetooth, microwave
ovens, 2.4 GHz cordless phones, or any of the many random devices that pollute the 2.4
GHz band.5 Although none of these devices taken alone does much to increase the noise
level, taken together they may collectively raise the noise floor by about 5 dB overall. In
some ways, regulation of 5 GHz operation is more protective, and tends to reduce in‐
terference as well. When you are trying to do something so channel quality–sensitive
as 256-QAM, even small sources of noise are a major barrier.

802.11ac Product Development Plans
In the early days of 802.11, new physical layer specifications were smaller and came to
market in one step. Starting with 802.11n, the technical specifications began to outrun
product development capacity, and large specifications now come to the market in dis‐
tinct waves. The first wave of 802.11ac products will be driven by the enthusiasm for
higher speeds. APs will typically have three stream capabilities, but with 802.11ac pro‐
viding 80 MHz channels and 256-QAM modulation, the speed will go from 450 Mbps
to 1.3 Gbps. The second wave of 802.11ac products will add even wider channels and
possibly even multi-user MIMO support, as outlined in Table 1-3. Later waves will add


  4. The issue is actually a little more complicated. Most regulators require restrictions on side band emissions,
     so even if you have 83 MHz of spectrum, the harmonic lobes above and below the main 80 MHz transmission
     may be too powerful to meet side band emission requirements. When defining the channel width, 802.11ac
     has limits on the transmitted power outside the main band at ±120 MHz from the center frequency, and
     therefore, an 802.11ac channel does not fit in the 2.4 GHz band.
  5. One reviewer pointed out to me that there have been some microwave ovens that operate around 5 GHz, but
     thankfully, they were not commercially successful.



                                                                       802.11ac Product Development Plans    |   9
even higher numbers of spatial streams and will usher in the multi-gigabit future prom‐
ised by the 802.11ac project charter.
Table 1-3. Anticipated 802.11ac technology waves
Attribute                            First wave                   Second wave
Maximum number of spatial streams 3                               3 or 4
Channel width                        80 MHz                       160 MHz
Maximum modulation                   256-QAM                      256-QAM
Typical maximum speed                1.3 Gbps                     2.6 Gbps
Beamforming support                  Varies (depending on vendor) Yes
MU-MIMO support                      No                           Possibly




10   |   Chapter 1: Introduction to 802.11ac
                                                                              CHAPTER 2
                                                                           The PHY




                                            There’s fifty-seven channels and no free airtime...
                                                —Bruce Springsteen, singing “57 Channels
                                              (And Nothin’ On)” as a wireless administrator
Large improvements in 802.11 speeds typically have resulted from the introduction of
a big new idea. Introducing multi-carrier transmission with OFDM increased speeds
in the transition from 802.11b to 802.11a/g. Creating MIMO systems did the same in
the move from 802.11a/g to 802.11n. 802.11ac, however, does not introduce a new way
of transmitting data over the air. Though they are both extended beyond what was
introduced in 802.11n, the techniques used to put bits on the air in 802.11ac will be
familiar to anybody familiar with 802.11n: MIMO and wide channels. Raw speed in‐
creases in the PHY come from three sources: a higher number of MIMO streams, wider
channels, and a finer modulation that can pack more bits into each unit of airtime.

Extended MIMO Operations
One of the major techniques used by 802.11ac to increase throughput is the extension
of MIMO from a system that supports four spatial streams to one that supports eight.
As with all other MIMO systems, each spatial stream requires its own transmission
system; building an 802.11ac AP that supports eight spatial streams would therefore
require an antenna array with eight independent radio chains and antennas. Taken as
a single protocol feature, extending to eight spatial streams alone doubles throughput
over an equivalent 802.11n system by doing something equivalent to doubling the
number of lanes on a highway. It will, however, take time to bring devices with more
than four spatial streams to market. Just as in previous versions of 802.11 MIMO sys‐
tems, a transmitter must have at least one radio chain for transmission for each spatial
stream; as devices support more spatial streams, the required antenna has more elements
and will grow in size.



                                                                                            11
                     The number of spatial streams can be no greater than the number of
                     elements in the antenna array. When the count of array elements
                     exceeds the number of spatial streams, there is an additional signal
                     processing gain that can be used to improve the signal-to-noise ra‐
                     tio in beamforming.


Beamforming is a capability that was first proposed in 802.11n, though it never achieved
widespread implementation. By using the antenna array to send carefully phase-shifted
energy patterns, it is possible to “steer” a data stream toward a particular receiver.
802.11ac builds on beamforming by allowing multiple simultaneous transmissions for
multi-user MIMO (MU-MIMO). MU-MIMO is one of the key technologies that will
take 802.11ac far beyond its published (or “headline”) data rate for frame transmission.
Instead of having a single transmitter and receiver in the same area, MU-MIMO enables
spatial reuse, where the same channel can be used in different areas by the same access
point. This exciting development will bring the benefits of switching and reduced col‐
lision domains to 802.11 networks. It is a topic that requires its own in-depth exposition
because it requires communication between protocol layers; it is discussed fully in
Chapter 4.1

Radio Channels in 802.11ac
To the well-established 20 MHz channel that has been widely used in 802.11 from the
first standardization of OFDM in 802.11a and the 40 MHz channel used in 802.11n, the
802.11ac brings two new channel sizes. As expected, wider channels bring higher
throughput. Just as in previous OFDM-based transmission, 802.11ac divides the chan‐
nel into OFDM subcarriers, each of which has a bandwidth of 312.5 kHz. Each of the
subcarriers is used as an independent transmission, and OFDM distributes the incom‐
ing data bits among the subcarriers. A few subcarriers are reserved and are called pilot
carriers; they do not carry user data and instead are used to measure the channel.

Radio Channel Layout
To increase throughput, 802.11ac introduces two new channel widths. All 802.11ac
devices are required to support 80 MHz channels, which doubles the size of the spectral
channel over 802.11n. It further adds a 160 MHz channel option for even higher speeds.
Due to the limitations of finding contiguous 160 MHz spectrum, the standard allows
for a 160 MHz channel to be either a single contiguous block or two noncontiguous 80
MHz channels. Figure 2-1 shows the layout of channels in terms of their OFDM data


     1. As you will see in Chapter 4, this is an (intentionally) simplified description of MIMO transmission. A single
        data stream does not necessarily follow a single clean, linear path through space, in large part due to the
        dependence of transmission on frequency.



12     |   Chapter 2: The PHY
and pilot carriers defined in 802.11ac, along with the channel formats from 802.11a/g
and 802.11n for comparison. In the figure, each horizontal line represents the layout of
OFDM subcarriers in one type of channel, ranging from the 20 MHz channels first used
with OFDM up to the widest channel that 802.11ac has to offer. Pilot carriers are rep‐
resented by the dips down in the line to show that they carry no data.




Figure 2-1. Channel layouts in 802.11ac

               This section describes the channel layout for a single 802.11ac ra‐
               dio. Most “802.11ac” APs that are sold initially will consist of a sin‐
               gle 802.11ac 5 GHz radio plus a second 802.11n radio in the 2.4 GHz
               band.


Pilot carriers are a form of overhead used in OFDM, and they represent an overhead
for the channel. In MIMO systems, a single pilot carrier can be more effective at assisting
with the channel tuning operations. As a result, the pilot overhead in 802.11ac has almost
a “bulk discount” effect with the wider channels. Table 2-1 identifies the OFDM carrier
numbering and pilot channels. The range of the subcarriers defines the channel width
itself. Each subcarrier has identical data-carrying capacity, and therefore, more is better.
Pilot subcarriers are protocol overhead and are used to carry out important measure‐
ments of the channel. The table shows that as the channel size increases, the fraction of
the channel devoted to pilot carriers decreases. As a result, the channel becomes more


                                                                  Radio Channels in 802.11ac   |   13
efficient as the width increases. The final two columns in the table depict the throughput
relative to the capacity of two forms of 20 MHz channels in 802.11a/g and 802.11ac.
Table 2-1. Channel description attributes
PHY standard         Subcarrier range         Pilot subcarriers   Subcarriers (total/     Capacity      Capacity
                                                                  data)                   relative to   relative to 20
                                                                                          802.11a/g     MHz 802.11ac
802.11a/g            –26 to –1, +1 to +26     ±7, ±21             52 total, 48 usable     x1.0          n/a
                                                                  (8% pilots)
802.11n/             –28 to –1, +1 to +28     ±7, ±21             56 total, 52 usable     x1.1          x1.0
802.11ac, 20                                                      (7% pilots)
MHz
802.11n/             –58 to –2, +2 to +58     ±11, ±25, ±53       114 total, 108 usable   x2.3          x2.1
802.11ac, 40                                                      (5% pilots)
MHz
802.11ac, 80         –122 to –2, +2 to        ±11, ±39, ±75,      242 total, 234          x4.9          x4.5
MHz                  +122                     ±103                usable
                                                                  (3% pilots)
802.11ac, 160        –250 to –130, –126 to    ±25, ±53, ±89,      484 total, 468 usable   x9.75         x9.0
MHza                 –6, +6 to +126, +130     ±117, ±139,         (3% pilots)
                     to +250                  ±167, ±203,
                                              ±231
a For 80+80 MHz channels, the numbers are identical to the 160 MHz channel numbers.



Radio channel spectral mask
802.11ac channels have exactly the same shape as previous OFDM channels, differing
only in the width of the energy transmitted. Figure 2-2 shows the general shape of an
802.11ac channel, which is described as decibels relative (dBr) to the peak level at the
channel center frequency. The figure does not label the precise frequencies used because
the spectral mask is the same shape no matter what size channel is used. Table 2-2
describes the key points on the spectral mask: the edge of the high-power peak, the start
of the shoulder a few megahertz later, the point at which the shoulder steepens, and,
finally, the point at which the background is reached.
Table 2-2. Spectral mask shape
Channel size Edge of peak (0 dBr) Start of shoulder               End of shoulder            Start of background
                                  (–20 dBr)                       (–28 dBr)                  (–40 dBr)
20 MHz          9 MHz                    11 MHz                   20 MHz                     30 MHz
40 MHz          19                       21                       40                         60
80 MHz          39                       41                       80                         120
160 MHz         79                       81                       160                        240




14   |   Chapter 2: The PHY
Figure 2-2. Spectral mask

Available Channel Map
Defining the available channels is more of a regulatory question than a technical one.
Wireless LAN equipment is built with flexible radio chips that can tune to almost any
frequency, and the 802.11 standards have defined a large number of channels. 802.11ac
continues to use the same channel numbering defined by its predecessors, as illustrated
in Figure 2-3. The top of the diagram identifies the frequency band and the channel
numbers within that band. Channel numbers are spaced four digits apart, but within a
wide channel, one of the frequencies is designated as the primary channel; others are
called secondary channels. When used as part of an 80 MHz channel, channel 44 may
be the primary channel, and channels 36, 40, and 48 will all be secondary channels.
Generally speaking, when operating, a wireless LAN will send Beacon frames and an‐
nounce its existence on its primary channel, but not on its secondary channels. Primary
and secondary channels are important to bandwidth coexistence features, and will be
discussed further in “Clear-Channel Assessment (CCA)” on page 45.




                                                            Radio Channels in 802.11ac   |   15
Figure 2-3. Available channel map for 802.11ac

As data has moved from existing wired LANs to wireless networks, additional spectrum
has been made available. Regulators are generally aware of the need for additional spec‐
trum, especially to make wider channels available for maximum speeds. The 802.11ac
specification defines the channel numbering and layout, but the final say on whether a
particular chunk of spectrum can be used lies with the national regulator.
Within Figure 2-3, there is a significant fraction of the spectrum depicted that represents
proposed capacity for wireless LANs in the United States. In early 2013, the FCC acted
to make a large amount of additional spectrum available. First, it acted to reclaim the
“missing” channels between 120 and 128.2 Second, the FCC moved to allocate two new
bands for wireless LAN usage, shown here in the lighter shade, consisting of an addi‐
tional 195 MHz of spectrum. As you can see from the figure, the FCC action stands to
increase the amount of capacity available for 802.11ac by a significant amount. In fact,
the proposed commission rules and statements by the commissioners themselves cited
802.11ac as a major driver for allocating this additional spectrum.




     2. Within the 5.47–5.725 GHz band, wireless LANs are considered “secondary” users, meaning they must avoid
        interfering with the primary band users. One of the primary band users is Terminal-area Doppler Weather
        Radar (TDWR) at 5.600–5.650 GHz, a technology that monitors airport approaches for hazardous wind shear
        conditions. In 1985, Delta Air Lines flight 191 crashed after flying through storms. The crash directly led to
        onboard wind shear detection and the development of TDWR to assist pilots and air traffic controllers in
        avoiding these conditions. For more information, see my blog post on why we lost the weather radar channels.



16     |   Chapter 2: The PHY
      Proposed Additional Spectrum for 802.11ac in the United States
  While this book was being written, the FCC proposed new rules that would dramatically
  increase the amount of spectrum available in the 5 GHz band. The first draft of the
  proposed rules was released on February 20, 2013.3 The proposed rules go a long way
  to unifying the FCC rules in the 5 GHz band. Product developers will benefit from
  simpler rules, especially if the FCC action eventually leads to more consistent rules
  throughout the world. In the proposed rulemaking, the FCC specifically sought com‐
  ment on how to work toward having one set of worldwide rules.
  Even though 802.11 started off its life in the 2.4 GHz band that was originally considered
  to be “junk,” the proposed rules illustrate how far 802.11 has come since it first came to
  market. Julius Genachowski, the FCC chairman at the time the new rules were proposed,
  has written and spoken extensively about how unlicensed spectrum fosters innovation,
  and the proposed rules reflect a broad consensus among the commission that enabling
  the further development of Wi-Fi is a useful goal.



Transmission: Modulation, Coding, and Guard Interval
Compared to prior 802.11 specifications, 802.11ac makes only evolutionary improve‐
ments to modulation and coding. Compared to its immediate predecessor, 802.11ac
simplifies the selection of modulation and coding by discarding the rarely implemented
unequal modulation options. Improved modulation technology provides one of the
major points where 802.11ac picks up speed. Using the more aggressive 256-QAM
modulation lets the link pack in two more bits on each carrier, for a total of eight bits
instead of six. Adding two bits increases capacity by a third.

Modulation and Coding Set (MCS)
Selecting a modulation and coding set (MCS) is much simpler in 802.11ac than it was
in 802.11n. Rather than the 70-plus options offered by 802.11n, the 802.11ac specifica‐
tion has only 10, shown in Table 2-3. The first seven are mandatory, and most vendors
will support 256-QAM, and therefore all nine MCS options, in all products they bring
to market. Modulation describes how many bits are contained within one transmission
time increment. Higher modulations pack more data into the transmission, but they
require much higher signal-to-noise ratios. Like its predecessors, 802.11ac uses an error-
correcting code. One of the fundamental attributes of an error-correcting code is that
it adds redundant information in a proportion described by the code rate. A code at rate


  3. The Commission action to propose rules for this new spectrum, numbered FCC 13-22, is available at the
     FCC website.



                                                  Transmission: Modulation, Coding, and Guard Interval   |   17
R=1/2 transmits one user data bit (the numerator) for every two bits (the denominator)
on the channel. Higher code rates have more data and less redundancy at the cost of
not being able to recover from as many errors. In 802.11ac, modulation and coding are
coupled together into a single number, the MCS index. Each of the MCS values can lead
to a wide range of speeds depending on the channel width, the number of spatial streams,
and the guard interval. 802.11ac also does away with unequal modulation, a protocol
feature from 802.11n that was not widely implemented.
Table 2-3. MCS values for 802.11ac
MCS index value Modulation Code rate (R)
0                    BPSK         1/2
1                    QPSK         1/2
2                    QPSK         3/4
3                    16-QAM       1/2
4                    16-QAM       3/4
5                    64-QAM       2/3
6                    64-QAM       3/4
7                    64-QAM       5/6
8                    256-QAM      3/4
9                    256-QAM      5/6

One of the ways that 802.11ac simplifies the selection of modulation and coding is that
the modulation and coding are no longer tied to the number of spatial streams, as they
were in 802.11n. To determine the link speed, knowledge of the MCS must be combined
with both the number of streams to produce an overall data rate.

256-QAM modulation
Table 2-3 describes a new modulation for use with 802.11ac. Previous 802.11 standards
allowed for up to 64-QAM, which allowed each transmission symbol to take on one of
64 values. At a high level, quadrature amplitude modulation (QAM) works by using the
combination of amplitude level and phase shift to select one of many symbols in the
constellation. To identify each of the 64 values, there are eight levels of inphase (roughly
speaking, a phase shift) and eight levels of quadrature (roughly speaking, the amplitude
of a wave). Each time a symbol is transmitted, it may take on one of eight phase shifts
and one of eight amplitude levels.4
As with many other aspects of the protocol, 802.11ac kicks up the existing technology
a notch by using 256-QAM. Rather than a constellation that is 8 by 8, the 256-QAM


     4. There is a bit more to QAM than saying that it uses phase shifts and amplitude levels, but if you want to know
        the details, you are probably in a hardware engineering class or are a chip designer.



18     |   Chapter 2: The PHY
constellation has 16 phase shifts and 16 amplitude levels. Figure 2-4 compares the 64-
QAM constellation to the 256-QAM constellation. At first glance, they’re quite similar,
though there are many more constellation points in the latter. One analogy that is often
helpful is to compare QAM to a game of darts. The transmitter picks a target point and
encodes an amplitude and phase shift. This amplitude and phase shift starts off at the
ideal constellation point, and the receiver pulls the transmission out of the air and maps
it onto what was received. As the constellation points get closer and closer together, the
transmitter must be able to throw its darts much more accurately to hit the target point.




Figure 2-4. Comparison of modulations

The large number of extra points in the 256-QAM constellation point has the potential
to dramatically improve speed. Instead of transmitting a maximum of six bits on each
subcarrier in the channel, a 256-QAM-encoded link transmits eight bits. This single
feature alone represents a 33% increase in speed over its nearest equivalent in 802.11n.
But nothing comes for free, and the 256-QAM speed boost is no exception. In order to
use 256-QAM, the errors in the radio link must be much smaller than before. In a perfect
link with ideal transmissions that are received absolutely error-free, the received points
line up exactly on the constellation points, and it is easy to understand what should have
been transmitted. Real-world radio links are never perfect, though. When a symbol is
received, it does not line up exactly on the constellation point. The difference between
the ideal constellation point and the point that corresponds to the received symbol exists
in two-dimensional space, and therefore the “miss” is described by an error vector, as
in Figure 2-5(a). When speaking about a transmission link, generally what system


                                           Transmission: Modulation, Coding, and Guard Interval   |   19
designers are concerned about is the size of the error and not its direction, so it is
common to speak of the length of the error, which is called the error vector magnitude
(EVM).




Figure 2-5. Error vectors

Not surprisingly, transmitting at 256-QAM requires much smaller errors than the less
densely packed prior constellations. For example, when the received symbol is in the
middle of several constellation points, such as in Figure 2-5(b), the receiver must choose
one of the points. If it guesses wrong, the entire frame may need to be discarded. Early
implementations of 802.11ac have shown that the required receiver performance for
256-QAM is a gain of about 5 dB over the 64-QAM receiver performance. To achieve
better performance, there are a variety of techniques that can be applied. Higher-
performance error-correcting codes can provide some of the required performance;
802.11ac includes a low-density parity check (LDPC) code that can provide a gain of
1–2 dB. Selecting better components for the analog frontend on the radio can also help.
In addition to any distortions from the ideal point introduced by the radio channel itself,
the receiver’s analog section (antenna and amplifier) can also introduce distortion.
Minimizing the introduction of errors in the analog section of an 802.11ac interface
helps the digital section do its job better. Using LDPC and improving the analog frontend
are not mutually exclusive, and some vendors will do both.

Guard Interval
802.11ac retains the ability to select a shortened OFDM guard interval if both the trans‐
mitter and the receiver are capable of processing it. With 802.11ac, it has exactly the
same effect as in 802.11n: the guard interval shrinks from 800 ns to 400 ns, providing
about a 10% boost in throughput. Most 802.11n deployments have proven capable of
implementing the short guard interval without difficulty or adverse effects. Although




20   |   Chapter 2: The PHY
the short guard interval is optional, I expect it to be widely supported, just as it was with
802.11n.5

Error-Correcting Codes
802.11ac does not make any changes to the supported error-correcting codes. Convo‐
lutional codes are required by 802.11ac, as they have been required for all OFDM PHYs.
LDPC coding is supported as an option, and typically offers a gain of 1–2 dB over
convolutional coding. Therefore, it is likely to be supported in combination with the
very high data rates supported by 256-QAM and long packets transmitted in aggregate
frames. By enabling higher data rates, LDPC will also assist in increasing the data rates.
An increase in the data rate may enable a reduction in the transmission time, and hence
an overall power savings.6

PHY-Level Framing
When designing the physical layer framing for 802.11ac, the protocol designers began
by laying out requirements that the new frame needed to meet. Most importantly, it
needed to be compatible with previous 802.11 PHYs. When an 802.11ac device trans‐
mits, 802.11a and 802.11n devices must be able to see and avoid the transmission for
the length of time required on the medium. To meet this requirement, the format of the
VHT physical layer frame is similar to the mixed-mode format used in 802.11n, and it
begins with the same fields as 802.11a frames. A second subtle difference is required to
enable multi-user MIMO transmissions, which is that the preamble must be able to
describe the number of spatial streams and enable multiple receivers to set up to receive
their frames. To meet this second requirement, a new physical layer header was required
because the 802.11n HT-SIG header field was not readily extensible to new channel
widths or large numbers of spatial streams.
Compared to 802.11n, the physical layer for 802.11ac is much simpler because there is
only one format. Figure 2-6 shows the original non-HT format of an OFDM frame in
Figure 2-6(a), along with the 802.11n mixed-mode frame format in Figure 2-6(b) and
the VHT format in Figure 2-6(c).7




  5. For more information on the short guard interval, see Chapter 3 of 802.11n: A Survival Guide.
  6. For more information on error-correcting codes, see Chapter 3 of 802.11n: A Survival Guide.
  7. For more information about the HT frame formats in 802.11n, see Chapter 3 of 802.11n: A Survival Guide.



                                                                                     PHY-Level Framing   |   21
Figure 2-6. VHT physical layer frame format

The fields in the VHT frame are as follows:
Non-HT Short Training Field (L-STF) and Non-HT Long Training Field (L-LTF)
   These fields are identical to the fields used in 802.11a; they consist of a sequence of
   12 OFDM symbols that are used to assist the receiver in identifying that an 802.11
   frame is about to start, synchronizing timers, and selecting an antenna. Any 802.11
   device that is capable of OFDM operation can decode these fields.
Non-HT Signal Field (L-SIG)
   The Signal field is used by 802.11a to describe the data rate and length (in bytes) of
   the frame, which is used by receivers to calculate the time duration of the frame’s
   transmission. 802.11ac devices set the data rate to 6 Mbps and derive a spoofed
   length in bytes so that when any receiver calculates its length, it matches the time
   duration required for the 802.11ac frame.
VHT Signal A (VHT-SIG-A) and Signal B (VHT-SIG-B) Fields
  The VHT Signal fields are the analog of the Signal field used in 802.11a or the HT
  Signal field used in 802.11n; however, they are understood only by 802.11ac devices.
  VHT signaling is split into two fields, the Signal A field and its companion, the
  Signal B field. Taken together, the two fields describe the included frame attributes
  such as the channel width, modulation and coding, and whether the frame is a
  single- or multi-user frame. Due to their complexity, these fields are described fur‐
  ther in “The VHT Signal Fields” on page 23.




22   |   Chapter 2: The PHY
VHT Short Training Field (VHT-STF)
  The VHT STF serves the same purpose as the non-HT STF. Just as the first training
  fields help a receiver tune in the signal, the VHT-STF assists the receiver in detecting
  a repeating pattern and setting receiver gain.
VHT Long Training Field (VHT-LTF)
  The VHT long training field consists of a sequence of symbols that set up demod‐
  ulation of the rest of the frame, starting with the VHT Signal B field. Depending on
  the number of transmitted streams, it consists of 1, 2, 4, 6, or 8 symbols; the number
  of required symbols is rounded up to the next highest even numbered value, so a
  link with five streams would use six symbols. This field’s contents are also used for
  the channel estimation process that beamforming depends on.
Data field
   The Data field holds the higher-layer protocol packet, or possibly an aggregate
   frame containing multiple higher-layer packets. This field is described in “The Data
   Field” on page 28. If no Data field is present in the physical layer payload, it is called
   a null data packet (NDP), which is used by the VHT PHY for beamforming setup,
   measurement, and tuning.

                Null data packets are physical layer packets, not MAC layer packets.
                When a physical layer packet has no embedded payload, there is
                nothing for a MAC analyzer to report.




The VHT Signal Fields
All of the multi-carrier 802.11 PHYs use a Signal field to describe the payload of the
physical layer frame, and 802.11ac is no exception. The purpose of the Signal field is to
help the receiver decode the data payload, which is done by describing the parameters
used for transmission. 802.11ac separates the signal into two different parts, called the
Signal A and Signal B fields. The former is in the part of the physical layer header that
is received identically by all receivers; the latter is in the part of the physical layer header
that is different for each multi-user receiver.

VHT Signal A field
The Signal A field comes first in the frame, and it may take on one of two forms de‐
pending on whether the transmission is single-user or multi-user. The depiction of the
Signal A field in Figure 2-7 is the format for a single user. (The multi-user format will
be discussed in Chapter 4.) Because it holds rate information for decoding the payload
of the physical layer frame, it is transmitted with the conservative BPSK modulation
with a robust R=1/2 convolutional code. To be intelligible to other stations, it uses the
modulation from the 802.11a OFDM PHY, which can transmit 24 bits of data per sym‐

                                                                         PHY-Level Framing   |   23
bol. The two parts of the VHT Signal A field, each of which corresponds to an OFDM
symbol, are referred to as VHT-SIG-A1 and VHT-SIG-A2. The two halves of the field
are shown as Figure 2-7(a) and Figure 2-7(b), respectively. To assist a receiver in rec‐
ognizing that the header belongs to a VHT frame, the constellation rotates between the
two symbols.




Figure 2-7. VHT Signal A field (single-user format)

The components of the Signal A field are:
Bandwidth (2 bits)
   Two bits are used to indicate the channel bandwidth: 0 for 20 MHz, 1 for 40 MHz,
   2 for 80 MHz, and 3 for 160 MHz.
STBC (1 bit)
   If the payload is encoded with space-time block coding (STBC)8 for extra robust‐
   ness, this field will be 1. Otherwise, it will be 0.
Group ID (6 bits)
   When transmitting a single-user frame, this field will be 0 or 63. This field enables
   a receiver to determine whether the data payload is single- or multi-user. A group
   ID of 0 is used for frames sent to an AP, and a group ID of 63 is used for frames sent
   to a client.


     8. STBC may be used when the number of radio chains exceeds the number of spatial streams; it transmits a
        single data stream across two spatial streams. In effect, it takes MIMO gain and translates it into increased
        range.



24     |   Chapter 2: The PHY
Number of space-time streams (3 bits)
   This field indicates the number of space-time streams, but the field is zero-based.
   Therefore, the number of space-time streams will be one greater than the binary
   value of this field. For example, if the field is the number 3, then there are four space-
   time streams.
Partial AID (9 bits)
    For transmissions to an AP, the partial AID is the last nine bits of the BSSID. For a
    client, the partial AID is an identifier that combines the association ID and the
    BSSID of its serving AP.
Transmit power save forbidden (1 bit)
   If the access point in a network allows client devices to power off radios when they
   have the opportunity to transmit frames, this field will be 0. Otherwise, it is 1.
Short GI (1 bit)
    This field is set to 1 to indicate that the 400 ns short guard interval is used for the
    data payload of the physical layer frame. Otherwise, it is 0.
Short GI disambiguation (1 bit)
    When the short guard interval is used, an extra symbol might be needed for the
    payload of the physical layer frame. A single bit is used to indicate whether the extra
    symbol is required (1) or not (0).
Coding (1 bit)
   This field is 0 when convolutional coding is used to protect the Data field, and 1
   when LDPC is used.
LDPC extra symbol (1 bit)
   LDPC coding can create the need for an extra OFDM symbol to transmit the Data
   field. If this field is set to 1, it indicates the extra symbol is required.
MCS (4 bits)
  This field contains the MCS index value for the payload, as shown in the first column
  of Table 2-3.
Beamformed (1 bit)
   When a beamforming matrix is applied to the transmission, this bit is set to 1;
   otherwise, it is set to 0.
CRC (8 bits)
   The CRC allows the receiver of the physical layer frame to detect errors in the Signal
   A field.




                                                                       PHY-Level Framing   |   25
Tail (6 bits)
    Six zeros are included to terminate the convolutional coder that protects the Signal
    A field. Convolutional codes require a “ramp down” of trailing zeros to function
    properly.

VHT Signal B field
The VHT Signal B field is used to set up the data rate, as well as tune in MIMO reception.
Like the VHT Signal A field, it is modulated conservatively to assist receivers in deter‐
mining the data rate of the payload; however, it is modulated using the VHT MCS 0.
Although it is modulated with BPSK with a convolutional code of R=1/2, the VHT
modulations have slightly more efficiency and hold a few more bits. The VHT Signal B
field is designed to be transmitted in a single OFDM symbol, which is why it has slightly
different lengths depending on the channel width. Figure 2-8 shows the single-user
format of the VHT Signal B field and its dependence on channel width. (Other formats
for this field will be discussed in Chapter 4.)




Figure 2-8. VHT Signal B field (single-user format)

In its single-user form, the raw VHT Signal B field is either 26, 27, or 29 bits, depending
on the channel width, and consists of the following fields:
VHT Signal B Length (17, 19, or 21 bits)
  This field measures the length of the Data field payload of the physical layer frame,
  in four-byte units. This field varies in size so that the maximum value of the field
  is an approximately constant duration in time (a 40 MHz channel is capable of
  transmitting much more data in the payload field, and thus needs a longer-length


26   |   Chapter 2: The PHY
    field). The reason why this field measures not the actual number of bytes but the
    number of four-byte chunks is for efficiency, as will be explained in “Frame Size
    and Aggregation” on page 38.
Reserved bits (2 or 3 bits)
    The bits between the length field and the tail are reserved, and must be set to 1.
Tail bits (6 bits)
    Six zero bits are included to allow the convolutional coder to complete.
There is no CRC within the VHT Signal B field. To detect errors in the VHT Signal B
field, there is a CRC at the start of the Data field, which will be described in the next
section.
To transmit the VHT Signal B field, it is expanded to fill the available space within one
symbol. Wider channels have the capacity to carry more data, so the Signal B field is
repeated, as shown in Figure 2-9. For a 40 MHz channel, the field is repeated once. For
an 80 MHz channel, the field is repeated three times and a pad bit of 0 is appended. For
a 160 MHz (or an 80+80 MHz) channel, the field is repeated four times, a pad bit of 0
is added, and then the resulting structure is repeated once. This process of repeating the
signal field ensures that it occupies exactly one symbol.




Figure 2-9. VHT Signal B expansion




                                                                     PHY-Level Framing   |   27
The Data Field
Immediately following the physical layer header, the Data field begins to transmit the
payload of the physical layer frame. The format of the Data field is shown in
Figure 2-10. Because the Data field is transmitted following the header, it is transmitted
at the data rate described by the physical layer header. The Data field carries a frame
from higher protocol layers.




Figure 2-10. Physical layer data encoding

Before beginning transmission of the data from higher-layer protocols, there are a few
housekeeping fields embedded in the physical layer frame:
Service (16 bits)
    The Service field is prepended to the higher-level protocol data before transmission.
    It consists of seven bits to initialize a data scrambler to avoid long runs of identical
    bits and a CRC of the VHT Signal B field to detect errors.
PHY Service Data Unit (PSDU), or frame from MAC layer
   The PSDU field contains a frame from from the 802.11 MAC layer. It is variable
   length.
PHY pad
   To ensure that the number of bits passed to the transmitter will exactly match the
   number of bits required for a symbol, pad bits are added.
Tail
       Tail bits are present when the physical layer frame is protected with a convolutional
       code and are used to ramp down the convolutional coder. If LDPC is used, the tail
       bits are not required.


28   |   Chapter 2: The PHY
The Transmission and Reception Process
A block diagram for an 802.11ac interface is shown in Figure 2-11. This block diagram
can be used to transmit both single-user and multi-user frames, but this chapter focuses
on the single-user transmission use case.




Figure 2-11. 802.11ac block diagram (single-user only)

When the MAC presents a frame for transmission, it is passed to the physical layer, and
the following procedure is run:

 1. Preparation of Service field. To begin, the Service field that is prepended to the
    data for transmission is constructed. The main component of the Service field is
    the CRC calculated over the contents of the VHT-SIG-B field.
 2. PHY padding. The first step in transmission is to pad the frame so that its length
    matches the number of bits required to end on a physical-level symbol boundary.
 3. Scrambling and forward error correction (FEC) encoding. The scrambler reduces
    the probability of long strings of identical bits in its output, and is present because
    convolutional codes work best on data that does not have long runs of identical bits.
    The output of the scrambler is fed to a FEC encoder, which may be either a con‐
    volutional coder or an LDPC encoder. To achieve many different code rates, a single-
    rate FEC encoder’s output may be punctured to achieve higher-rate codes.9


  9. For more information on puncturing, see Chapter 13 of 802.11 Wireless Networks: The Definitive Guide.



                                                                The Transmission and Reception Process   |   29
 4. Stream parsing. The stream parser takes the output of the FEC encoder and divides
    up the encoded bits between each spatial stream. For example, if there are two spatial
    streams, the stream parser will divide up the encoded bits and assign each of them
    to one of the spatial streams. At this point, the bits flowing from the stream parser
    to the interleaver are a spatial stream. Output from the stream parser is sent to the
    interleaver, which is the first component in the radio chain.
 5. Segment parsing. All 160 MHz transmissions, whether using a contiguous 160
    MHz block or two 80 MHz blocks, are mapped into two 80 MHz frequency
    segments. Segment parsing is not performed on 20 MHz, 40 MHz, or 80 MHz
    transmissions.
 6. Convolutional code interleaving. Convolutional codes work best when errors are
    isolated, and errors on radio channels tend to affect several bits in a row. The in‐
    terleaver takes sequential bits from the carriers and separates them in the convo‐
    lutional code bitstream to separate errors and make them easier to correct. (LDPC
    has a similar function executed after constellation mapping.)
 7. Constellation mapping. Bits are mapped onto QAM constellation points using the
    selected modulation. When denser modulations such as 64-QAM or 256-QAM are
    used, more bits are mapped at a time.
 8. LDPC tone mapping. Tone mapping takes constellation points and ensures they
    are mapped to OFDM subcarriers separated by a sufficient distance. It serves the
    same purpose as the interleaver for convolutional codes. For example, in a 40 MHz
    channel, two consecutive constellation points must be separated by at least six
    OFDM subcarriers to ensure that interference must be about 1.5 MHz wide to
    interfere with successive bits.
 9. Segment deparsing. For 160 MHz channels, the segment deparser brings the two
    frequency segments back together for transformation from constellation symbols
    into a set of spatial streams suitable for transmission.
10. Space-time block coding (STBC). This optional step is used to transmit one spatial
    stream across multiple antennas for extra redundancy. The space-time block coder
    takes a single constellation symbol output and maps it onto multiple radio chains,
    transforming the spatial streams into space-time streams.10
11. Pilot insertion and cyclic shift diversity (CSD). Constellation points for trans‐
    mission are combined with the data for pilot subcarriers to create the complete data
    set for transmission. When multiple data streams are present, they are each given
    a small phase shift to aid in distinguishing between them at the receiver. The phase
    shift is referred to as cyclic shift diversity because a slightly different phase shift is
    applied to each of the space-time streams.



 10. For more information on STBC, see Chapter 4 of 802.11n: A Survival Guide.


30   |   Chapter 2: The PHY
12. Spatial mapping. Space-time streams are mapped onto the transmit chains by the
    spatial mapper. The simplest approach is a direct mapping that turns a spatial stream
    into a space-time stream for a single transmit chain. For higher performance, the
    spatial mapper may spread all of the space-time streams on to all of the transmission
    chains in a spatial expansion. This process is a key component of beamforming,
    which can be used to shape a space-time stream to direct energy in the direction of
    a receiver.11
13. Inverse Fourier transform (IFT). An inverse Fourier transform takes frequency-
    domain data from OFDM and converts it to time-domain data for transmission.
14. Guard insertion and windowing. The guard interval is inserted at the start of each
    symbol, and each symbol is windowed to improve signal quality at the receiver.
15. Preamble construction. The VHT preamble consisting of the non-VHT-
    modulated training fields (see Figure 2-6(c)) is constructed. The preamble is created
    for each 20 MHz channel within the transmission channel. To guard against inter‐
    ference, each of the 20 MHz segments of the preamble are given a slight cyclic delay.
16. RF and analog section. This prepares the data for transmission out an antenna,
    following the VHT preamble. The complex waveform that comes from the previous
    step is converted to a signal that can be placed on a carrier at the center frequency
    of the channel selected by the current AP. A high power amplifier (HPA) increases
    the power so the signal can travel as far as needed, within regulatory limits.

Receiving frames is the inverse of the transmission process. Incoming signals from the
antenna are amplified by a low-noise amplifier (LNA) on each radio chain, and the
preamble is used to set up the receiver to adjust for any frequency-specific fades that
occur in the channel. After compensating for the channel based on the reception of the
preamble and pilot carriers, the incoming data is a series of constellation symbols. If
STBC was used for transmission, multiple streams of constellation symbols will be
combined into a single output bitstream; otherwise, each space-time stream becomes
its own stream of constellation symbols. Constellation symbols are turned into bits and
processed by the FEC decoder, which will (hopefully) correct any resulting errors. The
resulting bitstream can be descrambled into a MAC frame and passed to the MAC for
further processing.




 11. A spatial expansion takes a given number of space-time streams and maps them onto transmit chains by
     using a matrix multiplication. Because the matrix multiplication can affect how much energy is directed from
     each transmission chain, the matrix is sometimes called a steering matrix when it is used to direct beam
     energy.



                                                                   The Transmission and Reception Process   |   31
                                Single Spatial Stream Operation
     Single-stream transmission is substantially simpler than multi-stream operation. When
     a device transmits multiple spatial streams, significant computational resources are ap‐
     plied to combine multiple spatial streams into one transmission. With only one spatial
     stream, however, the digital signal processing (DSP) work is not needed. Eliminating
     the DSP requirement also substantially reduces power consumption, which is why many
     small battery-operated devices are single-stream only.



802.11ac Data Rates
Answering the question “How fast does 802.11ac go?” is not straightforward. Data rates
are determined by the combination of channel width, modulation and coding, number
of spatial streams, and the guard interval. About 5% of 802.11ac draft 2.0 was devoted
to tables that answer this question. It’s not useful to create exhaustive tables or complex
formulas. Instead, I’ll take it in terms of a few numbers that tend to stick out:
400 Mbps (two spatial streams at 40 MHz short guard interval)
    This is a full third faster than the comparable 802.11n data rate.
900 Mbps (two spatial streams at 80 MHz, short guard interval)
    Technically, it’s only 867 Mbps, but it’s nicer to round up and get that much closer
    to 1 Gbps. I expect the first generation of products will be able to achieve this data
    rate, though the range at which they will do so is still to be determined.
1 Gbps
    This isn’t a data rate in the specification itself, but it represents a readily achievable
    target in high-end equipment. With the same three spatial streams as you get in
    mainstream 802.11n equipment, you can get to 1.3 Gbps. Or, with four-stream
    802.11ac and 80 MHz channels, you can get to 1 Gbps while still using 64-QAM.

802.11ac Data Rate Matrix
Another way to look at the speeds of 802.11ac is to work from a “baseline” speed. At its
most basic level, 802.11ac can transmit a single spatial stream in a 20 MHz channel, and
the speed of that single spatial stream can be related to many higher data rates through
simple mathematical operations. Each spatial stream adds proportionally to through‐
put. Wider channels also increase throughput proportionally. To get the speed of any
MCS rate, take the basic 20 MHz stream, multiply by the number of spatial streams, and
then multiply that result by a channel correction factor. Table 2-4 shows how the cal‐
culation works. Take the MCS value from the lefthand column, and translate that to the
building block data rate in the second column. Multiply by the indicated factors in the


32     |   Chapter 2: The PHY
next two columns to work out the resulting data rate. The three rightmost columns
show the maximum data rates standardized in 802.11ac.
Table 2-4. 802.11ac data rate matrix
  MCS       20 MHz            Spatial stream                Channel width            Maximum         Maximum       Maximum
 value     data rate        multiplication factor         multiplication factor        40 MHz          80 MHz       160 MHz
             (1SS,                                                                   rate (8 SS,     rate (8 SS,   rate (8 SS,
           short GI)                                                                  short GI)       short GI)     short GI)
MCS 0     7.2 Mbps             x2 for 2 streams               x1.0 for 20 MHz       120.0 Mbps      260.0 Mbps     520.0 Mbps
MCS 1     14.4                 x3 for 3 streams               x2.1 for 40 MHz       240.0           520.0          1040.0
                               x4 for 4 streams               x4.5 for 80 MHz
MCS 2     21.7                 x5 for 5 streams              x9.0 for 160 MHz       360.0           780.0          1560.0
MCS 3     28.9                 x6 for 6 streams                                     480.0           1040.0         2080.0
MCS 4     43.3                 x7 for 7 streams                                     720.0           1560.0         3120.0
                               x8 for 8 streams
MCS 5     57.8                                                                      960.0           2080.0         4160.0
MCS 6     65.0                                                                      1080.0          2340.0         4680.0
MCS 7     72.2                                                                      1200.0          2600.0         5200.0
MCS 8     86.7                                                                      1440.0          3120.0         6240.0
MCS 9     96.3a                                                                     1600.0          3466.7         6933.3
a MCS 9 is not allowed for a single stream using a 20 MHz channel, as will be described in the next section.



“Missing” MCS values
The 802.11ac standard has several MCS values that are listed as “Not valid” without
further explanation, which are listed in Table 2-5. Roughly speaking, these combinations
of MCS and channel width do not cleanly fit within the boundaries of the encoding and
interleaving process used to assemble a frame.
Table 2-5. Invalid 802.11ac MCS values
         20 MHz                  80 MHz       160 MHz
MCS 6 n/a                        3 and 7 SS n/a
MCS 9 1, 2, 4, 5, 7, and 8 SS 6 SS            3 SS

To understand why these combinations do not cleanly fit on an encoding boundary,
consider the flow of data from higher layers down to symbols, as illustrated in
Figure 2-12. Input data first is processed by a forward error correction code. Error-
correction codes work by adding redundant bits to recover errors; an R=5/6 code will
encode five “data” bits from higher-layer protocols and transmit six “coded” bits. In
802.11ac, multiple encoders each produce an encoding stream, and the output of each
encoder is mapped onto each of the subcarrier channels.




                                                                                                   802.11ac Data Rates      |   33
Figure 2-12. 802.11ac data flow from higher-level protocols to symbols

The modulation defines the number of coded bits available per subcarrier. With 256-
QAM operating on a 20 MHz channel, for example, there are 416 coded bits available
per subcarrier. When the code rate is 3/4, as in MCS 8, the 416 coded bits are broken
up into 104 blocks. When the code rate is 5/6, however, the 416 coded bits do not cleanly
break into a series of blocks. There are 69 blocks of 6 bits, with 2 bits left over. The
802.11ac task group elected not to add padding, and simply listed the resulting data rate
as not valid.
Roughly speaking, the rule for determining whether an MCS will be valid is that the
number of coded bits per subcarrier must be an integer multiple of the number of
encoding streams. Furthermore, the number of coded bits per encoding stream must
be an integer multiple of the denominator in the code rate.12


                         Simplifying Modulation Options in 802.11ac
     One of the reasons that 802.11ac has many fewer options for MCS values than 802.11n
     is that the MCS value is no longer tied to the number of spatial streams. In 802.11n,
     MCS 0 and MCS 8 both use BPSK with R=1/2. In 802.11ac, the MCS value is defined
     only as a modulation and code set, and no longer includes the number of spatial streams.
     The second way that 802.11ac simplified the MCS selection is that it dropped the unequal
     modulation option (802.11n MCS values from 33 to 76).


 12. For the full details, see slide 4 of 802.11 document 11-10/0820r0, which lays out the framework for MCS
     selection, and 802.11 document 11-11/0577r1, which proposed filling in some of the data rate holes in
     802.11ac by increasing the number of encoders within products.



34     |   Chapter 2: The PHY
  Unequal modulation is specified in 802.11n to support beamforming. Transmit beam‐
  forming in the form used by 802.11 results in each spatial stream having a different
  signal-to-noise ratio (SNR). Unequal modulation was designed so that high-SNR
  streams could use high-data-rate modulation options, and low-SNR streams could use
  low-data-rate modulation options. As an example, 802.11n MCS 42 modulates one
  stream at 64-QAM, one stream at 16-QAM, and one using QPSK; this modulation was
  intended for use with one high-SNR stream, one medium-SNR stream, and one low-
  SNR stream.
  802.11ac eliminated unequal modulation as part of its simplification of data rates, and
  as a result, 802.11ac transmit beamforming requires that all spatial streams be modulated
  identically.


Comparison of 802.11ac Data Rates to Other 802.11 PHYs
For another view, see Table 2-6, which compares the highest possible data rate for several
wireless technology combinations. The table compares the top data rate, not necessarily
a typical data rate. 802.11ac speeds are quoted using 256-QAM, which may not always
be achievable in real-world deployments.
Table 2-6. Speed comparisons between different 802.11 standards
Technology                       20 MHza                   40 MHz                 80 MHz                  160 MHz
802.11b                          11 Mbps
802.11a/g                        54 Mbps
802.11n (1 SS)                   72 Mbps                   150 Mbps
802.11ac (1 SS)                  87 Mbps                   200 Mbps               433 Mbps                867 Mbps
802.11n (2 SS)                   144 Mbps                  300 Mbps
802.11ac (2 SS)                  173 Mbps                  400 Mbps               867 Mbps                1.7 Gbps
802.11n (3 SS)                   216 Mbps                  450 Mbps
802.11ac (3 SS)                  289 Mbps                  600 Mbps               1.3 Gbps                2.3 Gbpsb
802.11n (4 SS)c                  289 Mbps                  600 Mbps
802.11ac (4 SS)                  347 Mbps                  800 Mbps               1.7 Gbps                3.5 Gbps
802.11ac (8 SS)                  693 Mbps                  1.6 Gbps               3.4 Gbps                6.9 Gbps
a MCS 9 is not valid for 802.11ac in 20 MHz channels, so the 20 MHz values for 802.11ac are MCS 8.

b MCS 9 is not valid for a three-stream 802.11ac device with 160 MHz channels, so this is the (lower) value for MCS 8.

c Four-stream 802.11n products were never released widely. I expect the market to leapfrog four-stream 11n for four-stream

11ac; this line in the table is included for comparison purposes.




                                                                                                 802.11ac Data Rates     |   35
Mandatory PHY Features
802.11ac is a complex specification with a large number of protocol features. Table 2-7
classifies the protocol features as either mandatory or optional. As a general principle,
the Wi-Fi Alliance certification programs validate mandatory functionality in the spec‐
ification, and create optional tests only for the most widely supported and high-value
features.
Table 2-7. Feature classification of PHY features
Feature                                Mandatory/   Comments
                                       Optional
Support for VHT format of frames       Mandatory
20 & 40 MHz channels                   Mandatory    These channel widths were required in previous PHY
                                                    standards.
80 MHz channels                        Mandatory
160 MHz and 80+80 MHz operation        Optional     Not supported by first wave of devices.
Single-stream operation MCS 0          Mandatory
through 7
Single-stream operation MCS 8 and 9    Optional     Optional, but likely to be widely supported.
Two-stream operation                   Optional     Mandatory in WFA program for anything other than a
                                                    battery-operated mobile AP, just as with 802.11n
                                                    certification.
Three-stream operation                 Optional
Four-stream operation                  Optional
Five- to eight-stream operation        Optional     Not likely to be supported until later product releases.
Support for MCS 8 and 9 (256-QAM) with Optional
more than one stream
Short guard interval of 400 ns         Optional     Although optional, this will be widely supported.
                                                    (Approximately 3/4 of WFA-certified 11n devices
                                                    implement the feature.)
LDPC                                   Optional     Likely to be supported in tandem with 256-QAM.
STBC                                   Optional     Likely to be moderately well supported, but most
                                                    products will implement only single-stream (2x1)
                                                    operation.




36   |    Chapter 2: The PHY
                                                                                             CHAPTER 3
                                                                                         The MAC




                                                               If you cannot get rid of the family skeleton,
                                                                         you might as well make it dance.
                                                                                   —George Bernard Shaw
Most of the work in the 802.11ac MAC is evolutionary. In contrast with the major
efficiency enhancements introduced in 802.11n, most of the MAC work in 802.11ac
consists of supporting new physical layer features. Frames are bigger, but the aggregation
framework in place handles those larger frames without significant change. One of the
few protocol features to see large changes was around sharing radio resources between
channels of different sizes.

Framing
For the most part, 802.11ac maintains the frame format used by its predecessors. There
are two major changes, shown in Figure 3-1. First, 802.11ac extends the maximum frame
size from almost 8,000 bytes to over 11,000 bytes, further increasing the ability to ag‐
gregate frames from higher layers. Second, it reuses the HT Control field from 11n, but
does so by defining a new form of the Control field. When the HT Control field begins
with a 0, the format is identical to 802.11n and the HT Control field is of the HT-
variant type.1 When the HT Control field begins with a 1, the HT Control field is of the
VHT-variant type. Figure 3-1 shows the format of the VHT-variant HT Control field.
It is composed of fields that are used to communicate MCS feedback, a seldom-
implemented procedure that enables two devices to exchange information on how well
transmissions are received to find the best data rate for the connection.




  1. For the format of the HT-variant HT Control field, see Figure 5-1 in 802.11n: A Survival Guide.



                                                                                                         37
Figure 3-1. 802.11ac MAC frame format

Frame Size and Aggregation
Frame aggregation was introduced in 802.11n to improve network efficiency. As with
many network protocols, one of the biggest sources of overhead in 802.11 is acquiring
the channel for the right to transmit. Aggregation works to decrease the relative amount
of overhead by allowing a device to obtain access to the radio channel and then using
that opportunity to transmit multiple frames.2 802.11 standards are not prescriptive and
define only the aggregate frame format. Implementing aggregation requires that a device
look ahead through its transmit queue to find frames to coalesce into a single aggregate
frame, and each vendor’s implementation may be slightly different.
802.11ac, however, adds an interesting new take on aggregation: all frames transmitted
use the aggregate MPDU (A-MPDU) format. Even a single frame transmitted in one
shot is transmitted as an aggregate frame. Moving to an all-aggregate, all-the-time
transmission model means that the 802.11ac MAC must take over all the framing re‐
sponsibility, and the physical layer works only with the total length of what it transports.

                                 All 802.11ac data frames are sent in an A-MPDU, even if
                                 the A-MPDU has only one frame in it.




     2. 802.11ac does not add any new aggregation methods; for an introduction to the use of aggregation in 802.11,
        see Chapter 5 of 802.11n: A Survival Guide.



38     |   Chapter 3: The MAC
It might seem at first glance that transmitting every frame as an A-MPDU, regardless
of the content of the data, would not be efficient. However, due to the potentially high
speeds in 802.11ac, simply describing the length of the frame requires a large number
of bits. The maximum transmission length is defined by time, and is a little less than
5.5 milliseconds. At the highest data rates for 802.11ac, an aggregate frame can hold
almost four and a half megabytes of data. Rather than represent such a large number of
bytes in the PLCP header, which is transmitted at the lowest possible data rate, 802.11ac
shifts the length indication to the MPDU delimiters that are transmitted as part of the
high-data-rate payload.3
Figure 3-2 shows the format of the A-MPDU aggregation type. The maximum length
of an A-MPDU is controlled by the value of a field called the Maximum A-MPDU Length
Exponent, which describes the maximum length of an A-MPDU by the formula
213+Exponent–1 bytes. 802.11ac allows values for the exponent ranging from 0 to 7, which
allows the maximum A-MPDU length to range from 8 KB to 1 MB.4 Table 3-1 compares
the amount of data that can be transmitted at various points in the protocol stack by
the 5 GHz–capable 802.11 physical layers.




Figure 3-2. A-MPDU aggregation for efficiency




  3. Describing 4.5 MB of data requires 23 bits of information in the header. Practically speaking, putting that
     information in the VHT Signal header would require expanding it to be two OFDM symbols, which would
     add 4 μs to each frame. By putting timing information in the VHT Signal header and moving the byte field
     into the high-rate modulated data field, the efficiency of the network is increased.
  4. 802.11n allowed values from 0 to 3, which capped the maximum A-MPDU at 64 KB.



                                                                                               Framing    |   39
Table 3-1. Size comparisons of transmissions for different 802.11 PHYs
Attribute                        802.11a                   802.11n                       802.11ac
MSDU (MAC payload) size          2,304                     2,304                         2,304
MPDU (MAC frame) size            Implied by maximum MSDU   Implied by A-MSDU size        11,454
                                 size
A-MSDU (aggregate MAC payload)   Not used with 802.11a     7,935                         Implied by maximum
size                                                                                     MPDU size
PSDU (PLCP payload) size         4,095 bytes               65,535 bytes                  4,692,480 bytes
PPDU (PLCP frame) size           Implied by maximum PSDU   5.484 ms (mixed mode) or 10   5.484 ms
                                 size                      ms (greenfield mode)


Management Frames
Management frames signal that they are capable of building an 802.11ac network or
participating in an 802.11ac network by including the VHT Capabilities Information
element. This element is placed in Probe Request and Probe Response frames to enable
client devices to match their capabilities to those offered by a wireless network.

The VHT Capabilities Information element
The VHT Capabilities Information element, shown in Figure 3-3, is the core informa‐
tion element used in management frames to set up operation of 802.11ac networks. It
has a simple structure, consisting of two fields that describe the protocol features sup‐
ported by the transmitter and the speeds that the transmitter is capable of using.
Within the VHT Capabilities Info element, the fields are:
Maximum MPDU Length (2 bits)
   MAC frames in 802.11ac may have one of three lengths: 3,895 bytes, 7,991 bytes,
   or 11,454 bytes. Those three lengths correspond to values of 0, 1, and 2 in this field.
   The value of 3 is reserved.
Supported Channel Width set (2 bits)
   802.11ac devices are required to support 20 MHz, 40 MHz, and 80 MHz operation.
   This field is used to indicate support for 160 MHz operation. It takes on the value
   0 if there is no 160 MHz support, the value 1 if the transmitter supports 160 MHz
   contiguous operation only, and the value 2 if it supports both 160 MHz contiguous
   operation and 80+80 MHz operation. The value 3 is reserved.
Rx LDPC (1 bit)
    This field is set to 1 if the transmitter can receive LDPC-encoded frames.




40   |   Chapter 3: The MAC
Figure 3-3. VHT Capabilities Information element

Short GI for 80 (1 bit) and Short GI for 160 & 80+80 (1 bit)
    These fields are each set to 1 if the transmitter can receive frames transmitted using
    the short guard interval with the indicated channel bandwidth. See “Guard Inter‐
    val” on page 20 for more details.
Tx STBC (1 bit)
    This field is set to 1 to indicate that transmission of STBC-coded frames is
    supported.
Rx STBC (3 bits)
    This field describes how many spatial streams are supported for reception of STBC-
    coded frames. It may be set to 0, 1, 2, 3, or 4, describing the maximum number of
    spatial streams supported on reception.5 For support of one spatial stream, the field
    takes the value 1. The value 0 is used to indicate that STBC is not supported, and
    the values 5–7 are reserved.




  5. STBC spreads a single spatial stream across two transmit chains and two space-time streams. Therefore, an
     eight-stream-capable device can transmit a maximum of four spatial streams when STBC is used.



                                                                                              Framing   |   41
Single-User (SU) Beamformer (1 bit) and Beamformee (1 bit)
    When set to 1, these fields indicate that the transmitter is capable of operating as a
    single-user beamformer or beamformee that exchanges packets with one other sta‐
    tion. This feature will be discussed in Chapter 4.
Compressed Steering Number of Beamformer (BF) Antennas (3 bits) and Number of
Sounding Dimensions (3 bits)
   These fields are used in the channel measurement process for beamforming to
   indicate the maximum number of antennas that can participate in channel meas‐
   urement, and will be described more fully in Chapter 4.
Multi-User (MU) Beamformer (1 bit) and Beamformee (1 bit)
   When set to 1, these fields indicate that the transmitter is capable of operating as a
   multi-user beamformer or beamformee.
VHT TxOp Power-Save (1 bit)
  An AP can set this bit to 1 to enable power save operations during a VHT trans‐
  mission burst, or 0 to disable them. Stations associating with a network will set this
  bit to 1 to indicate the capability is enabled or 0 if it is disabled.
+HTC-VHT capable (1 bit)
   This value is set to 1 to indicate that the transmitter is capable of receiving the VHT-
   variant HT Control field.
Max A-MPDU Length Exponent (3 bits)
   This field can take on the values 0–7 and is used to communicate the size of the A-
   MPDU that may be transmitted. The effects of its values are described in “Frame
   Size and Aggregation” on page 38.
VHT Link Adaptation capable (2 bits)
  This field is used for link adaptation feedback to select the most appropriate MCS
  for a link using explicit feedback.
Receive and Transmit Antenna Pattern Consistency (1 bit each)
    These bits are each set to 1 if the antenna pattern of the transmitter does not change
    after association completes, and 0 otherwise. One of the most common reasons for
    an antenna pattern to change is beamforming.
Following the Capabilities element is the Supported MCS Set element, shown at the
bottom of Figure 3-3. It is split into two identical halves, with the first half describing
the receiving capabilities and the second half describing the transmission capabilities.
It contains the following fields:
Rx and Tx VHT-MCS Map (16 bits each)
    The MCS map is a simple structure. Two bits are used to represent three options:
    the value 0 stands for the mandatory minimum support of MCS 0 through 7, the
    value of 1 adds MCS 8 for a total support of MCS 0 through 8, and the value of 2


42   |   Chapter 3: The MAC
    adds MCS 9 for total support of MCS 0 through 9. The value of 3 is reserved. The
    two-bit field repeats eight times so that the transmitter can specify the maximum
    MCS supported for each spatial stream.
Rx and Tx Highest Supported Data Rate (13 bits each)
    These 13-bit fields represent the highest total data rate supported, in units of 1
    Mbps. For example, a device that supported a maximum speed of 867 Mbps (80
    MHz channels with two spatial streams) would set this field to 0001101100011,
    which is 867 in binary notation. This field has the length of 13 bits because 13 bits
    allows representation of up to 8,191 Mbps, which is beyond the maximum data rate
    in 802.11ac.

               Because the MCS map field only allows three options (MCS 0 through
               7, MCS 0 through 8, and MCS 0 through 9), it is not possible to disable
               low data rates in an 11ac network.



The VHT Operation Information element
All 802.11 physical layers have an information element (IE) that describes their opera‐
tion, and the VHT PHY is no exception. The VHT Operation IE, shown in Figure 3-4,
describes the channel information and the basic rates supported by the transmitter.
Basic rates are those rates that are supported by all clients attached to an AP, and there‐
fore are safe to use for frames that are destined for a group of multiple stations. Rate
support, which is found in the second field of the IE, is transmitted identically to the
rate support in the VHT Capabilities IE. The first part of the information element de‐
scribes the channels used by the transmitter through the following fields:
Channel Width (1 byte)
   For either 20 MHz or 40 MHz operation, the Channel Width field is set to 0. 80 MHz
   operation sets this value to 1. Because it is necessary to distinguish the 160 MHz
   channel width (a value of 2) from the 80+80 MHz channel structure (a value of 3),
   they receive separate values. All other values of this field are reserved.
Channel Center Frequency 0 (1 byte)
   This fields are used only with 80 and 160 MHz operation, to transmit the center
   channel frequency of the BSS. In 80+80 MHz operation, it is the center channel
   frequency of the lower frequency segment.
Channel Center Frequency 1 (1 byte)
   This field is used only with 80+80 MHz operation, and is used to transmit the center
   channel frequency of the second segment.




                                                                                 Framing   |   43
Figure 3-4. VHT Operation Information element

Other management frame changes
In addition to communicating capabilities and operating status, some other minor
changes were made to management frames and management protocols in 802.11ac:

     • The Transmit Power Envelope element enables APs to communicate transmission
       power limits for each of the available channel bandwidths.
     • The Channel Switch Wrapper element extends the existing channel-switch an‐
       nouncements by enabling a channel switch announcement frame to not only direct
       devices to a new channel, but also state the channel bandwidth.
     • The Extended BSS Load element enables an AP to describe the amount of time spent
       transmitting on each channel bandwidth so that a receiver can see how much time
       is spent on 20, 40, 80, and 160 MHz operations.
     • The Operating Mode Notification element describes the current channel width and
       number of spatial streams active.


Medium Access Procedures
In keeping with its evolutionary nature, 802.11ac does not introduce significant new
changes to the way that devices access the network medium. However, with new channel
bandwidths come new rules for determining whether the channel is clear. To make the
most efficient use of spectrum, 802.11ac also adds new rules for allowing devices to
indicate their intended bandwidth consumption in RTS/CTS exchanges.




44    |   Chapter 3: The MAC
Clear-Channel Assessment (CCA)
802.11 has always been a “listen-before-talk” protocol in which gaps in the transmission
medium usage are an important component of the coordination process that divides up
access to the medium among many stations. An important component of the 802.11ac
standard is the way that a BSSID can switch channel bandwidth dynamically on a frame-
by-frame basis. In any given collection of devices, it is easy to see how some might be
line-powered devices without power-saving requirements and demanding the highest
possible throughput, while others are battery-operated devices where battery life is at a
premium. Rather than enforcing a one-bandwidth-fits-all approach, 802.11ac allows
channel bandwidth to be determined on a frame-by-frame basis.

              By selecting the channel bandwidth to be used on a per-frame basis,
              802.11ac can more efficiently use the available spectrum. When a wide
              channel is available, high data rates are possible. When only a nar‐
              row channel is available, 802.11ac can fall back to lower rates.


To help with dividing up airtime between channels, 802.11ac introduces the terminol‐
ogy of primary and secondary (or, more formally, non-primary) channels. The primary
channel is the channel used to transmit something at its native bandwidth. Figure 3-5
is an illustration of the concept in the lowest eight available channels. For each channel
bandwidth, there is one primary channel, meaning that it is the channel used to transmit
frames at that channel width. This network will transmit 20 MHz frames on channel
60. To transmit a 40 MHz frame on its 40 MHz primary channel, both channels 60 and
64 must be free. To transmit an 80 MHz frame, the four channels 52 through 64 must
all be free. Finally, to transmit a 160 MHz frame, all eight channels from 36 through 64
must be free. Table 3-2 shows the primary and secondary channels for each bandwidth.
In practice, 802.11ac can share spectrum much more efficiently than 802.11n because
detection of networks on non-primary channels is significantly better with 802.11ac
hardware.




Figure 3-5. Primary and secondary channel nomenclature



                                                                Medium Access Procedures   |   45
Table 3-2. Primary and secondary channel relationships in Figure 3-5
Channel bandwidth Primary channel Secondary channel Total number of 20 MHz channels
20 MHz                60           64                One (60)
40 MHz                60           52                Two (60, 64)
80 MHz                52           36                Four (52, 56, 60, and 64)
160 MHz               36           n/a               Eight (36, 40, 44, 48, 52, 56, 60, and 64)

One of the reasons for the notion of primary and secondary channels is that it helps
multiple networks to share the same frequency space. Due to the wide variety of devices
and data rates in use, a network that is designed for peak speed using 160 MHz channels
will not always need the full capacity of the channel. Two networks, such as those shown
in Figure 3-6, may share the same 160 MHz channel. They may both transmit 80 MHz
frames at the same time because their primary 80 MHz channels are different.




Figure 3-6. Coexistence of multiple networks in the same frequency space

The ability to share wider channels as shown in Figure 3-6 depends on the ability of an
802.11ac device to detect transmissions not only on its primary channel but also on any
secondary channels in use. 802.11n’s clear-channel assessment (CCA) capabilities on
secondary channels were limited, and thus deploying two 802.11n networks that over‐
lapped required in practice that the primary channels be identical. 802.11ac has suffi‐
ciently good secondary-channel CCA capabilities that two networks can readily be de‐
ployed without overlap, leading to gains for the whole network because a much larger
fraction of transmissions can be done in parallel. This single subtlety in the specification
allows for a wide range of deployment options for 802.11ac networks.




46   |   Chapter 3: The MAC
                                 What Happened to the RIFS?
  802.11n introduced the Reduced Interframe Space (RIFS), a shortened gap between
  frames that was used to improve efficiency. HT devices were allowed to separate two
  frames with the RIFS (2 μs) instead of the much longer SIFS (10 μs in the 2.4 GHz band
  and 16 μs in the 5 GHz band). If there are multiple frames to transmit to a device,
  however, it is much more efficient to use aggregate frames. Even with the savings from
  using the RIFS, transmitting two frames separately still requires two full headers and
  two PLCP frames. A single A-MPDU can transmit two frames at once, then receive a
  single block ACK. As a result, the RIFS is not used by 802.11ac.


Basic channel access rules
The most basic channel access rule is that a frame can be transmitted if the medium is
idle. Whether the medium is idle depends on how wide a channel the transmission is
using. Once the relevant channel has been determined to be idle, a VHT device may:

  • Transmit a 20 MHz frame on its primary 20 MHz channel. Clear-channel assess‐
    ment looks only at the primary 20 MHz channel.
  • Transmit a 40 MHz frame on its primary 40 MHz channel. Naturally, this requires
    that the secondary 20 MHz channel is also idle and has passed the CCA check.
  • Transmit an 80 MHz frame on its primary 80 MHz channel. As you might expect
    at this point, this requires that both the primary 40 MHz channel and the secondary
    40 MHz channel are idle.
  • Transmit a 160 MHz frame on the 160 MHz channel, but only if both the primary
    and secondary 80 MHz channels are idle.

If any of the necessary channels are not idle, the device must report that the channel is
busy and use the backoff procedure to reacquire the channel. With the backoff proce‐
dure, the transmitter will wait until the medium is idle, allow the distributed interframe
space (DIFS) to elapse, and then attempt retransmission. As part of the retransmission,
the device will select a random number to use as the slot number within the contention
window. In most cases, the “winner” of a retransmission attempt during contention will
be the station that selects the lowest backoff number.6




  6. For more information on the channel acquisition procedure, see Chapter 3 of 802.11 Wireless Networks: The
     Definitive Guide.



                                                                             Medium Access Procedures   |   47
Sensitivity requirements
To report that the channel is busy, 802.11 has two methods: signal detection and energy
detection. Signal detection requires that a receiver find, lock onto, and begin decoding
an 802.11-compatible signal. The second method, energy detection, looks only at the
raw energy received in the band: if it is sufficiently high, the channel is reported as busy.
802.11ac keeps the same rules for CCA sensitivity for 20 MHz and 40 MHz channels
that were first adopted in 802.11n, and adds rules for the new wider channels. Table 3-3
summarizes both the signal thresholds and the energy thresholds for primary and sec‐
ondary channels. Two rules guide the development of these thresholds. First, every time
the channel bandwidth doubles, the required signal threshold also doubles (+3 dB is a
doubling of power). Second, the rule for energy detection is that on a non-primary
channel, energy of 20 dB over the minimum sensitivity indicates that a channel will be
busy because that is likely to be sufficient power to have an intelligible signal over the
background noise.
Table 3-3. CCA sensitivity thresholds
Channel width Signal threshold (primary) Signal threshold (non-primary) Energy threshold (non-primary)
20 MHz           –82 dBm                        –72 dBm                            –62 dBm
40 MHz           –79                            –72                                –59
80 MHz           –76                            –69                                –56
160 MHz          –73                            n/aa                               n/aa
a With 160 MHz channels, there are no secondary channels, so these thresholds are not defined.




Protection and Coexistence of 802.11ac with Older 802.11 Devices
For the designers of 802.11ac, ensuring compatibility with existing 802.11 equipment
was a key requirement to meet in developing the new specification. But because of the
evolutionary nature of the VHT PHY, no new protection mechanisms are required.
Reuse of the OFDM PHY’s physical layer header ensures that any 5 GHz device will be
able to detect VHT transmissions and identify that the medium is busy.
The introduction of 802.11ac expands the compatibility matrix in the 5 GHz band from
two concurrently operating technologies to three, and the compatibility considerations
in a broadcast network medium extend not only to intended receivers but to any re‐
ceiver. Table 3-4 describes the compatibility between transmitters of frames and their
intended receivers. That is, if a transmitter of the type in the left column sends a frame
directed to a receiver of the type in any of the other three columns, what will the result
be? One of the major methods used to support coexistence is backward compatibility.
When built, 802.11ac devices will also incorporate 802.11a and 802.11n data rates, and
thus will be able to send to older peers at older data rates.




48   |   Chapter 3: The MAC
Table 3-4. Compatibility between transmitters and receivers of frames
Transmitter type 802.11a receiver                      802.11n receiver                    802.11ac receiver
802.11a          Designed operation                    802.11n devices may receive         802.11ac devices may receive
                                                       802.11a frames                      802.11a frames
802.11n          802.11n device transmits 802.11a      Designed operation                  802.11ac devices may receive
                 frames (backward compatibility)                                           802.11n frames
802.11ac         802.11ac device transmits 802.11a     802.11ac device transmits 802.11n Designed operation
                 frames (backward compatibility)       frames (backward compatibility)

The more interesting side of coexistence is that any device may listen to a frame. If two
802.11ac devices are communicating with each other, how can those frames be con‐
structed so that an older 802.11a-only device is not harmed and may still participate in
sharing the network medium? By adopting the OFDM preamble, it is possible for an
802.11ac frame to be sent into the radio network and for an 802.11a device to listen to
that frame’s preamble, calculate the duration for which the medium will be busy, and
defer transmitting to avoid collisions. Table 3-5 summarizes how various device types
listening to transmissions from each of the 5 GHz PHYs will react.
Table 3-5. Compatibility between transmitters and listening devices
Transmitter    802.11a listener                        802.11n listener                    802.11ac listener
type
802.11a        Designed operation                      802.11n devices listen to 802.11a   802.11ac devices listen to
                                                       frames and defer medium access      802.11a frames and defer
                                                       to avoid collisions                 medium access to avoid
                                                                                           collisions
802.11n        802.11n greenfield frames require       Designed operation                  802.11ac devices listen to
               RTS/CTS or CTS-to-self protection;                                          802.11n frames and defer
               802.11n mixed-mode frames require                                           medium access to avoid
               no special protection                                                       collisions
802.11ac       802.11ac uses a compatible physical     802.11ac uses a compatible          Designed operation
               preamble, allowing 802.11a devices to   preamble, allowing 802.11n
               read the medium as busy and avoid       devices to read the medium as
               collisions                              busy and avoid collisions



                          What Happened to Greenfield Mode?
  802.11n offered a “greenfield mode” that saved a few microseconds in the preamble
  getting a frame onto the radio link. Although it was slightly more efficient, it was not a
  widely adopted feature and was especially avoided in large-scale networks. The effi‐
  ciency gains from greenfield mode were often lost because airtime-devouring CTS-to-
  self messages were required before transmitting in the greenfield mode. As a result,
  greenfield mode was removed from 802.11ac.



                                                                                     Medium Access Procedures       |   49
Dynamic Bandwidth Operation (RTS/CTS)
From its inception, 802.11 defined the Request to Send/Clear to Send (RTS/CTS) ex‐
change to deal with hidden nodes. The CTS frame was later reused to provide man‐
agement of the medium when transmitting to older stations. RTS and CTS frames are
used only to manage access to the network medium, and they work in part because they
may be transmitted at lower rates so that they may be received and understood by all
stations.7 In Figure 3-7(a), the initiator of the CTS exchange transmits the CTS at 802.11a
rates, which may be understood by all recipients. All receivers of that CTS frame then
know to defer access to the medium for the duration requested in the CTS, even if they
are not able to receive and decode the data frame.




Figure 3-7. Regular and duplicate CTS frame transmission

To manage access to a wider channel, a type of transmission called a non-HT duplicate
frame is used, which is exactly what it sounds like. Breaking it down etymologically,
there are two attributes that go into non-HT duplicate transmission. First, the frame is
transmitted using non-HT methods, which, practically speaking, means 802.11a trans‐
mission. Second, the frame is duplicated across multiple channels. Figure 3-7(b) shows
the duplication occurring across a primary and secondary channel for a 40 MHz trans‐
mission. Wider channels may require three (80 MHz) or even seven (160 MHz) dupli‐
cate frames.



     7. For more information on how the RTS and CTS frames use the network allocation vector to manage medium
        access, see 802.11 Wireless Networks: The Definitive Guide, Chapters 4 and 14. The former chapter describes
        framing details and how the network allocation vector works; the latter chapter contains a detailed discussion
        of 802.11g protection.



50     |   Chapter 3: The MAC
Duplicate frames are used to create dynamic bandwidth signaling in 802.11ac. Even if
a network is occupying, say, 80 MHz of spectrum, it will send Beacon frames and carry
out access control on its primary channel. It may interact with older 802.11a stations
on its primary 20 MHz channel and 802.11n stations on its primary 40 MHz channel,
and only occasionally transmit frames using the full 80 MHz bandwidth. For much of
the time, a network will not need its full bandwidth. Therefore, 802.11ac extended the
RTS and CTS to add bandwidth signaling. Normally, an RTS or CTS frame only works
to clear the channel on which it is transmitted. When it is used in duplicate mode to
clear out multiple channels simultaneously, this is indicated by setting the Individual/
Group bit in the transmitter address to 1, and the address is called a bandwidth signaling
transmitter address.
Figure 3-8 shows how the RTS and CTS work together to negotiate the bandwidth. The
initiator of a frame transmission has a frame to transmit, and would like to transmit
that frame over the full 80 MHz shown in the diagram. To acquire the channel, it sends
a duplicated RTS frame across all four 20 MHz channels, indicating that it would like
to acquire the whole channel. In Figure 3-8(a), the receiver performs a clear-channel
assessment, finds that the entire 80 MHz channel is free, and sends a CTS indicating so.
As a result of the exchange, the NAV, shown in the bottom of the picture, is set on all
four channels so that any other networks will defer transmission.
Figure 3-8(b) shows the dynamic bandwidth process at work. Just as in the previous
scenario, the initiator begins by sending a duplicated RTS to all four 20 MHz channels
in the desired 80 MHz channel. However, due to interference at the responder (say, from
a colocated AP that has already taken control of two channels), it is not possible to send
a CTS indicating the entire 80 MHz channel is free. Therefore, the responder sends a
CTS frame on the two free channels, acquiring 40 MHz of spectrum for the transmission.
With the RTS/CTS exchange complete, the initiator can send its frame using a 40 MHz
transmission. Although it is a reduced channel bandwidth, the two 802.11ac devices
have found and negotiated the maximum bandwidth available for transmission.
Multiple networks can use dynamic bandwidth to share access to the same wide chan‐
nels. Figure 3-9(a) shows a channel map for two 802.11ac networks with primary 20
MHz channels of 56 and 60, respectively. They do not share their primary 20 MHz or
40 MHz channels, but they must share the same 80 MHz channel for transmission. If
these were the only two networks installed in the same area, they could transmit 20
MHz or 40 MHz frames independently, but each would have to wait for a time when
the other network was idle before using an 80 MHz channel. Figure 3-9(b) shows an
example of how the network might be used over time.




                                                               Medium Access Procedures   |   51
Figure 3-8. Dynamic bandwidth negotiation with RTS/CTS




52   |   Chapter 3: The MAC
Figure 3-9. Bandwidth sharing (time dimension)

For 20 MHz and 40 MHz operation, the networks operate as independent neighbors; it
is only when 80 MHz transmissions are required that the dynamic bandwidth aspect of
the network comes into play. This feature in 802.11ac allows two networks to share a
high-capacity 80 MHz channel without contention most of the time, which is valuable
because many devices will either not be capable of 80 or 160 MHz operation, or will
disable it to save battery power.


                          Channel Selection in 802.11ac
 Per-frame selection of channel width in 802.11ac has important effects on how network
 administrators select channels for a network (or, alternatively, how product manufac‐
 turers design automatic channel selection protocols). Prior to 802.11ac, as long as chan‐
 nels were non-overlapping, there were only minor reasons to choose one versus another.
 An AP operating on channel 40 can easily have neighbors on channels 36 and 44 without
 ill effect, providing all are on 20 MHz channels. In 802.11ac, however, all three APs
 would share the same 80 MHz primary channel. Planning an 802.11ac network therefore
 involves “spreading out” primary channels to avoid overlap at the widest possible chan‐
 nels, a topic that we will return to in “Channel Selection” on page 118.




                                                                Medium Access Procedures   |   53
Security
With the adoption of the 802.11i amendment in 2004, the 802.11 working group set out
the core tenets of the Robust Security Network (RSN). In particular, the Counter Mode
with CBC-MAC Protocol (CCMP) has proven to be a durable cryptographic system,
and has successfully protected data on wireless networks from its standardization
through the adoption of 802.11n in 2009. As part of the 802.11n specification, earlier
and weaker cryptographic systems were removed from use.8 802.11ac makes no major
changes to security. CCMP remains the primary method used to protect data frames as
they fly through the air at 802.11ac data rates.
At its heart, CCMP uses the Advanced Encryption Standard (AES) cipher. Knowing the
cipher used is only part of the story, though, because encryption algorithms can be used
in many different ways, called modes. Roughly speaking, a cipher mode describes how
much data is encrypted in an application of the cipher and how multiple cipher blocks
can be linked together to protect larger amounts of data, such as a LAN frame or TCP
segment. From a security perspective, CCMP remains strong. Cryptographic systems,
however, may need to be replaced for reasons other than security; of the many other
reasons that may lead to the replacement of a cryptographic system, insufficient per‐
formance is common.9
CCMP uses AES in the counter mode (the first C in CCMP) and then applies a cipher-
block chained message authentication code (CBC-MAC, the second C and the M in
CCMP). Figure 3-10 shows how the system works. AES blocks are 128 bits long. To
handle frames ranging in size from the shortest ARP frame to a maximum-length ag‐
gregate frame, the frames are first divided into blocks. Each block is authenticated and
encrypted, with the authentication requiring one AES operation and the encryption
requiring a second AES operation. Authentication uses cipher-block chaining; the
“chaining” in the name refers to the way that the output from the first block is used on
the second block, the output from the second block is used on the third block, and so
on. Message authentication of each block depends on the previous block’s operations
being completed, preventing parallel operations. To encrypt, say, a standard 1,500-byte
Ethernet frame requires about 200 AES operations.




     8. TKIP and WEP cannot be used with 802.11n data rates. This prohibition extends to 802.11ac data rates
        because all 802.11ac devices are required to implement 802.11n protocol features. For more discussion on
        reasons for removing TKIP and WEP support with 802.11n, see Chapter 5 of 802.11n: A Survival Guide.
     9. For example, Triple DES is widely believed to be practically secure, but its slow speed is a serious drawback.



54     |   Chapter 3: The MAC
Figure 3-10. CCMP block diagram

Although CCMP has no theoretical limit to the speeds it can operate at, the use of a
block-chaining mode for authenticating each block cannot be parallelized, so there is a
practical performance limit placed on real-world implementations. Due to concerns
about high latency in 802.11ad, that project specified the Galois/Counter Mode Proto‐
col (GCMP). At a high level, GCMP is functionally similar to CCMP. A large data set,
such as a wireless LAN frame, is given to the encryption layer for protection. The frame
is divided into blocks, and those blocks are authenticated and encrypted. Figure 3-11
shows the system block diagram. While it looks similar, there is one important difference
between the two in the authentication step. Rather than using block chaining to au‐
thenticate each data block, GCM uses a Galois field multiplication. In contrast to block
chains that require each block to be processed before moving on to the next one, Galois
field multiplications can be run in parallel. In addition, Galois multiplications are less
computationally intensive than the cipher block encryption algorithms required by a
CBC-MAC.10 By transferring the work of authenticating the frame from the block cipher



 10. Both Intel and AMD now include instructions for Galois field multiplication in microprocessors. The Carry-
     less Multiplication (CLMUL) instruction set on Intel’s Westmere, Sandy Bridge, and Ivy Bridge chips and
     AMD’s Bulldozer and Piledriver can be applied to perform the Galois field multiplication. An Intel application
     note specifically describes how to use these instructions for support of GCM: http://software.intel.com/en-
     us/articles/intel-carry-less-multiplication-instruction-and-its-usage-for-computing-the-gcm-mode/.



                                                                                                  Security   |   55
to the Galois field, GCMP also reduces the number of encryption algorithms, further
increasing efficiency.




Figure 3-11. GCMP block diagram

GCM is not widely used within 802.11 wireless LANs.11 The GCM-based cryptosystem
being standardized by 802.11ad (GCMP) is not required for use with 802.11ac, but it
may be used if it is present. The additional performance of GCMP will not be needed
to introduce early 802.11ac products, but as speeds increase and multi-user MIMO
drives up the total data rate, the efficiency of GCMP may be required. When GCMP is
used in 802.11ac, it must be used for both the unicast and broadcast/multicast frames.

Mandatory MAC Features
Although 802.11ac is a complex specification, the MAC changes are comparatively
simple. Table 3-6 classifies protocol features as either mandatory or optional; this chap‐
ter has concentrated on the main mandatory features.



 11. It is, however, a common element in LAN cryptosystems. RFC 4106 describes how to apply GCM within the
     IPsec framework, and it was adopted by 802.1AE-2006 (“MACsec”) due to its superior efficiency.



56   |   Chapter 3: The MAC
Table 3-6. Feature classification of MAC features
Feature                         Mandatory/Optional     Comments
A-MPDU (receive and transmit)   Mandatory              A-MPDU operation was widely implemented in 802.11n
                                                       hardware, and it is required for use with all 802.11ac
                                                       devices
Single-user beamforming         Optional               Discussed in Chapter 4
Multi-user beamforming          Optional               Discussed in Chapter 4
CCA on secondary channels       Mandatory
Bandwidth signaling in RTS/CTS Mandatory to receive,
                               optional to transmit
GCMP                            Optional               Unlikely to be required by industry certification
                                                       programs




                                                                                Mandatory MAC Features      |   57
                                                                             CHAPTER 4
                                    Beamforming in 802.11ac




                                                You can’t depend on your network when your
                                                                 transmission is out of focus.
                                                   —Mark Twain, as network administrator
In wired networking, the biggest innovation of the last two decades was the introduction
of Ethernet switching, which dramatically increased network capacity by moving from
relatively large collision domains (a multi-port hub) to minimum-sized collision do‐
mains (a single port). Wireless LANs have offered great benefits to network users, pri‐
marily in the form of mobility, but in return have expanded the collision domain from
an Ethernet switch port to the coverage area of an access point. Beamforming and its
application in the form of multi-user MIMO in 802.11ac have the potential to change
how networks are built and increase capacity well beyond the headline rate of the net‐
work equipment. In essence, multi-user MIMO works by taking advantage of beam‐
forming to send frames to spatially diverse locations at the same time, building the first
standardized version of an 802.11 “switch.” Beamforming is not inherently more useful
in one direction of the link, but typically enterprise access points are less resource-
constrained, have access to more memory, power (both computational and electrical),
and have more antennas. Therefore, beamforming in the downlink direction from the
AP to the client was a ripe area for innovation in the 802.11ac standard.




                                                                                           59
Beamforming Basics
Traditionally, access points have been equipped with omnidirectional antennas, which
are so named because they send energy in all directions.1 Frequently, omnidirectional
coverage will be shown as a circle on an overhead-view map, centered on the AP.
Omnidirectional antennas are cheap, and more importantly, they spray radio waves in
every direction, freeing the AP of the need to track each client. As long as the client is
reachable in some direction, the signal from the AP will get there. Of course, the down‐
side to that is that the radio channel is busy in all directions, as shown in Figure 4-1 by
the “omnidirectional” circle.
An alternative method of transmission is to focus energy toward a receiver, a process
called beamforming.2 Provided the AP has sufficient information to send the radio en‐
ergy preferentially in one direction, it is possible to reach farther. The overall effect is
illustrated in Figure 4-1. Beamforming focuses energy toward a client, such as to the
laptop computer at the right side of the figure. The wedges illustrate the areas where the
beamforming focus increases power, and therefore the signal-to-noise ratio and data
rates. The mirrored preferential transmission to the left is a common effect of focusing
energy in a system with limited antenna elements. However, focusing the energy toward
the left and right sides of the figure means that the AP’s range in other directions is
smaller.
Beamforming increases the performance of wireless networks at medium ranges. At
short ranges, the signal power is high enough that the SNR will support the maximum
data rate. At long ranges, beamforming does not offer a substantial gain over an omni‐
directional antenna, and data rates will be identical to non-beamformed transmissions.
Beamforming works by improving what is called the rate over range—at a given distance
from the AP, a client device will have better performance. One way to illustrate the
improved performance is shown in Figure 4-2. Range from the AP increases to the right,
and the distance from the left edge of the figure is meant to roughly approximate the
range of that data rate. As described previously, there is a large gap of about 5 dB between
the 256-QAM rates and the next set of rates down. The lower line shows the same range
data, shifted right to reflect a typical beamforming gain. At any given range, the beam‐
formed data rate will be higher, but it is most effective at pulling in the 64-QAM rates
in the middle ranges.

     1. Omni antenna coverage is not a perfect sphere. It’s usually more like a doughnut with an AP at the center and
        the torus spread out horizontally. Most AP coverage diagrams are drawn from the perspective of an observer
        looking down on the network from the top, though, so omnidirectional antennas are depicted as a having a
        circular coverage area.
     2. Beamforming is sometimes also called beam steering, for obvious reasons. I prefer beam steering as a term
        because it describes the effects of the process better, but I have chosen to use the term preferred by the authors
        of the standard in this book.



60     |   Chapter 4: Beamforming in 802.11ac
Figure 4-1. Beamforming basics




Figure 4-2. Beamforming range effects

Prior to the development of the 802.11n standard, nearly all access points on the market
used antennas with static radiation patterns. APs with internal antennas were almost
invariably omnidirectional, while external antennas came in a variety of different radi‐
ation patterns. Network designers could choose to use antennas with longer range and
narrower beam widths, but once the antenna was selected, its coverage area was set.
Beamforming uses antenna arrays to dynamically alter the transmission pattern of the
AP, and the transmission pattern can be changed on a per-frame basis. Broadcast and


                                                                  Beamforming Basics   |   61
multicast traffic is designed to be received for multiple stations, so a beamforming AP
will use traditional omnidirectional transmission methods for broadcast packets to
maintain coverage throughout the designed coverage area.
One analogy that I use when describing beamforming is to recall retailer John Wana‐
maker’s statement that half of his advertising spending was wasted, but he did not know
which half of his spending was unproductive. Fortunately for beamforming, it is possible
to measure the channel and determine how to best use the available transmit power to
reach a client device. Figure 4-3 shows a highly simplified beamforming process con‐
sisting of the major steps. In the figure, the AP is sending higher-level data such as IP
packets to a laptop as the recipient. The process begins by measuring the radio channel
between the two devices in a calibration process. Although in general beamforming may
be either explicit or implicit, depending on whether special channel measurement frames
are used, in 802.11ac the standard form of beamforming requires the use of channel
measurement frames and is only explicit.

                   Because 802.11ac beamforming is based on explicit channel meas‐
                   urements, both the transmitter and the receiver must support it.




Any device that shapes its transmitted frames is called a beamformer, and a receiver of
such frames is called a beamformee. 802.11 defines new terms for the sender and receiver
of beamformed frames because in a single exchange it is possible to have only one
initiator and one responder, but a station may be both a beamformer and a beamformee.
For example, in Figure 4-3, the AP initiates a frame exchange to the laptop. It begins by
exchanging frames to measure the channel. The result of the channel measurement is
a derivation of the steering matrix, which is a mathematical description of how to direct
transmitted energy toward the receiver. Roughly speaking, it describes how to set up
each element of the transmitter’s antenna system to precisely overlap transmissions to
reach farther.
After completing the channel measurement, the AP is capable of acting as a beamformer
and sending spatially focused frames to the laptop. (Naturally, the process of sending
data to the laptop may consist of setting up block acknowledgement operations and
multiple aggregate frames.) At the conclusion of the data transmission, the laptop must,
as required by 802.11 protocol rules, positively acknowledge receipt of the data. This
acknowledgement may be beamformed as well, in which case the laptop will also act as
a beamformer for the transmission of acknowledgements. In a frame exchange between
two devices, either side may choose to calibrate the channel for beamforming purposes;




62   |   Chapter 4: Beamforming in 802.11ac
when client devices have large amounts of data to transmit, the standard allows them
to calibrate the channel to steer transmissions toward their serving AP.3




Figure 4-3. Beamforming terminology and process

To steer transmissions in a particular direction, a beamformer will subtly alter what is
transmitted by each array. As an example, Figure 4-4 shows a simple phase shift. In
Figure 4-4(a), all antennas transmit at the same time. As a result, the total transmission
radiates in each direction equally. In the figure, this is illustrated by showing that the
transmissions from each individual array element go out at the same speed at the same
time, and therefore cover the same distance. In Figure 4-4(b), the array applies a phase
shift to each element so that the element on the right transmits first and the element on
the left transmits last. As a result, the transmissions from the array will converge along
a different path that is shifted to the left. The steering matrix is a precise mathematical
description of how the antenna array should use each individual element to select a
spatial path for the transmission. 802.11ac beamforming is significantly more compli‐
cated than is illustrated by this example, however, because beamforming operates on
pairwise relationships between the beamformer and the beamformee.
Gains from beamforming are variable and depend on the radio environment, the so‐
phistication of the antenna array on both sides of the link, the relative motion of both
sides of the link, and many other factors. Like many features in 802.11ac, beamforming
results in a modest improvement in the performance of the underlying protocol, and it
must be used with many other techniques to see dramatic performance improvements.
A reasonable expectation would be that beamforming can result in a gain of anywhere
between 2 to 5 dB, with the best results coming for mid-range transmissions. At short



  3. In practice, beamforming is easier to do in the “downstream” (AP to client) direction because APs have more
     sophisticated antenna arrays.



                                                                                    Beamforming Basics    |   63
ranges, transmissions are already at the maximum data rate and there will not be any
gain in speed. At long ranges, the beamforming gain is not sufficient to add speed.




Figure 4-4. Using multiple antennas to steer transmissions

                     Beamforming gains are expected to be approximately 3 dB in the
                     transmitted direction. In practice, this gain will typically be one step
                     up in data rates (increasing one MCS number) for a mid-range
                     transmission.




                       Transmit Power Limitations and Beamforming
     802.11ac operates subject to regulations regarding transmit power. When MIMO was
     first introduced, regulators imposed a limit based on the array gain. MIMO systems
     improve performance by analyzing signals across multiple antennas, which offers a
     signal-processing gain that is equivalent in concept to simply using a larger antenna.
     The array gain is related to the number of antennas in the array and is defined as
     10*log(N), where N is the number of antennas in the array. For a two-antenna system
     the array gain is 3 dB, and for a three-antenna system the array gain is 4.8 dB.




64     |   Chapter 4: Beamforming in 802.11ac
 Regulatory rules are typically a cap on effective radiated power (ERP), and ERP includes
 the array gain in both the US and Europe. Because ERP is the sum of the power from
 the Wi-Fi radio itself plus the antenna gain, in practice, regulations impose a lower limit
 on MIMO systems. For a two-antenna MIMO array limited to 20 dBm ERP, the maxi‐
 mum input power to the array will be 17 dBm because the ERP includes the array gain:
 17 dBm conducted power + 3 dB antenna gain = 20 dBm ERP. European regulations
 have always required that the array gain adjustment be used only in “correlated” trans‐
 mission methods such as beamforming; rules in the US required the array gain adjust‐
 ment to all transmissions until October 2012. As this book went to press, transmit
 beamforming implementations were required to use a lower radio power output than
 other forms of MIMO.4 This may limit the practical advantage of transmit beamforming
 systems, at least until regulatory rules are changed again.


Null Data Packet (NDP) Beamforming in 802.11ac
One of the biggest changes between 802.11n and 802.11ac is that beamforming has been
dramatically simplified. Proprietary beamforming technologies had existed prior to
802.11n, but it was only in 802.11n that a standard for beamforming was introduced.
In the 802.11n specification, multiple beamforming methods were described. Before
using beamforming, both sides of the link had to agree on one method they shared, but
due to the complexity of implementing multiple methods, many product vendors chose
not to implement any. To avoid a repeat with 802.11ac, engineers writing the specifica‐
tion settled on just one method of beamforming, called null data packet (NDP) sound‐
ing. The second major change in beamforming with 802.11ac has not yet been realized,
but it has the potential to dramatically change how much data wireless networks can
support. 802.11ac’s second wave of products will introduce multi-user MIMO, an
application of MIMO techniques that allows simultaneous transmission to multiple
clients.

Channel measurement (sounding) procedures
Beamforming depends on channel calibration procedures, called channel sounding in
the 802.11ac standard, to determine how to radiate energy in a preferred direction.
Many factors may influence how to steer a beam in a particular direction. Within the
multi-carrier OFDM channel used by 802.11ac, there may be a strong frequency-
dependent response that requires limiting data rates over the channel. Alternatively,
between two 802.11ac devices, a particular frequency may respond much more strongly
to one path than another. Beamforming enables the endpoints at either side of a link
to get maximum performance by taking advantage of channels that have strong



  4. For more information, see my blog post at http://blogs.aerohive.com/blog/the-wi-fi-security-blog/did-the-fcc-
     really-limit-80211ac-beamforming.


                                                                                      Beamforming Basics    |   65
performance while avoiding paths and carriers that have weak performance.5 Mathe‐
matically, the ability to steer energy is represented by the steering matrix, which is given
the letter Q in 802.11ac. Matrices are used to represent steering information because
they are an excellent tool for representing the frequency response from each transmis‐
sion chain in the array over each transmission stream. Matrix operations allow the
spatial mapper to alter the signal to be transmitted for each OFDM subcarrier over each
path to the receiver in one operation. Naturally, after applying the steering matrix to the
data for transmission, it will leave the antenna array in a decidedly non-omnidirectional
pattern.
Channel sounding consists of three major steps:

 1. The beamformer begins the process by transmitting a Null Data Packet Announce‐
    ment frame, which is used to gain control of the channel and identify beamformees.
    Beamformees will respond to the NDP Announcement, while all other stations will
    simply defer channel access until the sounding sequence is complete.
 2. The beamformer follows the NDP Announcement with a null data packet. The
    value of an NDP is that the receiver can analyze the OFDM training fields to cal‐
    culate the channel response, and therefore the steering matrix. For multi-user
    transmissions, multiple NDPs may be transmitted.
 3. The beamformee analyzes the training fields in the received NDP and calculates a
    feedback matrix. The feedback matrix, referred to by the letter V in the 802.11ac
    specification, enables the beamformer to calculate the steering matrix.
 4. The beamformer receives the feedback matrix and calculates the steering matrix to
    direct transmissions toward the beamformee.

With the steering matrix in hand, the beamformer can then transmit frames biased in
a particular direction, as shown in Figure 4-5. Without beamforming, energy is radiated
in all directions more or less equally. Along any direction away from the beamformer,
the signal level will be roughly comparable (assuming an ideal omnidirectional anten‐
na). If the transmitter applies a steering matrix, however, the array will send energy in
a way that prefers one path. On the preferred path, transmissions from the array will
reinforce each other and become stronger, and on other paths, the transmissions from
the array will interfere with each other and become weaker. In effect, the combination
of the steering matrix and the channel determines whether a signal becomes stronger
or weaker.


     5. One subtle distinction between 802.11n and 802.11ac is that the latter does away with the unequal modulation
        (UEQM) modes. UEQM was originally standardized because one effect of beamforming may be to emphasize
        that certain carriers or paths are less able to sustain high data rates, due to frequency-specific effects. One of
        the reasons why UEQM was never widely deployed with 802.11n is that very few 802.11n implementations
        ever made use of explicit beamforming.



66     |   Chapter 4: Beamforming in 802.11ac
Figure 4-5. Effects of steering matrix

Channel sounding procedures do have a cost in airtime because the sounding exchange
must complete before a beamformed transmission can be sent. If the speed gain from
transmitting a beamformed frame is not sufficient to offset the airtime consumed by
the sounding exchange, the overall speed will be slower. Roughly speaking, a sounding
exchange requires 500 microseconds.6 Once the effect of contention is added into the
mix, a rough guideline is that the sounding procedure requires about 0.5% to 1% of
available airtime, which can add up to a substantial fraction of available capacity on
networks with high numbers of clients.

The feedback matrix
The key to beamforming is calculating the steering matrix Q for the channel between
the beamformer and the beamformee. The steering matrix can potentially have quite
large dimensions because it represents the channel behavior between each of the trans‐
mitters in the beamformer’s array and each of the receivers in the beamformee’s array.
Rather than transmitting a steering matrix, the beamformee calculates a feedback matrix
and compresses it so that it can be represented by a smaller frame and thus take up less
airtime. Compression of the beamforming matrix is accomplished by using matrix


  6. Timing for a sounding exchange is determined mainly by the size of the feedback matrix. Both the NDP
     Announcement and the NDP are fairly short. After gaining control of the channel, the NDPA and NDP
     frames require about 100 microseconds. For computing the duration required for the feedback matrix, it’s
     necessary to make an assumption about the achievable data rate, which is itself a function of the channel
     bandwidth and modulation and coding. To get to a rough figure of 500 microseconds, I assumed that the
     channel was able to support a data rate at the lower end of the middle range of data rates.



                                                                                   Beamforming Basics   |   67
operations to send a representative set of values that can be used to reconstitute the
matrix instead of sending the raw matrix itself.
To calculate the feedback matrix, the beamformee runs through the following
procedure:7

 1. Calculating the feedback matrix can only begin after receiving the NDP from the
    beamformer. Once the NDP is received, each OFDM subcarrier is processed inde‐
    pendently in its own matrix that describes the performance of the subcarrier be‐
    tween each transmitter antenna element and each receiver antenna element. The
    contents of the matrix are based on the received power and phase shifts between
    each pair of antennas.
 2. The feedback matrix is transformed by a matrix multiplication operation called a
    Givens rotation, which depends on parameters called “angles.” Rather than trans‐
    mitting the full feedback matrix, the beamformee calculates the angles based on the
    matrix rotation. The 802.11ac standard specifies the order in which these angles
    are transmitted so that the beamformer can receive a long string of bits and ap‐
    propriately delimit each angle.
 3. Having calculated the angles, the beamformee assembles them into the compressed
    feedback form and returns them to the beamformer. Only one set of angles is re‐
    quired to summarize the radio link performance for all of the OFDM subcarriers,
    though naturally, the set of angles can be quite large with wider channels.
 4. The beamformer receives the feedback matrix and uses it to calculate the steering
    matrix for transmissions to the beamformee.

One feedback matrix is sent by each beamformee. In single-user beamforming, there is
one feedback matrix from the beamformee and one steering matrix used. In multi-user
beamforming, each beamformee sends a feedback matrix and the beamformer must
maintain a steering matrix for each client.
When transmitting the feedback matrix, there are three main factors that determine its
size. First, wider channels have more OFDM subcarriers, so the feedback matrix must
be larger to accommodate them. Second, the higher the number of pairwise combina‐
tions of transmitter and receiver antennas is, the larger the matrix will be. Finally,
802.11ac allows two different representations of the angle values to enable devices to
use higher resolution when necessary. The relevant sizes are summarized in Table 4-1.
Multi-user MIMO requires higher resolution because of the need to avoid inter-user
interference, a problem unique to multi-user transmissions.


     7. Feedback matrix calculations are not for the faint of heart. 802.11ac borrows heavily from the beamforming
        procedures first established in 802.11n. If you want the gory details of the matrix math used to calculate the
        feedback matrix, see clause 20.3.12.3 in 802.11-2012, and read up on Givens rotations, which are named after
        the scientist at the Argonne National Laboratory who invented them.



68     |   Chapter 4: Beamforming in 802.11ac
Table 4-1. Parameters of the feedback matrix V
Number of subcarriersa                        Per-subcarrier angle countb                Angle field size
20 MHz channel: 52 subcarriers                2x2: 2 angles/subcarrier                   Single-user: 6 bits or 10 bits/angle
40 MHz channel: 108 subcarriers               3x3: 6 angles/subcarrier                   Multi-user: 12 bits or 16 bits/angle
80 MHz channel: 234 subcarriers               4x4: 12 angles/subcarrier
160 MHz channel: 486 subcarriers              6x6: 30 angles/subcarrier
                                              8x8: 56 angles/subcarrier
a Subcarriers can be grouped to reduce the report size.

b Many combinations of size for the beamforming matrix are available. This table shows the maximum number of angles because

it focuses on symmetric systems, but combinations are available for any number of transmitters from 2 through 8, and any number
of receivers up to the number of transmitters.

To estimate the size of the feedback matrix, multiply the results of each of the three
columns in Table 4-1:
Single-user 2x2 MIMO @ 20 MHz, low resolution: 78-byte report
    52 subcarriers x 2 angles/subcarrier x 6 bits/angle = 624 bits or 78 bytes. This is the
    smallest steering matrix available in 802.11ac.
Single-user 3x3 MIMO @ 80 MHz, high resolution: 1.7 kB report
    234 subcarriers x 6 angles/subcarrier x 10 bits/angle = 14,040 bits or 1.7 kB. This
    will be a typical steering matrix for a single-user MIMO system released in the first
    wave of 802.11ac.
Single-user 4x4 MIMO @ 80 MHz, high resolution: 3.4 kB report
    This is the same as the previous example, but it adds an additional transmitter and
    receiver. In a 4x4 system there are more degrees of freedom, which is why there are
    more angles required per subcarrier.
Multi-user 8x8 MIMO @ 80 MHz, high resolution: 53 kB report
   486 subcarriers x 56 angles/subcarrier x 16 bits/angle = 435,456 bits or 53 kB. Large
   sets of angles can group subcarriers together in order to reduce the report size and
   help it fit into a frame. In practice, a multi-user report with 80 MHz channels would
   group subcarriers to reduce the report size.

Single-User (SU) Beamforming
Single-user beamforming is readily understandable because its purpose is to shape a
transmission from a single transmitter to a single receiver. As shown in Figure 4-6, the
beamformer sends a null data packet, which is a frame with a known fixed format. By
analyzing the received NDP frame, the beamformee calculates a feedback matrix that is
sent in a reply frame. Beamformees do not send a steering matrix directly because the



                                                                                      Single-User (SU) Beamforming        |     69
beamforming sounding protocol needs to enable multiple-user MIMO, as described in
the next section.




Figure 4-6. Single-user channel calibration procedure

Channel Calibration for Single-User Beamforming
The channel calibration procedure is carried out as a single operation, in which the
beamformer and beamformee cooperatively measure the channel to provide the raw
data needed to calculate the steering matrix. The sounding procedure does not transmit
the steering matrix directly, but instead works to exchange all the information necessary
for the beamformer to calculate its own steering matrix.

NDP Announcement frame
The channel sounding process begins when the beamformer transmits a Null Data
Packet Announcement frame, which is a control frame and is depicted in Figure 4-7.
The entire channel sounding process is carried out in one burst, so the duration set in
an NDP Announcement corresponds to the length of the full exchange of three frames.
In single-user MIMO beamforming, the NDP Announcement frame relays the size of
the feedback matrix by identifying the number of columns in the feedback matrix.
The main purpose of the NDP Announcement frame is to carry a single STA Info field
for the intended beamformee. The STA Info field is two bytes long and consists of three
fields:
AID12 (12 least significant bits of the intended beamformee’s association ID)
   Upon association to an 802.11 access point, client devices are assigned an associa‐
   tion ID. The least significant 12 bits of the beamformee’s association ID are included
   in this field. When a client device acts as a beamformer, this field is set to 0 because
   the AP does not have an association ID.
Feedback Type
    In a single-user NDP Announcement frame, this field is always 0.




70   |   Chapter 4: Beamforming in 802.11ac
Nc Index
    This index describes the number of columns in the feedback matrix, with one col‐
    umn for each spatial stream. As a three-bit field it can take on eight values, which
    matches the eight streams supported by 802.11ac. This field is set to the number of
    spatial streams minus one.




Figure 4-7. NDP Announcement frame format (single-user)

NDP frame
Upon transmission of the NDP Announcement frame, the beamformer next transmits
a Null Data Packet frame, which is shown in Figure 4-8. The reason for the name “null
data packet” should be obvious in looking at the frame; Figure 4-8 shows a PLCP frame
with no data field, so there is no 802.11 MAC frame. Channel sounding can be carried
out by analyzing the received training symbols in the PLCP header, so no MAC data is
required in an NDP. Within an NDP there is one VHT Long Training Field (VHT-LTF)
for each spatial stream used in transmission, and hence in the beamformed data
transmission.




Figure 4-8. NDP format

VHT Compressed Beamforming Action frame
Following receipt of the NDP, the beamformee responds with a feedback matrix. The
feedback matrix tells the beamformer how the training symbols in the NDP were re‐
ceived, and therefore how the beamformer should steer the frame to the beamformee.


                                                           Single-User (SU) Beamforming   |   71
Figure 4-9 shows the format of the compressed beamforming report frame used in
single-user MIMO. The Action frame header indicates that the frame contains a feed‐
back matrix.




Figure 4-9. Compressed Beamforming Action frame (single-user)

The VHT MIMO Control field, included next, enables a beamformer to interpret the
feedback matrix by describing the following attributes:
Size of the feedback matrix (6 bits)
     The Nc Index and Nr Index fields describe the size of the feedback matrix in terms
     of the number of columns and the number of rows. When using beamformed
     transmissions over large numbers of spatial streams, the matrix will be quite large.
Channel width (2 bits)
   The feedback matrix’s size also depends on the size of the underlying channel. Wider
   channels require larger feedback matrices because there are more individual car‐
   riers to measure.
Grouping (2 bits)
   When parts of the beamforming matrix are repeated, the beamformee can group
   multiple spatial streams together to reduce the size of the transmitted matrix.
Codebook (1 bit)
   Roughly speaking, a beamforming matrix is used to describe the phase shifts re‐
   quired by each antenna element (see Figure 4-4). 802.11ac transmits the informa‐
   tion on these angles as a long string of bits; the receiver of a steering matrix needs
   to know where to split the bit field into individual matrix elements, and this field
   is used to describe the representation of the data.
Type of feedback (1 bit)
   Obviously, in single-user MIMO, the feedback type will be single user.


72   |   Chapter 4: Beamforming in 802.11ac
Flow control (10 bits)
    The Remaining Feedback Segments and First Feedback Segment fields are used
    together with the Sounding Dialog Token to match the response from the beam‐
    formee to the beamformer’s request. In very large matrices with wide bandwidths
    and high numbers of spatial streams, the matrix will be quite large and therefore
    may need to be sent to the beamformer in multiple steps.


  Heisenberg Beamforming: Single-User and Multi-User Beamforming
                            Compared
 Now that two types of beamforming are possible in 802.11, the inevitable question is
 how they compare. They both take advantage of an antenna array to steer energy toward
 a client device, so they are superficially similar. They both operate in the same environ‐
 ment of an AP surrounded by clients, and both improve the signal-to-noise ratio.
 Multi-user beamforming, however, introduces a time dimension to the transmission
 process. Experience with single-user beamforming shows that a channel measurement
 is good for approximately a tenth of a second. At least, for the purpose of gross estima‐
 tion, a tenth of a second is the right order of magnitude; sounding measurements clearly
 are not good for a whole second, but they are useful for well more than a hundredth of
 a second. Even though a tenth of a second is barely any time for the human user of the
 computing device, it does not allow much time for the channel to change. At walking
 speed, a tenth of a second will result in a movement of about 6 inches (17 cm). In single-
 user beamforming, the channel is still being used by only one transmitter and one re‐
 ceiver, so there will not be substantial changes to the performance of the channel in this
 period.
 Multi-user beamforming, on the other hand, is significantly more time-dependent. At
 a given instant, the multi-user transmitter will be sending frames to more than one
 receiver. To correctly shape those transmissions, the beamformer will need to have up-
 to-date channel information on the entire channel, which requires fresh measurement
 data for each beamformee. Unlike single-user beamforming, in which the channel can
 be completely understood by performing one set of measurements, multi-user beam‐
 forming requires updating the channel measurements each time the spatial arrangement
 of receivers changes.
 Multi-user beamforming channel measurements must therefore work like a strobe light,
 measuring the channel often enough that each “flash” (channel measurement) is able to
 “freeze” the relative positions of the beamformees. Although commercial multi-user
 beamforming is not yet available, a good rule of thumb is that channel measurement
 must occur on significantly shorter time scales to be effective—probably along the lines
 of 10 ms instead of the 100 ms that is acceptable in single-user beamforming. At such a
 short time scale, devices carried at walking speed will be able to move less than an inch
 (about 1.75 cm) between measurements.



                                                              Single-User (SU) Beamforming   |   73
Multi-User (MU) Beamforming
By simplifying beamforming to use one method of channel sounding, 802.11ac will
enable wider use of standards-based beamforming. More significant, however, is the
inclusion of multi-user (MU) MIMO beamforming in 802.11ac. Prior to the introduc‐
tion of multi-user beamforming, all 802.11 devices could send a transmission to only
one device at a time. Just as Ethernet switches reduced the scope for collisions from a
large network down to a single port, multi-user MIMO reduces the spatial collision
domain. By using MU-MIMO, an AP may transmit to multiple receiving stations
simultaneously.

                   Due to the need for sophisticated antenna systems and signal pro‐
                   cessing, MU-MIMO in 802.11ac can be used only in the down‐
                   stream direction, from an AP to multiple client devices.




One important capability that MU-MIMO brings to 802.11ac is its support of single-
stream devices. Prior to 802.11ac, beamforming worked to increase the signal-to-noise
ratio of a link to a single device, but the devices on the network often limited its benefits.
Many small battery-powered devices are capable of only a single spatial stream, and thus
receive only limited benefits from single-user MIMO. With 802.11ac’s multi-user
MIMO, a single transmission time can be used to send frames to multiple single-stream
receivers. The 802.11ac standard allows up to four different receiver groups within one
MU-MIMO transmission.

                   Multi-user MIMO can transmit simultaneously to multiple single-
                   stream devices, which enables the network to more efficiently serve
                   increasingly common battery-powered devices such as phones and
                   tablets.



Channel Calibration for Multi-User Beamforming
To support multi-user MIMO beamforming, 802.11ac uses an extended version of the
channel sounding exchange. As shown in Figure 4-10, the multi-user channel sounding
procedure requires a response from all beamformees. Each beamformee contributes
information in a feedback matrix, and the beamformer uses multiple feedback matrices
to produce one steering matrix.




74   |   Chapter 4: Beamforming in 802.11ac
Figure 4-10. Multi-user channel sounding procedure

In Figure 4-10, the sounding procedure starts off exactly as it did in the single-user case,
with an NDP Announcement and NDP that put the transmission out to begin the cal‐
ibration. However, to retrieve the feedback matrix from each beamformee, the multi-
user sounding procedure needs a new frame, the Beamforming Report Poll frame, to
ensure that responses from all beamformees are collected. Figure 4-10 shows three
beamformees, and therefore the beamformer must use two poll frames to obtain the
feedback matrices from the second and third beamformees. (No poll frame is required
for the first station named in the NDP Announcement frame, but the second and sub‐
sequent beamformees must be polled.) After receiving multiple responses, the beam‐
former will integrate all the responses together into a master steering matrix.

NDP Announcement frame
As in the single-user case, the channel sounding procedure is started by transmission
of an NDP Announcement frame. The format of the NDP Announcement frame in the
multi-user case is similar to the single-user NDP Announcement, with one important
change. As shown in Figure 4-11, a multi-user NDP Announcement frame includes
multiple Station Information records, one for each beamformee. In the Station Infor‐
mation fields, the NDP Announcement frame is used to request multi-user feedback as
well. When an NDP Announcement is sent to multiple receivers, as it is when starting
the MU-MIMO sounding process, the receiver address is the broadcast address.




                                                              Multi-User (MU) Beamforming   |   75
Figure 4-11. NDP Announcement frame format (multi-user)

NDP frame
Upon transmission of the NDP Announcement frame, the beamformer next transmits
a Null Data Packet frame. Like NDP Announcements, null data packets are sent in
single-user mode. Therefore, even in multi-user MIMO sounding, the format will be
identical to the single-user format shown in Figure 4-8. A single null data packet has no
MAC header information and will be received by all devices. Each device can use the
received training frames in the null data packet to calculate its feedback matrix.

Compressed Beamforming Action frame
The Compressed Beamforming Action frame serves the same purpose in multi-user
MIMO as it does in single-user MIMO. However, the multi-user format of the frame
includes an extra field, the Multi-User Exclusive Beamforming Report field, at the end
of the frame. This field carries signal-to-noise ratio differences between subcarriers and
is needed to update the steering matrix when there are multiple recipients. Both report
fields shown in Figure 4-12 are indicated as variable because their size depends on the
number of spatial streams as well as the channel bandwidth.




76   |   Chapter 4: Beamforming in 802.11ac
Figure 4-12. Compressed Beamforming Action frame (multi-user)

Beamforming Report Poll frame
To retrieve additional feedback from the second and subsequent beamformees, the
beamformer must use the Beamforming Report Poll frame, which is a control frame.
This frame is quite simple, as can be seen in Figure 4-13: it is essentially a one-byte field
of retransmission requests. Each bit in the Feedback Bitmap field requests one feedback
segment to be retransmitted.




Figure 4-13. Beamforming Report Poll frame (multi-user)




                                                              Multi-User (MU) Beamforming   |   77
Multi-User MIMO Transmission
Once the multi-user channel sounding is complete, an AP can proceed to send a multi-
user transmission. Each beamformee in a multi-user transmission is called, not sur‐
prisingly, a user. 802.11ac supports sending up to four multi-user MIMO transmissions
at one time, and the 802.11ac MAC protocol includes ways to negotiate the capabilities
of each of the simultaneous transmissions. Each multi-user MIMO transmission may
have a different number of spatial streams and may have its own modulation speed and
coding.

                   MU-MIMO transmissions are limited to four clients.




The complexity of multi-user MIMO transmission is illustrated in Figure 4-14. Just as
with single-user MIMO, there are potentially multiple paths between each of the AP’s
antenna elements and the each of the users’ antenna elements. However, there is an
additional complexity to multi-user MIMO in that the number of potential paths that
need to be represented in the steering matrix includes every path between each of the
AP’s antenna elements and every user antenna element. Each user transmission must
be separately modulated.




Figure 4-14. Multi-user MIMO transmission model system

To limit the system complexity, each user in an 802.11ac MU-MIMO setup is restricted
to four spatial streams. 802.11ac actually supports up to eight spatial streams in the
standard (though it may be some time after the initial release of 802.11ac in 2013 before


78   |   Chapter 4: Beamforming in 802.11ac
hardware that implements more than four spatial streams is available). One of the
trade-offs in a multi-user system is that the throughput for an individual device is lower
because it can only support four streams.

              MU-MIMO clients are limited to four spatial streams. If you want to
              go faster, you’ll have to use single-user MIMO transmissions.




PHY changes for MU-MIMO
To transmit to multiple streams, a few small changes are made to the PLCP. The fields
remain very similar to the descriptions in “PHY-Level Framing” on page 21, but there
are a few important changes. Figure 4-15 shows the VHT Signal A field for multi-user
transmissions (compare it to Figure 2-7 for the single-user format).




Figure 4-15. VHT-SIG-A field (multi-user format)

The changes from the single-user version of the VHT Signal A field are:
Group ID (6 bits)
   The Group ID is a protocol-layer abstraction that enables the receiver of a multi-
   user transmission to determine if the payload of the PLCP includes a frame sent to
   the receiver.



                                                            Multi-User (MU) Beamforming   |   79
Number of space-time streams for users 0 to 3 (12 bits, 3 for each user)
   A multi-user transmission may be sent to up to four simultaneous users. These
   sub-fields tell the recipients how many space-time streams are used for their
   transmissions.
Multi-user coding for users 1 to 3 (3 bits)
   Where the single-user version of the VHT Signal A field holds the MCS for the
   payload of the PLCP, the multi-user version has bits that indicate whether convo‐
   lutional coding or LDPC is used. The MCS values for each of the user streams are
   moved to the VHT Signal B field.
In the PLCP header, there is an OFDM-modulated header and a VHT-modulated head‐
er. In a multi-user transmission, the VHT-modulated PLCP header is available on a per-
user basis, and each user has its own VHT Signal B. Figure 4-16 compares the multi-
user format to the single-user format described in Chapter 2. Because the VHT Signal
B field is available on a per-user basis, it includes the MCS value for the data rate. Due
to the smaller number of spatial streams available to multi-user transmissions, the total
number of bits devoted to the length of the individual user frames can be smaller without
negative effect.




Figure 4-16. VHT-SIG-B field (multi-user format)




80   |   Chapter 4: Beamforming in 802.11ac
Transmission and reception of multi-user data streams
When transmitting a multi-user MIMO frame set, 802.11ac handles each individual
user separately up to the point at which signals are combined for the analog frontend
in the spatial mapper. Figure 4-17 shows a highly simplified block diagram of a two-
user MIMO transmission system. Each user’s input is treated independently in the dig‐
ital system, where it is padded and scrambled and has forward error correction applied.
Individual transmissions in a multi-user MIMO system can be coded independently, so
one user may have convolutional coding and a second user may use LDPC. Each trans‐
mission is modulated at its own rate, and may or may not have STBC applied. Multiple
user transmissions are only combined together in the spatial mapper, at which point
the steering matrix derived from the sounding process is applied to the collective data
of all users.




Figure 4-17. Multi-user MIMO block diagram



                                                          Multi-User (MU) Beamforming   |   81
The most important task for a receiver of a multi-user transmission is to determine how
to get at its own transmission within the multi-user stream of data while ignoring all
the others. When decoding the transmissions, a receiver can process not only its own
stream’s VHT-modulated training fields, but also the other streams in the transmission.
For obvious reasons, the other streams are called interfering streams. 802.11ac places
no requirement on a station to decode the interfering data streams, but doing so will
reduce the effects of interference.

MU-MIMO Implementation
Although it may seem like a relatively straightforward application of the MIMO tech‐
nology that has been successfully applied in 802.11n for the better part of a decade,
building a multi-user MIMO product has significant complexity over and above build‐
ing a single-user MIMO product. One of the major limitations on MU-MIMO speeds
is inter-user interference, which is caused by beamformees that are “too close” to each
other, such that the transmission to one beamformee interferes with the transmission
to another beamformee. Mitigating inter-user interference is a major hurdle for practical
applications of MU-MIMO. Multi-user beamformers will likely measure the channel
significantly more often to maintain up-to-date spatial location information (see the
sidebar “Heisenberg Beamforming: Single-User and Multi-User Beamforming Com‐
pared” on page 73). Finally, MU-MIMO has significant effects on the queuing system
in an access point. High-priority frames are still transmitted quickly, but MU-MIMO
enables low-priority frames to secondary clients to be pulled forward in time.

Null steering
Inter-user interference occurs because two receivers of multi-user transmissions are not
sufficiently separated. The primary goal in sending a multi-user transmission is to avoid
causing this interference. Figure 4-18 illustrates the primary approach, sometimes called
null steering. Beamforming focuses energy at a receiver, and a byproduct of this focusing
effect is that outside of the intended reception area, the received signal is weaker. Multi-
user MIMO transmissions combine both techniques. In the figure, there are three si‐
multaneous transmissions. The AP has computed a steering matrix Q for each of them
based on the channel measurements; the matrix H describes the effect of the channel
on the transmission. In an ideal scenario, the steering matrix for each client would
produce a high signal for the intended transmission, and a “null” (no reception) for the
other two transmissions in the multi-user set. For example, the steering matrix for
the blue client at the top of the figure would produce the frame transmitted to the blue
station, but would also cancel out the transmissions to the red and green clients.




82   |   Chapter 4: Beamforming in 802.11ac
Figure 4-18. Null steering

Mathematically, effective null steering requires as many degrees of freedom as possible
in the matrix. When translated into the physical world of building products, the extra
degrees of freedom in the matrix are represented by additional antennas in the array.
By increasing the number of antenna elements, it is possible to more accurately direct
transmissions in a preferred direction and, just as importantly, ensure that the trans‐
mission is sent only in the preferred direction.

Acknowledgement in MU-MIMO
Multi-user MIMO in 802.11ac works only in the downlink direction from the AP to
clients. A multi-user frame can be transmitted to multiple receivers at the same time,
but the acknowledgements must be transmitted individually in the uplink direction.
Every frame transmitted in 802.11ac is an aggregate frame, so 802.11ac uses the block
acknowledgement procedure originally defined in 802.11n. Figure 4-19 shows one po‐
tential acknowledgement sequence for the frames transmitted by the system described
in the previous section. After gaining control of the channel, the AP will transmit a
multi-user frame to all receivers. In block acknowledgement, the transmitter retains
control of the channel and individually requests acknowledgements where required. In
the figure, the AP follows its data transmission with explicit block acknowledgement
requests to each of the three receivers.




                                                          Multi-User (MU) Beamforming   |   83
Figure 4-19. Acknowledgement in multi-user MIMO

Queuing and quality of service
Multi-user MIMO systems retain the same four queues for voice, video, best effort, and
background traffic originally developed as part of the 802.11 quality of service archi‐
tecture. Queuing becomes significantly more complicated with MU-MIMO, though,
because a single multi-user transmission may mix high-priority frames to a priority
receiver with lower-priority frames sent to a spatially distinct receiver. For example, a
multi-user transmission may be scheduled to transmit voice frames to a single-stream
phone and then use that transmission time to also send lower-priority data to other
devices at the same time.
When an AP gains control of the channel for transmission of a multi-user transmission,
it is doing so for the purpose of transmitting frames to one user. In Figure 4-14, for
example, an AP may gain control of the channel in order to transmit voice frames to
the phone and then choose other waiting frames for the two laptops. The access category
of the traffic that drives the AP to gain control of the channel is called the primary access
category (AC), while other access categories are called secondary access categories. Sec‐
ondary ACs are used to support additional stations.
Figure 4-20 shows a simple example of the additional queuing required. Frames are
queued from the higher protocol layers at the top of the figure, and the AP maintains
four access categories for frames. In a single-user system, it is likely that frames would
be transmitted from high-priority queues first, followed by lower-priority queues. In
multi-user MIMO, however, frames from lower priority queues may “piggyback” onto
channel access.




84   |   Chapter 4: Beamforming in 802.11ac
Figure 4-20. Queuing with multi-user MIMO

In this figure, there is a relatively long frame at the head of the voice queue destined for
the phone. When the AP gains control of the channel to transmit the voice frame to the
phone, the voice access category becomes the primary AC. The AP begins constructing
a multi-user frame, and can now consider other frames and other access categories for
transmission.
Frames for secondary ACs can be added into a multi-user transmission so long as they
do not lengthen the overall frame. For instance, within the transmit queues in the AP
it is possible to select a video frame for one laptop and two best-effort data frames for
the other laptop while retaining the same overall frame transmission time, provided
that the two laptop devices are located in directions that are not subject to causing inter-
user interference. Even if there are other frames available, such as the background frame
shown to the fourth station in Figure 4-20, they may not be included in a multi-user
transmission if the receiver is not spatially distinct.
Frames on the secondary ACs gain access to the medium more quickly than they would
in single-user transmission, but only because they are riding on the coattails of the frame
in the primary access category. In effect, with multi-user transmission it is possible for
a low-priority frame to jump the queue, provided that the low-priority frame can be
transmitted simultaneously with a higher-priority non-interfering frame.
802.11ac does not specify many constraints on the design of the queuing system in an
AP. Secondary ACs cannot increase the amount of airtime consumed by a multi-user


                                                              Multi-User (MU) Beamforming   |   85
packet, but given that one rule, it is possible to optimize a queuing system around many
other attributes. It is acceptable to pick frames on the secondary AC that can be trans‐
mitted at the highest data rates to maximize overall throughput. Alternatively, a queuing
system could be designed to transmit to the maximum number of non-overlapping
receivers on secondary ACs.




86   |   Chapter 4: Beamforming in 802.11ac
                                                                            CHAPTER 5
                                                   802.11ac Planning




                                                       If you don’t know where you’re going,
                                                                you’ll end up someplace else.
                                                                               —Yogi Berra
Although most of the discussion in this book has been about speed, the real value of
802.11ac to the network administrator is that it increases the capacity of a wireless
network. Whether the network needs to serve more clients with today’s level of through‐
put or today’s client load with higher throughput, the solution is 802.11ac.
Several intersecting trends are driving the need for increased capacity. Many new devices
are built around the assumption that 802.11 coverage is ubiquitous and therefore do
not have an alternative LAN technology for accessing networks. Of these new devices,
most of them are battery-operated and portable, and do not even have the capability to
connect to wired Ethernet networks. As traffic shifts onto the wireless LAN, it must
support new demands for connectivity. Increased numbers of devices is only the first
part of a one-two punch being delivered by users. After connecting so many devices to
wireless LANs, users then change the type of applications in use. With improved com‐
puting power and display technology, the user experience is becoming significantly
more media-heavy, with a special emphasis on streaming multimedia and especially
video support. Combine an increase in the number of devices with increased demand
for capacity from each device, and you have a recipe for congestion unless greater ca‐
pacity is in the cards. As the improved performance of 802.11ac becomes readily avail‐
able in client devices, there will be user demand to take advantage of that speed.
Adoption of 802.11ac will likely happen more quickly than that of its predecessors.
Improving speed is always welcome in networking, and many networks are built with
a three- to five-year time horizon of service. Part of the planning process in building an
802.11ac network is to assess not only the current load on your network, but also the
expected growth in demand for service to determine whether the increased density
justifies using the highest-performance technology available. A strong industry focus


                                                                                          87
on interoperability has made the transition to 802.11ac straightforward for network
administrators as well.

Getting Ready for 802.11ac
802.11ac is evolutionary as much as it is revolutionary. Many of the design principles
that have been used with previous technologies are still applicable, with a few minor
changes to take advantage of new protocol features. The drivers to use 802.11ac are the
same drivers that have justified every other network upgrade you have ever done:
Peak speed and/or throughput
    The most obvious driver for 802.11ac is the new higher speeds. Some applications
    require as much speed as the network can deliver, and these are obvious beneficia‐
    ries of the new technology. Increased use of video is a major driver of 802.11ac
    adoption, as is the increase in device density due to the widespread use of tablets
    and wireless LAN–equipped smartphones. Video is widely used throughout the
    spectrum of wireless LAN users, whether it is large and detailed images for patient
    care, instructional videos in the classroom, or wireless display technologies in cor‐
    porate conference rooms. Higher speeds also enable additional point-to-point de‐
    ployment scenarios and provide the capacity necessary to serve 802.11n clients with
    mesh backhaul connections.
Capacity
   With so much raw capacity, especially with wider channels, 802.11ac provides a
   superior level of service. In addition to the general efficiencies that the IEEE 802.11
   working group builds into new specifications, products often add clever features to
   further extract capacity increases from the new physical layer. One common meth‐
   od of doing so is to bias transmissions toward frames that require shorter times to
   transmit. Even though 802.11ac can transmit large numbers of bits, the extremely
   high data rates mean that even very large amounts of data are transmitted faster
   than small packets were in 802.11b.
Latency
    Some applications benefit primarily from lower latency, especially real-time stream‐
    ing applications such as voice, videoconferencing, or even video chat. Improving
    latency can be done by building a more efficient network, but often the best way to
    improve latency is to reduce the load on the network. 802.11 measures load by
    airtime utilization, so moving to faster physical layer standards improves latency
    by reducing the airtime load. Multi-user MIMO also has the potential to decrease
    network load by enabling parallel transmissions. Reducing latency means that even
    a few 802.11ac devices may benefit the entire network by decreasing airtime
    demand.




88   |   Chapter 5: 802.11ac Planning
As part of the IEEE project authorization process, a task group in the formation process
needs to discuss compatibility with previous technology standards. Early adopters of
wireless LANs made significant investments in the technology, and the IEEE process is
designed to protect that investment. Backward compatibility with prior 802.11 stand‐
ards was a key consideration in the 802.11ac standardization process, and there was
extensive work done in the protocol to ensure that 802.11ac would work with the many
existing wireless LAN devices. In addition to physical-layer compatibility, 802.11ac has
extensive MAC-layer compatibility, which enables newer 802.11ac devices to perform
at their best even when surrounded by older devices. In fact, these functions were de‐
signed to enable a little bit of 802.11ac to speed up any network.

               802.11ac was designed from the beginning to be compatible with prior
               standards (802.11n, 802.11a/g, and 802.11b). Don’t let compatibility
               worries slow you down—adding 802.11ac speeds up any network,
               even if it has only a few 802.11ac client devices.


Even though 802.11ac is the future physical layer in wireless LANs, it will not be the
only physical layer. APs that are sold as “802.11ac APs” will have one 5 GHz radio
running 802.11ac, and they will also have a second 2.4 GHz radio running 802.11n.
Even as 802.11ac becomes established, the 2.4 GHz band will continue to depend on
the same 802.11n technology that has been used for the past several years.

Catching the 802.11ac Technology Wave
Early in the development of wireless LAN technology, a new PHY was brought to market
all at once. With 802.11n, however, the standards started to become much more com‐
plex, and different levels of capability came to the market in distinct “waves” or “phases.”
Once the basic technical details are worked out, it can often be much easier to write a
standard than to build a product. For example, the work required to add four-spatial-
stream support into the 802.11n standard was relatively minimal after the basic ground
rules were complete, but as of the 2013 publication date of this book, four-stream
802.11n devices have yet to be brought to market because of the engineering challenges
involved in building the powerful DSP required to perform the spatial mapping while
staying within the 15-watt 802.3af power limit.
802.11n came to the market in waves due to the overall complexity of the standard.
802.11ac will follow this well-worn path, with a rough estimate of the contents of the
first two waves in Table 5-1. The first generation of 802.11ac delivers another jump in
channel bandwidth, along with a new modulation. Taken together, these two features
are enough to nearly double the speed of a typical three-stream client device. The second
wave of 802.11ac will add even wider channels, four-stream support, and beamforming.
Although there is a temptation to focus on the headline rates only, beamforming has


                                                                Getting Ready for 802.11ac   |   89
the potential to deliver significant gains in network capacity by improving the data rates
at which most clients transmit. Not all transmissions occur at the fastest rate, so the
beamforming boost can be substantial if it increases the data rates used by clients.
Table 5-1. 802.11ac technology waves
                       Wave 1                                  Wave 2
Standard basis         802.11ac, draft 2.0                     802.11ac, final version
Timeframe              Mid-2013                                2014
Channel width          20, 40, and 80 MHz                      Potential to add 160 MHz channels
Modulation support     Up to 256-QAM                           Same as wave 1
Lowest 11ac speed      173 Mbps (20 MHz, 2-stream, 256-QAM) Same as wave 1
Typical 11ac speed     867 Mbps (80 MHz, 2-stream, 256-QAM) 1.7 Gbps (160 MHz, 3-stream, 256-QAM)
Maximum 11ac speed 1.3 Gbps (80 MHz, 3-stream, 256-QAM)        3.5 Gbps (160 MHz, 4-stream, 256-QAM)
Beamforming            Yes (depending on underlying chipset)   Yes, possibly MU-MIMO

First wave 802.11ac versus second wave 802.11ac
A key decision in planning for 802.11ac is when to jump in and deploy widely. Unlike
previous physical layers in 802.11, the first wave of 802.11ac does not offer a clear-cut
compelling advantage for every user. First-wave 802.11ac products are now available,
and derive their additional speed from two main protocol features. Getting the most
out of the first wave of 802.11ac will require an environment that can use one or both
of these features:
256-QAM
    The two top data rates in 802.11ac add 33% to the speed over 802.11n, but they
    require significantly higher signal-to-noise ratios. As a practical matter, such high
    SNRs require clean radio spectrum and short AP-to-client distances.
80 MHz channels
    Clean spectrum is required to allocate contiguous 80 MHz blocks, and even with
    Dynamic Frequency Selection (DFS) support, there will only be five available 80
    MHz channels until the new spectrum discussed in the sidebar “Proposed Addi‐
    tional Spectrum for 802.11ac in the United States” on page 17 becomes available.
    Five channels is enough to plan a network, but it will not be as easy as it was with
    the multitude of channels that were available in 802.11n.
In some environments, it is possible that neither of these features will provide a com‐
pelling reason for a widespread 802.11ac deployment. In that case, it still offers the
highest available capacity and best support for high-density areas within your network.
Table 5-2 compares the performance of the first two waves of 802.11ac.




90   |   Chapter 5: 802.11ac Planning
Table 5-2. Performance comparison of 802.11ac waves
Protocol feature            First-wave gain over 802.11n Second-wave gain over 802.11n
256-QAM data rates          1.33x                            1.33x
80 MHz channels             2.1x                             Same as first wave
160 MHz channels            Not available                    4.3x
Up to eight spatial streams No gain—first wave is 3 SS       1.33x—second wave is 4 SS
Multi-user MIMO             Not available                    ~2x?
TOTAL                       2.8x                             ~15x?


Client Device Mix
As much as network administrators would like to believe that networks are their own
reward, a network exists to get work done. The number, types, and capabilities of devices
attached to the network are an important part of the planning process. One set of data
for input into the planning process would be information on the existing devices at‐
tached to your wireless LAN today, and your existing wireless network management
system should report the client mix in a variety of ways. However, in building a network,
it is important to look ahead over the life of the network. In 2013, for example, only a
few client devices will be 802.11ac-capable, but within a year 802.11ac will be widely
available in client devices. Previous physical layers for wireless LANs have followed
similar adoption trajectories. At first, the new technology is used in high-density and
high-capacity areas; as those areas take hold, they support enough of a volume increase
to drive down the cost of the new technology for everybody.
Table 5-3 shows the evolution of client capabilities as they move from 802.11n to the
first wave of 802.11ac technology. Naturally, there will be departures from the table, but
the general rule is that high-end laptops will use the fastest connectivity available while
small battery-powered devices will use power-efficient single-stream interfaces. Low-
end laptops fall somewhere in between and will typically settle for a less expensive
wireless interface that has middle-of-the road capabilities. High-end tablets may also
opt for two-stream interfaces.
Table 5-3. Effect of 802.11ac on client capabilities
Type of device       Radio type (in    Channel           Data rate       Radio type        Channel      Data rate
                     2013 & earlier)   width (2013       (2013 &         (2014)            width (2014) (2014)
                                       & earlier)        earlier)
Dual-band            802.11n,          20 MHz            72 Mbps         802.11ac,         20/40/80 MHz Up to 433
smartphone           1-stream                                            1-stream                       Mbps
VoIP handset         802.11a/b/g or    20 MHz            54 Mbps         802.11a/b/g or    20 MHz         Up to 87
                     1-stream                                            1-stream                         Mbps
                     802.11n                                             802.11n/ac




                                                                                      Getting Ready for 802.11ac     |   91
Type of device      Radio type (in      Channel       Data rate      Radio type   Channel      Data rate
                    2013 & earlier)     width (2013   (2013 &        (2014)       width (2014) (2014)
                                        & earlier)    earlier)
Tablet              802.11n,            20/40 MHz     72 or 150 Mbps 802.11ac,    20/40/80 MHz Up to 433
                    1-stream                                         1-stream                  Mbps
Netbook/low-end     802.11n,            40 MHz        Up to 300 Mbps 802.11ac,    80 MHz       867 Mbps
laptop              2-stream                                         2-stream
High-end laptop     802.11n,            40 MHz        Up to 450 Mbps 802.11ac,    80 MHz       1.3 Gbps
                    3-stream                                         3-stream

Although 802.11ac is often dismissed as too power-hungry for mobile devices, single-
stream 802.11 MIMO devices do not require significantly more power than their SISO
predecessors. The main consumer of power in a MIMO device is the power-hungry
digital signal processor that performs spatial mapping. By using only a single spatial
stream, a portable device can reap significant benefits from 802.11ac’s increased speed
and wider channels without paying a significant power-consumption penalty. Although
there will be an increase in power requirements to use wider channels, the trade-off is
that transmissions go so much faster that the analog section is on for much less time.
With a net battery life benefit, 802.11ac will be adopted widely in portable devices. In
fact, 2013 saw the first introduction of an 802.11ac-capable smartphone.
Information on your device mix can be gathered from several sources. Naturally, knowl‐
edge of what has been purchased is an important source of information, but with the
trend away from supporting exclusively corporate-owned devices, there is a need to
gather information on all of the devices using the network. One constraint on the adop‐
tion of 802.11ac is that it is supported only in the 5 GHz band, and a significant number
of devices must be ready to move to the 5 GHz band to see strong benefits from 802.11ac.

                   Because 802.11ac is only available in the 5 GHz band, the benefits
                   available depend on the number of 5 GHz–capable devices on the
                   network.




One welcome development of 802.11ac is that it is driving increased use of the 5 GHz
band. Many high-end client devices have begun to support 5 GHz operation with dual-
band 802.11n interfaces, and these devices reward their users with improved connec‐
tivity. Use of the 5 GHz band has been restricted to high-end devices, in large part
because it is still possible to be an “802.11n” device while supporting only one band. In
order to label a device as “802.11ac,” it will be necessary for that device to support the
5 GHz band, even though it is almost certain that a device labeled as “802.11ac” will also
support 802.11n operation in the 2.4 GHz band.



92   |   Chapter 5: 802.11ac Planning
Supporting client devices in the 5 GHz band requires a somewhat denser network de‐
ployment. If you have designed your network around the needs of coverage for the 2.4
GHz band, successfully moving to 802.11ac will require more APs.


                                   Single-Stream Devices in 802.11ac
  802.11ac offers significant benefits to single-stream devices. By extending the channel
  width up to 80 MHz, it makes substantial speed increases possible for single-stream
  devices, especially when there is sufficient uncongested spectrum available to transmit
  with wide channels. Looking forward to the next wave, multi-user MIMO has the po‐
  tential to add significant performance to networks as well by transmitting to multiple
  single-stream clients at the same time. Unlike with 802.11n, there is no need to discount
  the gains of 802.11ac simply because of the presence of a significant number of single-
  stream client devices on the network. Even the first wave of 802.11ac APs will offer
  benefits to pre-11ac single-stream devices. As new generations of radio chips are
  produced, the performance will continue to improve, especially when MU-MIMO is
  available so multiple single-stream 802.11ac devices can receive transmissions
  simultaneously.


Application Planning
To be successful, the network must support the key applications that are in use. Many
access points now offer some form of application visibility to augment your suppositions
about the applications commonly used on the network, and can report on the through‐
put used by common applications. As an alternative to running application reporting
on your network, Table 5-4 has a list of some of the most common applications that
network administrators need to consider, along with the Wi-Fi Multimedia (WMM)
access category that each application is typically assigned. WMM allows administrators
to place traffic into four categories, with the higher-level categories receiving preferential
access to the medium. In declining order of priority, traffic can be placed into queues
for voice, video, best effort, or background traffic.
Table 5-4. Application throughput needs
Application                               Recommended bit rate (Mbps, unless noted)      WMM access category
VoIP – voice transport                    27 – 93 kbps (codec dependent)                 Voice
VoIP – signaling (typically SIP)          5 kbps                                         Best effort
Remote display                            150 kbps (without video), 1.8 Mbps (with video) Video
Web conferencing                          384 kbps – 1 Mbps                              Video
FaceTime                                  0.9                                            Video
AppleTV video streaming                   2.5 – 8                                        Video
High-definition video (compressed)        2–5                                            Video


                                                                                  Getting Ready for 802.11ac   |   93
Application                               Recommended bit rate (Mbps, unless noted)   WMM access category
High-definition video (uncompressed)      20                                          Video
High-definition video (uncompressed HDMI) 3.3 Gbps                                    Video
Standard-definition video                 1 – 1.5                                     Video
Email/web browsing                        0.5 – 1.0                                   Best effort
File sharing                              5                                           Best effort
YouTube                                   0.9                                         Best effort
Network backup                            Available capacity                          Background


                    The applications in Table 5-4 are all based on unicast data. In many
                    cases, 802.11 access points will convert multicast frames to unicast
                    frames, and the same estimation technique can be used for multi‐
                    cast applications.


Application throughput requirements can be used to create a rough guide for the ca‐
pacity requirements of an access point. None of the applications in Table 5-4 is the classic
“killer app” that absolutely requires 802.11ac, but the increased use of video distribution
highlights the more limited capacity of 802.11n. The easiest way to use application
throughput requirements to estimate capacity requirements is to divide the total ca‐
pacity of a device by the application’s bit rate; this will give you a rough estimate of the
capacity needed. Although an 802.11ac AP may be capable of nearly 1 Gbps of through‐
put, a single-stream tablet will be unable to use all of that capacity. For example, if a
single-stream device is capable of 25 Mbps of TCP throughput, it will require approx‐
imately 4% of the available airtime of an access point to do standard emailing/web
browsing (1 Mbps for the application divided by the 25 Mbps capacity). A dual-radio
AP could support approximately 50 such devices running the application. For 802.11ac,
there may be different capabilities in the 2.4 GHz 802.11n radio and the 5 GHz 802.11ac
radio, provided the target devices can use at least some of the advanced 802.11ac pro‐
tocol features.

Admission control
If a significant fraction of the anticipated traffic is in the high-priority voice and video
queues, part of your equipment evaluation should be about whether admission con‐
trol is a valuable addition to your network. When admission control is enabled, client
devices must request access to high-priority queues. For example, before placing a voice
call, a client must send a request to the AP to reserve capacity for a VoIP data stream.
The AP can then determine whether there is sufficient airtime available to accept the
device, and either reserve the capacity or reject the request to connect due to insufficient
airtime. Admission control is available using a feature of the 802.11 protocol called the
Traffic Specification (TSPEC), and products supporting this capability can be certified


94   |    Chapter 5: 802.11ac Planning
for Wi-Fi Multimedia Admission Control (WMM-AC) by the Wi-Fi Alliance intero‐
perability certification program.

Physical Network Connections
As part of building an 802.11ac wireless edge, it is necessary to connect APs to the edge
of the existing network. This involves two main tasks: physically connecting the AP to
the edge of the network to provide data transport services to it, and providing sufficient
power to start up the AP.

Backbone connectivity
Physical connections of 802.11ac devices to the backbone are a snap. APs work as bridges
and connect to existing Ethernet backbones, so any existing Ethernet can readily be
extended with 802.11. Even basic two-stream 802.11ac devices can easily push more
than 100 Mbps, so a gigabit backbone is a practical requirement for an 802.11ac access
layer. Although some products will support bonding of multiple links, Fast Ethernet
just isn’t fast enough to support 802.11ac. Upgrade your network edge to gigabit speed
before installing 802.11ac.
Although 802.11ac is often described as “gigabit wireless,” a gigabit Ethernet connection
to the AP is sufficient for the first wave of 802.11ac products. 802.11 speeds are based
on the data rate used to transmit the MAC frame, and do not include the effects of
protocol overhead such as interframe spacing and the need to transmit PHY headers.
Unlike Ethernet, 802.11 is a half-duplex medium. When an Ethernet link is described
as 1 Gbps, it is capable of operating at 1 Gbps in both directions, whereas its 802.11
equivalent is capable of operating at 1 Gbps in both directions combined. Depending
on network traffic, the wireless LAN may have more upstream or more downstream
traffic, but the speed of the wireless LAN is the sum of the upstream and downstream
directions. To make speed even more deployment-dependent, the top data rates in
802.11 are generally available only to clients with high signal-to-noise ratios, and there
is a natural distribution of access speed because as devices increase in distance from the
access point the speed decreases. For 802.11ac, speeds in excess of a gigabit require high-
SNR links in order to use the 256-QAM modulation, and the natural spatial distribution
of clients ensures that many clients will be operating at mid-range speeds.
In most networks, the protocol overhead plus the spatial distribution of client devices
away from the AP will typically lead to a maximum practical throughput of about two-
thirds of the headline rate. Apply that rule to a first-wave 802.11ac AP with a 1.3 Gbps
radio in the 5 GHz band and a 450 Mbps 802.11n radio for the 2.4 GHz band, and the
maximum practical throughput is slightly in excess of 1 Gbps. Even with atypical mixes
of upstream and downstream traffic, fitting that into a single full-duplex Ethernet link
is comfortable.



                                                               Getting Ready for 802.11ac   |   95
                   For the first wave of 802.11ac, make sure the Ethernet edge is giga‐
                   bit, but don’t worry about upgrading to 10-gigabit Ethernet access
                   ports.




Capacity analysis for the connection of the access layer is an important component of
ensuring sufficient backbone capacity. Although gigabit connections suffice for con‐
necting access points in the first wave, the access layer switches themselves should have
10-gigabit uplink capacity to the core of the network to accommodate multiple 802.11ac
APs. As the capacity of 802.11ac grows in successive waves, 10-gigabit uplink capacity
will become even more important.
As part of planning a first-wave 802.11ac deployment, you will want to look ahead to
the second wave in 2014. Cable infrastructure needs to support a wireless LAN for much
longer than the lifetime of any particular generation of access points. With the second
wave of 802.11ac, the speed will rise to 1.7 Gbps in 80 MHz channels and may be as high
as 3.5 Gbps if 160 MHz channel support is introduced. With those speeds, a single gigabit
link may no longer be sufficient.
Several options exist for supporting the increased capacity of the wireless LAN in the
second wave. One is to handwave and say that gigabit connections are sufficient, much
like some network administrators used Fast Ethernet to support early 802.11n APs. In
many cases, the actual connection rates will be low enough that this might be viable,
especially in coverage-oriented deployments.
If cable installation is required for your first-wave 802.11ac deployment, it is possible
to lay the foundation for the second wave and beyond by installing two Ethernet cables
to each AP location to support bonded connections. Be sure to use high-quality cables
such as Category 6 or 7. The practical throughput of a 3.5 Gbps 802.11ac radio plus a
600 Mbps 802.11n radio is probably around 2.5 Gbps total at peak, but if the 160 MHz
channel support is removed, the practical throughput is probably more like 1.5 Gbps,
a speed well within reach of a dual bonded gigabit Ethernet connection. If you have an
existing cable plant, it is likely to be expensive to return to the cable plant to add a second
Ethernet link, but if the cable installation is new with the 802.11ac deployment, it’s a
good idea to install two cables just to be safe. The major cost of installing cable is labor,
and the decision to install two cables will not add significantly to the cost.

                   For new cable plants to support 802.11ac, install two Ethernet ca‐
                   bles. Bonded 1-gigabit Ethernet connections are future-proof and will
                   support the second wave of 802.11ac.




96   |   Chapter 5: 802.11ac Planning
Depending on your deployment scenario, there are additional reasons to consider two
ports. As wireless LANs continue their march toward being the only access method for
many devices, providing a highly redundant service becomes even more important.
Dual-homed access points can draw power and connect to the network core through
redundant paths, which may be attractive for certain types of deployments. For example,
a financial firm that conducts trading operations or a health care organization sup‐
porting patient care and monitoring over a Wi-Fi network will want to carefully guard
against even brief outages.
As 802.11ac continues to evolve, even higher speeds may be required. At the time this
book went to press, 10-gigabit connections were only available over fiber cables. Fiber
does not support power transmission, and thus is unlikely to be offered as an AP con‐
nection technology. There are efforts underway to supply power over 10 gigabit copper
connections, but at the time this book was written, even 10-gigabit switches with copper
connections were not very common.

Power requirements
The electrical power requirements of 802.11ac will be higher than for previous 802.11
standards. Although 802.11ac radio chips are more efficient than prior chips, they are
doing significantly more work. Additional spatial streams and wider channels require
more sophisticated signal processing, so gains in power efficiency are outweighed by
the new protocol capabilities. With higher data rates, frames are shorter and there is a
significantly higher frame rate. All this adds up to higher resource requirements at the
AP: more power for new radios, more buffer memory for frame operations, and higher-
powered CPUs to do more to each packet at higher frame rates. As a result, 802.11ac
APs are unable to work within the 13-watt budget of 802.3af.1

                          802.11ac APs will not offer full functionality with 802.3af, so
                          part of the planning process should be to identify how to pro‐
                          vide the required power to new APs.



Power options for 802.11ac are basically unchanged from previous generation of wire‐
less LAN access points. The easiest way to provide additional power to run 802.11ac
APs is to provide power using 802.3at (sometimes called “PoE plus”), a newer power
standard that provides up to 25.5 watts at the end of a full-length Ethernet cable. 802.3at


  1. Many 802.3af power injectors are able to supply substantially more power than the specification requires,
     through a combination of high-quality components, shorter-than-maximum-length cable runs, and high-
     quality cabling. Even taken together, though, these sources of headroom are only good for a few watts. The
     increased resources demanded by 802.11ac require more than just a few watts, so headroom won’t save you
     from a power upgrade.



                                                                             Getting Ready for 802.11ac   |   97
power is provided by many newer edge switches and can be added onto existing net‐
works by using mid-span power injectors.
Alternatively, APs can be powered by DC power adapters if there are outlets readily
available at the installation locations. If power outlets are unavailable, it will probably
be quite expensive to add them to the best locations for AP installation, which are
typically in the ceiling. Some products have the ability to draw power simultaneously
from multiple power over Ethernet (PoE) connections, which enables these products
to add two 13-watt 802.3af sources together for higher power draw. In most cases, the
cost of running a second cable to existing AP mounting locations is prohibitive com‐
pared with that of purchasing mid-span injectors.

Security
802.11ac does not make fundamental changes to the 802.11 security architecture, nor
does it introduce new features that require significant changes in your existing network
security systems. Any network security devices in place for an existing wireless LAN
will continue to work after an upgrade to 802.11ac unless they need to access the wireless
medium directly. The biggest change to network security in 802.11ac might be based
on the equipment you choose to use for 802.11ac—i.e., you might want to install equip‐
ment that offers new per-user capabilities that your previous network equipment did
not.

Link-layer encryption
802.11ac does not support the use of anything other than AES-based encryption (CCMP
and GCMP) to protect data frames.2 To take advantage of the fast data rates in 802.11ac,
you will have to retire any TKIP-based networks. Many 802.11ac devices will continue
to support TKIP for client operations, but when doing so will limit transmission rates
to pre-802.11ac data rates. To lift the cap on network capacity, you will need to convert
the network over to a new encryption method.

                                Many 802.11ac devices will support TKIP, but will only do
                                so with older performance-limiting 802.11a/b/g rates.




One method of transitioning away from TKIP is to run parallel networks on the same
infrastructure by duplicating an existing TKIP network on newer APs. By monitoring
the usage of the TKIP network, it is possible to determine when enough older devices

     2. CCMP is sometimes used interchangeably with the name of the Wi-Fi Alliance certification program that
        tests for CCMP interoperability: Wi-Fi Protected Access, version 2 (WPA2).



98     |   Chapter 5: 802.11ac Planning
have been retired and the TKIP-compatible network may be decommissioned. As an
alternative to parallel networks, both encryption protocols can be run simultaneously
on the same SSID, which is sometimes called mixed-mode operation. In a mixed-mode
network, the encryption method must be supported by all clients—in this case, this
means the lowest common security denominator of TKIP will be used, which will limit
performance, especially for applications that make extensive use of broadcast and
multicast traffic.

Fast roaming
Real-time applications such as voice and videoconferencing require uninterrupted ac‐
cess to the radio medium, even when moving between APs. Therefore, the ability to
move connections rapidly between APs is critical for real-time applications such as voice
and videoconferencing. When security must be included as part of the handoff between
APs, there are two major implementation paths. Opportunistic Key Caching (OKC)
moves the master key between APs and is widely available in network equipment. The
802.11r specification also provides a guaranteed fast transition capability and is the
foundation of the Wi-Fi Alliance’s Voice-Enterprise certification program.

Management frame protection
In 2009, the 802.11 working group ratified 802.11w, a standard for the protection of
management frames. Unicast management frames are protected with CCMP and en‐
crypted to prevent eavesdropping, while broadcast management frames are authenti‐
cated with the Broadcast/Multicast Integrity Protocol (BIP). 802.11ac has no mandates
regarding management frame protection, but it is likely that the initial 802.11ac prod‐
ucts will be some of the first available products with management frame protection.
Therefore, you should consider whether to use management frame protection on your
network. Management frame protection can be operated in one of two modes:
Management frame protection capable
   In this mode, an AP will advertise that it can protect management frames. If a client
   that supports management frame protection attaches to the network, the AP will
   encrypt management traffic to it.
Management frame protection required
   In this mode, an AP advertises not only that it can protect management frames, but
   also that clients must support the capability to use the network. If a client is unable
   to support management frame protection, it will not be allowed to connect to the
   network.
Management frame protection is potentially a worthwhile capability if you are using
devices that make extensive use of management frames, such as devices that support
the Wi-Fi Alliance’s Voice-Enterprise certification.



                                                               Getting Ready for 802.11ac   |   99
Authentication
802.11ac made no changes to the 802.1X authentication framework. Any user authen‐
tication system that works with 802.11a/b/g/n networks will also work with an 802.11ac
network.3 EAP-based authentication is designed to work on top of many different phys‐
ical layers, and therefore it does not require any changes when moving to 802.11ac.
Connections between the wireless network and the user account system should not need
to be redesigned.

Additional Planning Considerations
Wireless networks do not have many vendor-independent management tools and pro‐
tocols. An important part of planning a network and evaluating equipment is to assess
the vendor management tools that are typically tightly integrated with the APs. Man‐
agement tools typically perform both configuration management and ongoing moni‐
toring.
To develop a way of assessing products, it will help to devise usage scenarios for what
the network must support. Almost universally, a wireless network needs to support
employee access as well as guest access. Commonly, employee access will be differen‐
tiated in some fashion, such as by user role or device type. Contractors and consultants
may be given even more restricted access.

Guest management
Wireless networks are so useful that they often are key infrastructure for additional
services offered by the IT team. One of the most notable examples is guest services,
which may be composed of guest registration, authentication, and billing, or some subset
of the three. Now that mobile devices almost universally use wireless LANs to access
the network, wireless LAN deployments are often used to provide guest access to visi‐
tors. An adjunct to many wireless LAN deployments is a guest management system that
is used to manage accounts for visitors.
Guest management systems have recently taken on a related role as a differentiator
between corporate-owned devices and employee-owned devices. Enthusiasm for bring-
your-own-device (BYOD) programs is based on the productivity increases that flow
from putting information quite literally in the hands of users. Designing a technical
architecture for a BYOD program is a book topic in itself; one of the core technical
problems that must be solved is finding a way to distinguish corporate-owned devices
from employee- or visitor-owned devices so that different policies can be applied to
these sets of devices. In addition to flexible security models and policies, a BYOD

  3. See Chapter 22 in 802.11 Wireless Networks: The Definitive Guide for a detailed discussion of building a user
     authentication system for your wireless LAN.



100   |   Chapter 5: 802.11ac Planning
program may require building a network that requires a significantly higher level of
service due to increases in device density.

Intrusion detection
Wireless intrusion detection systems were once considered a standard part of the net‐
work administrator’s toolkit, due to the relatively weak security mechanisms available
to wireless LAN devices in the era before 2003. The improved cryptographic capabilities
available for both data protection and management frame security have mitigated
known attacks, and most wireless LAN system vendors have moved to integrate con‐
tainment capabilities into their product lines by controlling the wired network.

802.11ac Radio Planning
With planning complete, it’s time to pick out equipment to build the network. Devel‐
oping solid requirements, as outlined in the previous section, is an important step in
understanding what the network needs to do. Many of those requirements can be trans‐
lated into a tentative plan that helps guide selection of hardware. Good project man‐
agement practices are somewhat iterative. Begin with a rough estimate of your network
requirements, and short-list vendors that can help meet your requirements. Bring in
demonstration equipment to prove out the basic design, and gather information to
refine your rough estimate. Above all, don’t be afraid to put some load on your network
as you are proving the concepts.

Available Radio Channels
802.11ac uses the 5 GHz spectrum exclusively, and at the time this book went to press,
it had 22 available 20 MHz channels for use. In deployment practice, 14 of those channels
require the use of Dynamic Frequency Selection (DFS) to protect radar operations. At
an 80 MHz channel width, however, the number of available channels shrinks to just
five, and three of those five channels require DFS support. Although the number of
channels is reduced substantially, five channels is still sufficient to provide channel
separation in almost any area that will see a wireless LAN deployment. Once the pro‐
posed spectrum expansion described in Chapter 2 is finalized, four more 80 MHz chan‐
nels will be added.

Coverage and Capacity Estimates
An important step in the planning process is to estimate the number and type of APs
that you will need to build your network. The AP count can be estimated for a network
that provides basic coverage, or it can be estimated based on the capacity or transaction
requirements identified for the network. Both types of estimates are important, espe‐
cially for dense networks that have significant numbers of hot spots with high user
density. “Coverage-oriented” networks provide basic connectivity for a low density of

                                                               802.11ac Radio Planning   |   101
devices and can be built successfully without advanced features. Increasingly, however,
networks are being built around capacity, and 802.11ac is the core technology that will
enable the next generation of “capacity-oriented” networks. If you are not building a
network around high capacity, you probably do not need 802.11ac. Table 5-5 is a basic
comparison of the two approaches to building a network.
Table 5-5. Network characteristics
Attribute                                  Low-density network                        High-density network
Number of clients supported per AP         Low                                        High
Typical distance between APs               Higher                                     Lower
Floor area covered by an AP                5,000 square feet (500 square meters) or   2,000–3,000 square feet (200–300
                                           more                                       square meters)
802.11 physical layer type                 802.11n                                    802.11ac
Typical signal strength and signal-to-     –80 dBm (about 20 dB SNR)                  –67 dBm or higher (about 33 dB
noise ratio in AP handoff area                                                        SNR)
Radio design                               Optimized for area of coverage             Optimized for throughput per unit of
                                                                                      coverage area
Target frequency band                      2.4 GHz (sometimes 5 GHz)                  5 GHz
Load balancing/band steering               Not needed due to common lack of dual-     Required
                                           band client devices
Quality of service                         Not needed                                 Required
Application mix                            Light usage of best effort data            Voice and/or video are present

Even within a single network, both approaches may be used depending on the area.
When planning out a network, designers will need to mix the two approaches to make
it successful. Stairwells and hallways are often areas where users need connectivity while
in transit, but the user density and application demands of the typical stairwell are quite
small compared to those of conference rooms, auditoriums, and office space. In such
sparsely used areas, it is acceptable to design for lower capacity and a more moderate
signal quality, perhaps even using less expensive 802.11n access points.
Turning the raw data of network devices and applications into a running network re‐
quires combining the data on network goals with your knowledge of the physical space.
To do so, run through a checklist like the following:

 1. Get plans for the area the wireless LAN needs to cover. Many buildings have blue‐
    prints available as computer-aided drafting (CAD) files, but CAD-based processing
    is overkill in most cases. When you get the building plans, make sure that either
    they are to scale, or the planning tool you are using allows scaling of the drawings.
    For drawings that do not have a scale, it is possible to get a rough scale by labeling
    a doorway as 3 feet (1 meter) wide, or by taking the external dimensions of the
    building.


102   |     Chapter 5: 802.11ac Planning
2. Divide up the physical space into areas of differing capacity based on your judgment
   of expected usage of the network. In corporate environments, areas where high
   capacity should drive the layout include conference rooms, offices, and cubicles. In
   educational settings, capacity drivers include classrooms and lecture halls. In hos‐
   pitals, areas where wireless LANs support critical care drive capacity, especially
   when used with high-capacity applications like imaging. Be sure to account for the
   types of clients in use in each area, and include plans for growth. As your clients
   transition from one- and two-stream 802.11n clients to 802.11ac clients, the de‐
   mands on the network will grow.

                       If you’re expecting to support significant usage, be sure to have
                       usage estimates to match. Do not be afraid of building too much
                       coverage at this point—it is usually harder to expand a net‐
                       work than to cut it back.


3. Estimate your capacity and coverage needs. For each capacity area in your plan, the
   estimate requires multiple calculations. When planning networks, I use several
   metrics to come up with an AP count and draw upon my own experience in blending
   them or choosing between them. Most importantly, for a high-capacity area, ensure
   that the 5 GHz band coverage is sufficient. For maximum throughput, neighboring
   APs should not be located on the same channel and should be located as far as
   possible from adjacent channels.4 802.11ac is only supported in the 5 GHz band in
   large part because of these advantages. To estimate 5 GHz coverage, you can use a
   planning toolset to design coverage with at least a 30 dB SNR. Or, if you know you
   know the noise floor within your environment, you can design the coverage around
   a signal strength based on that SNR. In some cases, the manufacturers of devices
   that you are targeting for support can supply design criteria. Many voice device
   vendors, for example, will suggest that a network be designed around a signal
   strength of –67 dBm.
   Another estimate of capacity is based on rough back-of-the-envelope calculations
   of airtime. As described in “Application Planning” on page 93, you can get an ex‐
   tremely rough estimate of the amount of airtime a device will need by comparing
   its total TCP throughput to the application requirements. With a guess at the num‐
   ber of clients and the airtime consumption of each, you can derive an estimate of
   the number of APs required.




4. With three channels, it is not possible to lay out a network where neighboring APs do not use adjacent
   channels. This constraint is one of the many reasons why the 2.4 GHz band is not a good choice for a capacity-
   oriented network.


                                                                               802.11ac Radio Planning   |   103
      For example, if there are 30 tablets in a classroom and each tablet requires 4% of
      the available airtime, then two radios are required.5
      To get more precise estimates of your AP capacity requirements, more accurate test
      tools are available. Traffic generators can be programmed with either simulated
      applications or application profiles, then installed and run on test devices to sim‐
      ulate your deployment. In deployments with extensive tablet usage, be sure to run
      the traffic generator on a tablet because it is a single-stream device, often with an
      antenna system of average performance. Verifying performance for older physical
      layers (802.11a and 802.11n) may also be important for networks that need to sup‐
      port large numbers of older devices.
 4. For each area that has been estimated separately, add together each area’s AP count
    to come up with a total.

As a hard-won piece of practical knowledge, I have found that in most networks that
support general office work and do not have special demands for high throughput, a
standard dual-radio AP can cover about 3,000 square feet. The per-AP coverage area
has hovered around 3,000 square feet since the days when 802.11b devices transmitting
at 11 Mbps were considered state of the art. As wireless LAN capacity has increased,
users have moved more applications onto the wireless LAN and begun to demand much
higher quality service.

Initial 802.11ac AP mounting locations
Cabling is one of the biggest costs in placing APs, and the approach to determining
where to put 802.11ac APs will depend on the extent to which there is existing cabling
infrastructure available to support the network. Reusing an existing cable plant will save
a substantial amount of money because the cost of labor for cabling installation can be
roughly comparable to the cost of the access points themselves.
If 802.11ac is replacing an existing network based on earlier technology
(802.11a/b/g/n), start by reusing existing cabling and surveying the area to measure
coverage. If the signal quality is sufficient the existing mounting locations should be
acceptable, although a few additional APs may be required to boost capacity in “hot
spots” where the highest data rates are required. One factor to watch out for when
swapping out older APs for 802.11ac APs is that if the network is very old and was
designed around 2.4 GHz coverage, the shorter range of 5 GHz coverage may not be
sufficient to provide the desired connectivity.




  5. If 30 devices each require 4% of the available airtime, you will need 30 x 4% = 120% of the available airtime,
     or 1.2 radios. Because there is no such thing as a fractional radio, round up (or, in a spreadsheet, use the
     “ceiling” function).



104   |   Chapter 5: 802.11ac Planning
                 APs are cheap, and staff time is expensive. Usually, it will be more
                 cost-effective to replace existing APs in their current locations and
                 add further capacity if necessary than to take the time to deliberate‐
                 ly re-survey a location for a new 802.11 standard.


If, on the other hand, you are building a wireless network for the first time, the initial
mounting locations should be computed with some form of planning software. Many
product vendors will assist in the determination of AP locations as part of a project bid
process, often by using wireless LAN planning tools. If you use software to perform a
“virtual” site survey, keep in mind that there is no substitute for performing either a
manual survey with an AP powered on and measured manually by a target client device,
or a rigorous post-deployment survey to validate the estimates produced by the planning
software. When using software tools, keep in mind that many basic tools lack the ability
to specify user or device density, so be ready to modify the results of a simulated site
survey to adjust them to your environmental expectations. For example, some tools will
attempt to provide high-quality coverage throughout a designated coverage area, and
it is up to you to move coverage from sparsely used areas such as hallways and stairwells
into the real target usage areas, such as conference rooms and classrooms.
An upgrade to 802.11ac is also an ideal time to add capacity if needed. One of the ways
in which 802.11ac increases speed is the new 256-QAM modulation, but 256-QAM
requires high signal-to-noise ratios. 256-QAM will not work through a wall, so if one
of the objectives of your deployment is to increase the peak throughput available, it may
be necessary to consider putting APs within line of sight of every place that clients may
gather. Planning tools can often estimate the effects of installing additional APs for
capacity purposes, and may help with setting transmit power levels.

5 GHz coverage and 802.11ac-only APs
802.11ac accentuates the difference in radio range between the 2.4 GHz band and the
5 GHz band. A good rule of thumb is that the range of a radio is inversely proportional
to the square of its operating frequency.6 Physical layers at 5 GHz will naturally have a
much shorter range than at 2.4 GHz. In a network designed for 802.11ac capacity, gen‐
erally the APs will be placed where they are needed for 5 GHz coverage. In a network
designed for 802.11ac capacity, the network will be quite dense because of the high SNR
requirements to support the 256-QAM rates (MCS 8 and 9). As a result, there are likely
to be places in your network where a dual-radio device does not make sense. Figure 5-1
illustrates one example of this. Four APs are used to provide high-quality 802.11ac
coverage. However, due to the longer usable range of 2.4 GHz radio signals, even when


  6. One of the reasons why the TV white space standardization effort is exciting is that the TV spectrum was
     around 700 MHz, giving it a range that can be measured in kilometers instead of meters.



                                                                             802.11ac Radio Planning   |   105
turning the power down, three APs are sufficient to provide coverage at 2.4 GHz. One
of the APs does not need to activate its 2.4 GHz radio.




Figure 5-1. 2.4 GHz coverage completeness

A common method of adding 802.11ac capacity to an existing network is to add an
802.11ac radio to a place in space where 5 GHz coverage needs improvement. Such
“infill” APs need only be 5 GHz–capable, but should come from the same vendor as the
dual-radio devices already used on your network to ensure that the roaming, band
steering, and load-balancing capabilities work with the rest of the network. With
802.11ac having much shorter range, the capacity-enhancing infill AP is likely going to
be an increasingly large component of your network architecture. If the newly added
AP has dual radios, the 2.4 GHz radio can be used as a full-time sensor. Applications
for sensors are varied, but they include full-time wireless security sensors and dedicated
spectrum monitors. Some vendors can use such radios as client devices to test actual
performance.

Equipment Selection
With an estimate of the number of APs and their tentative initial locations, it is time to
start picking out an actual implementation, rather than working with generic APs. At a
high level, APs connect the free-flowing wireless world with the high-performance,
fixed-in-place wired world. After reviewing your network requirements and determin‐
ing what constraints drive the logical architecture, it’s time to pick out your access point
hardware. Access points all perform the same basic function in that they shuttle frames
between radio networks and Ethernet LANs, but there can be tremendous differences


106   |   Chapter 5: 802.11ac Planning
in cost and functionality. Comparing access points on the basis of price alone may
prevent you from discovering a critical feature that improves your ability to manage
and run the network. If you’re building a network of more than just a handful of access
points, you probably want to look beyond the hardware available at electronics stores
and at highly functional APs. Here are some things you may want to consider:
Wi-Fi Alliance interoperability certification
   In June 2013, the Wi-Fi Alliance launched an interoperability program for 802.11ac.
   Ensuring that your product vendor has successfully passed interoperability testing
   is not an absolute guarantee of interoperability, but it is a strong statement that the
   manufacturer believes in interoperability and has taken steps to ensure compati‐
   bility with a wide variety of client devices. To check on the certification status of a
   product, visit the Wi-Fi Alliance website and click on the “Wi-Fi CERTIFIED
   Products” button on the lefthand side of the page.
High performance
    Performance is not just a matter of the rate at which products push data. Many
    products are capable of pushing “air rate” data speeds, but only corporate-grade
    APs have “air rate” performance while providing a sophisticated feature set under
    heavy load. As with many other areas of networking technology, vendors of
    corporate-grade hardware invest much more heavily in software tuning because
    their products are used in deployments where more than just the number of bits
    per second matters. This investment pays dividends in providing high data rates at
    longer ranges from the AP with higher numbers of active client devices.
Hardware quality and robustness
   Corporate-grade devices are designed to be used for many years before replacement,
   and therefore are often designed with future expandability in mind. Components
   are selected with a view toward quality and long life, instead of basing decisions
   primarily on cost. Sophisticated antennas or other radio frontend components may
   be used to improve the quality of the network, either in terms of throughput or
   coverage. Radios will be enabled on all available channels, even though the cost of
   regulatory compliance before using DFS channels can be substantial, and software
   supports automatic configuration of radio channel selection. Some deployment
   areas may require specialized hardware designs due to either very high or very low
   operating temperatures.
Software functionality, upgradability, and quality
    Generally speaking, more expensive devices have significantly more functionality,
    with advanced features in several areas. Vendors regularly plan for the release of
    such features, and it is common for new features to be provided midway through
    a product’s life cycle. Understanding the future functionality that might be delivered
    and whether your deployment would benefit from planned features allows you to
    consider new features appropriately in the decision process. Additionally, extensive


                                                               802.11ac Radio Planning   |   107
      QA testing is used to ensure that corporate-grade devices can be run for months at
      a time under heavy loads.
Antenna options
    Internal antennas allow an AP to be self-contained and to blend smoothly into the
    aesthetic environment. External antennas typically have higher gain, which im‐
    proves range. In a deployment based on area of coverage instead of density, or a
    deployment in a challenging radio environment, selecting the right external an‐
    tenna can make the difference between a poor-quality network and a successful
    one. External antennas are also frequently used for outdoor deployments. Picking
    the right external antenna is still something of an art, and the antenna must be
    matched to the performance characteristics of the AP. A high-gain antenna will
    dramatically increase the transmit range of an AP, but if the AP has low receive
    sensitivity, the high-gain antenna will cause more problems than it solves.7 Product
    manufacturers are responsible for obtaining regulatory authorization for each type
    of external antenna used, so a larger selection of external antennas indicates more
    extensive regulatory testing.
Power options
   Consumer-grade devices are typically powered with a “wall wart” transformer and
   must be installed close to existing electrical outlets, while corporate-grade devices
   can draw power from the device at the other end of the Ethernet cable. Power over
   Ethernet enables placement of devices in out-of-the way locations, and can be used
   to provide power even on very high ceilings.
Security
    Security is not just about providing solid encryption, though that is the obvious
    starting point. Corporate-grade products offer flexible authentication through
    RADIUS and directory interfaces, per-user VLAN mapping, traffic filtering and
    queuing, and built-in captive web portals for web-based authentication. Fast roam‐
    ing support extends the basic encryption to support mobile applications.
Quality of service
   At the most basic level, quality of service support involves compliance with the
   Wi-Fi Multimedia (WMM) certification requirements, which divides traffic on the
   air into four classes of differing priority. More complex queuing systems can be
   used to improve service quality for voice devices, or to ensure that airtime is bal‐
   anced fairly between network users.




  7. Receive sensitivity is not commonly reported on data sheets but may be available in the FCC test reports for
     equipment that you are considering.



108   |   Chapter 5: 802.11ac Planning
Manageability
   If you are reading this book, you need centralized management. Evaluate manage‐
   ment tools for a wireless network in the same way you evaluate management tools
   for a wired network. Ensure that the management software provides something
   beyond simple configuration management and can report on the overall state of
   the network.

Network Architecture for 802.11ac
Throughout the evolution of wireless LAN technology, there have been a number of
approaches to adding the wireless LAN access layer onto an existing wired backbone
network. Most approaches share two fundamental attributes, and they remain un‐
changed by 802.11ac. Fundamentally, 802.11 provides MAC-layer (or, after the OSI
nomenclature, “layer 2”) mobility. As an 802.11 station moves throughout the coverage
area of the network, from the perspective of the routing and switching infrastructure it
remains in a fixed spot. All commercially available products that support large-scale
networks have extended the fundamental MAC-layer mobility to encompass the entire
network, sometimes even going so far as to make a single subnet available in many
different locations with VPN technology. Additionally, ever since the 2006 introduction
of WPA2, the 802.1X security framework (sometimes also called “WPA2-Enterprise”
after the Wi-Fi Alliance certification program) has provided strong authentication and
transparent encryption to client devices. The 802.1X framework offers network ad‐
ministrators the capability of designing network authentication around user-specific
policies, often assigning a bundle of access rights (variously called a “profile” or a “role”)
to users upon connection to the network.
Many network administrators are familiar with the concept of protocol layering and
the Open Systems Interconnection (OSI) model. Network protocols are often classified
by where they fit in the OSI model. Less well known, but just as important, is the sep‐
aration of network technologies into planes, as shown in the depth dimension of
Figure 5-2. Each plane has its own protocol layers, of course, but each plane also has a
specialized purpose. Common planes include the following:
Data plane (sometimes called the “forwarding plane”)
   Protocols in the data plane move bits from one location to another and are con‐
   cerned with moving frames from input interfaces to output interfaces. In an IP
   network, the main data plane protocols are TCP and IP, with applications such as
   HTTP riding on top of the network and transport layers.
Management plane
   The management plane provides protocols that allow network administrators to
   configure and monitor network elements. In an IP network, SNMP is a protocol in
   the management plane. A vendor’s configuration application would also reside in
   the management plane; wireless LANs may use CAPWAP as a transport protocol


                                                                  802.11ac Radio Planning   |   109
      in the management plane. Without exception, large-scale IP networks use central‐
      ized management and thus have a centralized management plane. The management
      plane of the network is responsible for planning and implementation, policy defi‐
      nition, and ongoing monitoring.
Control plane
   The control plane helps make the network operate smoothly by changing the be‐
   havior of the data plane. An IP network uses routing protocols for control, while
   switched networks use the spanning tree protocol. The control plane of a wireless
   LAN is responsible for ensuring mobility between access points, coordinating radio
   channel selection, and authenticating users, among other tasks. The control plane
   is also responsible for enforcing policy.




Figure 5-2. Network protocol architecture: layers and planes

Wireless networks can be classified based on the location of the control plane, and much
of the development across the history of wireless LANs has been about refinements to
the control plane. Early wireless LANs were built out of completely independent APs.
The management plane was practically nonexistent (consisting of the APs’ serial ports
and, in a highly engineered network, perhaps a terminal server), and the control plane
was not unified. Networks based on autonomous APs did not automatically select
channels and did not always support smooth handoff between APs without proprietary
protocol extensions at both ends of the link.
The development of wireless LAN controllers a decade ago led to a redesign in the way
that networks were built, with the control and management planes being centralized in
this new piece of the network. In a typical controller-based deployment, the access points
have limited functionality without a connection to the controller. Authenticating and
authorizing users is handled by the controller, as are algorithms that provide RF

110   |   Chapter 5: 802.11ac Planning
management functions such as channel selection. Centralized management and control
made much larger networks possible, and essentially, nearly every large-scale network
built prior to the emergence of 802.11n was built using a controller-based architecture.
In addition to the control and management planes, early controller-based network ar‐
chitectures centralized the data plane as well. All data from APs was forwarded through
the controller; this is often referred to as a network overlay because the wireless network
was separate from the existing core network and existed as a layer on top of the existing
core. In effect, the controller took on the role of a distribution switch for users attached
to APs and provided mobility by serving as an anchor for the logical point of attachment.
Early applications of wireless LANs were driven by application-specific traffic, not
general-purpose user access, which made the overlay model acceptable to network
administrators.
With the emergence of higher-speed wireless network technologies, there was a shift in
how wireless LANs were used: rather than simply being small one-off deployments to
automate processes, they became general-purpose access methods. Add-on PC cards
were replaced by 802.11 interfaces integrated into the motherboard. With the stand‐
ardization of 802.11n and 802.11ac traffic volumes have increased dramatically, due to
both the higher speeds and the increase in the number of wireless devices attached to a
typical network. As network load increased, centralized forwarding through controllers
became a traffic bottleneck. Many vendors responded to the bottleneck by moving the
forwarding decision out of the controller and back to the AP at the edge of the network,
an approach often referred to as distributed forwarding because the data plane function
has moved from the controller out to the AP, and, in fact, back to a parallel location with
wired traffic. Although this architecture looks superficially similar to autonomous APs,
it is typically paired with centralized management. Increased processing power also
made varying control plane implementations possible, enabling distributed AP archi‐
tectures to handle typical control functions by working among themselves.

Architecture comparison
Building a “micro-network” of an AP or two is easy. With a small number of APs, it is
acceptable to manage the APs individually. Upgrading to 802.11ac is also straightfor‐
ward: take out your existing 802.11a/b/g/n APs and replace them with 802.11ac APs.
At such a small scale, almost anything will work. At some point, however, the overhead
of managing individual devices will be too great. At this point, you are building a small-
or medium-sized network. These networks have just as much to gain from 802.11ac.
Prior to the introduction of distributed APs, most networks needed a centralized control
plane to handle the loads imposed by large numbers of users, and the choice between
autonomous APs and controller-based APs was a straightforward one that was almost
always resolved in favor of the more advanced centralized control plane. With the ex‐
plosion of 802.11 devices now available, network architects have designed higher and
higher capacity networks, stressing the centralized control plane. Early controller-based


                                                                 802.11ac Radio Planning   |   111
networks were able to use a single controller as the focal point for both the control and
the data plane, but that assumption no longer holds.
Table 5-6 compares the three basic types of APs described in this section. In reality, there
is some overlap between these architectures when they are implemented in products. It
is likely that a large-scale network at any speed—especially one supporting critical ap‐
plications—will require some degree of decentralization, either by moving some of the
data plane functions to the edge of the network, moving some of the control plane
functions to the edge of the network, or both. All three architectures are capable of
supporting any set of network requirements, but the cost and availability of the resulting
network may vary.
Table 5-6. Architecture comparison
Attribute              Autonomous APs                   Controller-based APs                Distributed APs
Location of data       Distributed, enabling high       Centralized, potentially limiting   Distributed, enabling high
plane                  network performance.             performance to the forwarding       network performance. Many
                                                        capacity of a controller. Good      products have features to assist
                                                        mobility support because devices    with mobility.
                                                        attach through the controller.
Location of            Depends on product; often        Centralized, lowering operational   Depends on product; often
management plane       distributed, imposing very       expenses.                           centralized, enabling lower
                       high staff costs.                                                    operational expenses.
Location of control    Distributed, if it exists.       Centralized, with high              Distributed. Functionality of
plane                  Nonexistent control plane        functionality for radio             control plane depends on vendor
                       limits flexibility of security   management and user                 implementation.
                       and radio management.            management.

Selecting a network architecture

Management plane. If you are building a network consisting of more than a handful of
APs, there is no consideration. Centralized management is a must, if only because
maintaining consistent policy configuration across multiple devices is easier when you
can change network-wide policies and apply them to devices from a central location,
similar to the way that centralized management tools for wired networks allow policies
to affect the configuration on many devices. Some early wireless LAN products lacked
centralized management, but these were quickly replaced by products that could be used
with a centralized management system. Many flavors of centralized management exist,
with wide variations in functionality and cost. Even though centralized management
was formerly only accessible to large-scale networks, the emergence of the software-as-
a-service “rental” model may offer you the ability to use a full-featured management
system at an affordable cost for a small network.




112   |     Chapter 5: 802.11ac Planning
              Centralized management is nonnegotiable beyond just a few access
              points.




Data plane. The forwarding plane of wireless networks has been the subject of signifi‐
cant developments over the past five years. When 802.11 first reached the market, it was
comparatively slow. Using the centralized forwarding path in Figure 5-3 did not impose
a significant penalty on the network because wireless LAN speeds were slow enough for
the choke point to keep up. When most 802.11 packets needed nearly 200 microseconds
of preamble to begin transmission, the extra latency of a trip across the network core
was barely noticeable. As the speed of 802.11 has increased, though, it has become harder
and harder for the centralized forwarding point to keep up.




Figure 5-3. Types of forwarding paths

In practice, there is not a sharp divide between products on the market that offer a
centralized forwarding path and those that offer a direct forwarding path at the access
point. When controllers are used, the resulting networks may offer the choice of sending
traffic either through the centralized forwarding point or directly from the AP at the
network edge. As speeds have increased, the ability to offload data forwarding to the
edge of the network has helped keep controllers from becoming bottlenecks on their
networks. At the other end of the spectrum, APs that are generally used in distributed
forwarding deployments typically offer the ability to make any VLAN accessible
throughout the network by using an AP-to-AP tunnel.



                                                               802.11ac Radio Planning   |   113
                   The increased speeds of 802.11ac make AP-level forwarding much
                   more attractive, especially when combined with the potential of multi-
                   user MIMO to dramatically increase data traffic in the future.




Tunnels through the network, whether between an AP and controller or between APs,
must be constructed in a way that is compatible with existing restrictions on frame size.
Client devices will generally send and receive maximum-length Ethernet frames of 1,500
bytes (though they may of course use 802.11 protocol features to aggregate several of
these frames together). Transporting a maximum-length Ethernet frame across an in‐
termediate network requires either that the network support larger frames or that the
tunneling protocol manage fragmentation of the client data frame plus a tunnel header.

Control plane. In a wireless LAN, the control plane maintains the logical network at‐
tachment of the client, which includes its security information, the state of any user
access rights or service quality guarantees, as well as path information on how the wire‐
less network enables data to reach the client. The control plane also manages coordi‐
nation between APs for tasks such as radio management and providing network-wide
quality of service. Control plane design is one of the most fertile grounds for experi‐
mentation in wireless LAN design. The location of the control plane makes an important
contribution to the overall reliability and resiliency of the network. Building fully re‐
dundant wireless networks requires both resilient data forwarding and resilient control
capabilities.
Most large-scale networks were originally built on centralized control plane technolo‐
gies, which required that APs be in continuous contact with a control point. Many
centralized control planes are now moving toward either a split control plane (where
functions are shared between the controller and APs) or a more fully distributed control
plane. Distributed control planes can be cheaper, especially when designing for dis‐
tributed networks with many remote sites. Neither the distributed nor the centralized
type of control plane is inherently more resilient; a distributed control plane protocol
can be resilient by design, while a centralized control plane may require spare
controllers.

                   Carefully evaluate the trade-offs between a centralized versus a dis‐
                   tributed control plane from the perspectives of functionality, reliabil‐
                   ity, and cost.




114   |   Chapter 5: 802.11ac Planning
Hardware Considerations
The Wi-Fi Alliance is an industry association of companies that collectively drive the
development of wireless LAN technology. The Alliance is best known for the Wi-Fi
CERTIFIED interoperability testing program that began in 2000. When development
begins on new physical layer technologies such as 802.11ac, the Wi-Fi Alliance has a
certification program to ensure that these emerging technologies are built with intero‐
perability available from the first version. Once testing is complete and a product is
awarded certification, it can be looked up at the Wi-Fi Alliance certified product list‐
ing. Each product is also given an interoperability certificate that details the individual
product features that have been certified.8

Mandatory tests
Every device submitted for 802.11ac certification must pass a series of basic tests. The
features that are expected to be supported include:
5 GHz operation
   802.11ac is a 5 GHz–only specification. All tests in the Wi-Fi Alliance certification
   program require operation at 5 GHz. This is in contrast to the 802.11n Wi-Fi Alli‐
   ance certification program, in which 5 GHz capabilities were optional.
Channel width of 20, 40, and 80 MHz
   The initial version of the 802.11ac certification requires support of all the available
   channel widths up to 80 MHz. Again, this is in contrast to the Wi-Fi Alliance’s
   802.11n certification program, which covered only 20 MHz and 40 MHz channels
   (with 40 MHz channels being optional).
Dynamic bandwidth signaling
   In addition to requiring support of multiple channel widths, the 802.11ac certifi‐
   cation test plan requires demonstrated interoperability for the dynamic bandwidth
   signaling protocol features described in “Dynamic Bandwidth Operation (RTS/
   CTS)” on page 50.
Support of MCS 0 through 7 (up to 64-QAM)
   Modulation of up to 64-QAM is required of all devices seeking 802.11ac
   certification.
Minimum number of spatial streams
   APs must support at least two streams before being allowed to claim 802.11ac cer‐
   tification; no such rule applies to client devices. There is an exception for “mobile
   APs,” which are battery-powered devices like the Novotel Mi-Fi. Battery-powered



  8. At the time this book was written, no 802.11ac interoperability certificates were yet available.



                                                                                  802.11ac Radio Planning   |   115
      APs are allowed to implement only a single spatial stream. The number of tested
      spatial streams is likely to be placed on the interoperability certificate.
A-MPDU reception
   Any Wi-Fi CERTIFIED 802.11ac device must be able to receive A-MPDU frames.
   A-MPDU support is typically provided within the radio chip itself, so support for
   this option is widespread. Devices under test are allowed to self-describe the A-
   MPDU size supported, so it is impossible to determine the density of back-to-back
   MPDUs supported.
A-MSDU reception
   In addition to A-MPDU aggregation, to receive certification devices must support
   A-MSDU reception.
Security: TKIP & WEP negative tests
    802.11ac devices may not use TKIP or WEP to protect frames sent at 802.11ac data
    rates. The certification program includes “negative tests,” which are tests to ensure
    that WEP and TKIP cannot be used with 802.11ac data rates. Many products im‐
    plement data rate limits when WEP or TKIP is configured, so that if an 802.11ac
    network is configured for TKIP, its components will avoid using data rates higher
    than 54 Mbps.

Optional tests
In addition to the mandatory tests described in the previous section, the certification
program includes a number of optional capabilities, each of which is called out on the
interoperability certificate:
MCS 8 & 9 (256-QAM support)
  When the radio link has sufficient signal quality, products that implement 256-
  QAM can achieve throughput of 30% higher than the mandatory MCS rates.
Short guard interval at 80 MHz
    Short guard intervals boost throughput by about 10%, and their use is widely sup‐
    ported in chipsets. An optional short guard interval test was defined for use with
    802.11n, and the 802.11ac certification extends that test to the wider 80 MHz
    channels.
Space-time block coding (STBC)
    STBC allows a signal to travel farther because it uses all of the MIMO signal pro‐
    cessing gains to increase range. STBC was not widely implemented when it debuted
    with 802.11n, and remains optional with 802.11ac.
Transmission of A-MPDUs
   Support for sending A-MPDUs is optional. This is the only aggregation test; the
   certification testing does not validate A-MSDU behavior.



116   |   Chapter 5: 802.11ac Planning
LDPC
   The low-density parity check adds a coding gain of about 2 dB. It is optional within
   the specification, but a valuable capability when used with 256-QAM to eke out as
   much performance as possible from the radio link.
Single-user (SU) transmit beamforming
    Single-user transmit beamforming offers a potential gain of about 3–5 dB.


                           Modular Access Point Design
 Like 802.11n before it, 802.11ac comes with a “roadmap” and several phases to be passed
 through before full capability is delivered. Some vendors have delivered modular radios
 they refer to as “future-proof ” because the radio modules can be upgraded. Unfortu‐
 nately, for customers the effect of modular APs is that you purchase one AP for the price
 of two and a half APs, and typically get substandard performance as a bonus for spending
 the extra money.
 When building a modular AP, designers start with a chassis that accepts upgraded radios.
 The chassis defines the system resources available for the life of the product. (As far as
 I know, no modular AP has been produced with an upgradable processor card like those
 used in switches and routers.) Designers must build in extra CPU and memory to pro‐
 vide enough power to accommodate later upgrades. As a buyer, you pay for more of an
 AP than you need at the start to get the extra resources now. Modular APs often cost
 50% more than their fixed-configuration counterparts: you pay for extra system re‐
 sources now to preserve the option of upgradeability down the road.
 With luck, product designers have guessed correctly at system specifications. If the fu‐
 ture generation of hardware turns out to be more capable and resources fall short, per‐
 formance will be sluggish, or the vendor will need to eliminate features and deliver a
 subpar product. Over the lifetime of a modular AP, the state of the art will change enough
 to invalidate design assumptions. An AP chassis designed before the conception of
 emerging features will potentially have the resources to power an 802.11ac upgrade, but
 it will miss out on any features that became commonplace after the chassis was designed.
 Modular APs suffer from the same problem as other modular products—the perfor‐
 mance is determined by the overall system, and making just one component better rarely
 results in the promised performance benefit.
 Another drawback is that when you go to upgrade a modular AP, there is by definition
 only one seller. With vendor lock-in, the cost of the upgrade module may be equivalent
 to the cost of a new fixed-configuration AP, designed from the ground up for current
 demands. Frequently, purchasers of modular APs find that by the time they are
 ready to change modules, newer fixed-configuration APs cost less but offer greater
 functionality.




                                                                 802.11ac Radio Planning   |   117
  All this might be worth it if modular APs saved operational costs, but they do not.
  Installing modules often requires more work than changing a fixed-configuration AP
  because the modular AP needs to be unmounted, altered, and remounted. In some cases,
  a new mounting bracket is needed to ensure the new antennas in the upgraded module
  are aligned correctly. The staff cost for adding modules is usually at least as much, and
  probably more than, that of just replacing APs with newer models.



Building an 802.11ac Network
Building a network may begin with detailed information gathering to make a good
prediction of the number and location of APs required, or it may be more iterative,
where a few APs are used to “test the waters” with a deployment in a key gathering spot
for users. In iterative deployments, using the management capabilities of the wireless
LAN system you are evaluating is a good way to obtain feedback on your assumptions.
Is the client mix what was expected? Are the supposed key applications the most com‐
monly used applications?

Channel Selection
At first glance, 802.11ac’s addition of yet another channel width would seem to com‐
plicate the configuration process because it means network designers must manage yet
another parameter with backward compatibility implications. However, the design of
802.11ac’s channel coexistence mechanisms provides a rough guideline to channel al‐
location. Because 802.11ac clients can measure the available bandwidth, an 802.11ac
network can take up as much capacity as is available, and two 802.11ac networks sharing
the same frequency space can share the wide channels.
Figure 5-4 shows how a network can be built with minimum channel overlap. For the
purpose of the figure, each AP’s frequency space is represented by a “stack” of bars,
where the shortest bar is the primary 20 MHz channel, the next-longest bar is the pri‐
mary 40 MHz channel, and the longest bar is the primary 80 MHz channel. When two
APs share a channel, the relevant bar is blended between two colors.




118   |   Chapter 5: 802.11ac Planning
Figure 5-4. Channel addition algorithm for 802.11ac

The figure shows a network being brought up in the following steps:

 1. When the first AP is powered up, it is straightforward. There is no existing network,
    and therefore the AP can choose any channel. In the figure, the AP represented by
    blue bars chooses channel 40. It will therefore take channel 40 for its 20 MHz
    transmissions, channels 36 and 40 for its 40 MHz transmissions, and channels 36
    through 48 for its 80 MHz transmissions.
 2. The second AP poses no problems, either. There is a free 80 MHz channel from
    channels 52 through 60, so the AP represented by green bars chooses, say, channel
    60. (All four channels will choose the non-overlapping 80 MHz channel, so they
    are all equivalent.)
 3. When the third AP, represented by orange bars, is added, it has no free 80 MHz
    channel. Therefore, it needs to choose a minimum-interference channel. Stepping
    down from the desired 80 MHz channel width, the orange AP can choose the 40
    MHz channel of channels 44 and 48. The overlap between the orange and blue APs
    is shown by the way that the 80 MHz channel is blended between orange and blue.
 4. The addition of the fourth AP, represented by purple, takes a similar path as the
    addition of the orange AP in the previous step. It has no free 80 MHz channel, so
    it must choose the least-overlapping 40 MHz channel. The only unoccupied 40
    MHz channel is channels 52 and 56, so it chooses either of those two primary 20
    MHz channels as its operating channel. The figure shows it choosing channel 56.
 5. Finally, when the fifth AP (represented by the color red) comes up, it cannot choose
    an unoccupied 80 MHz channel or an unoccupied 40 MHz channel. Therefore, it


                                                           Building an 802.11ac Network   |   119
      must choose a free 20 MHz channel. In the figure, it is shown occupying channel
      48. The 40 MHz channel composed of channels 40 and 48 is blended between orange
      and red to show that it is being shared between those two APs, and the 80 MHz
      channel is blended between blue, orange, and red to show that all three APs share
      the 80 MHz channel.

This process illustrates one important advantage of 802.11ac: supporting multiple
channel widths at the same time enables 802.11ac clients to “burst” capacity when it’s
available. Network administrators should design their networks for minimum channel
overlap for wide channels, and let the narrower transmissions fall where they must to
accomplish that goal. Keeping the wide 80 MHz channels as free as possible will enable
as many fast transmissions as possible from 80–MHz-capable clients and is a worthy
goal.

                   When laying out a network, do not limit yourself to 20 MHz chan‐
                   nels. Lay out the network using the widest channels possible and
                   spread out the selected channels as much as possible.




Practically speaking, an extensive deployment of 40 or 80 MHz channels requires sup‐
port for the worldwide harmonized radio band (channels 100 to 144 in Figure 2-3).
Using these channels requires that the AP support Dynamic Frequency Selection. DFS
capabilities are required by radio regulators in each individual country, and support is
tested as part of the government certification process required to sell radio devices.

Network Tuning and Optimization
Part of monitoring the network is watching for conditions that will lead to substandard
service, and, if possible, applying new configurations to network devices to improve
performance and functionality. Fundamentally, the 802.11 MAC manages airtime. APs
turn available airtime into bits sent to and from the network. Performance tuning in
802.11ac uses similar techniques to performance tuning in previous physical layers:
reduce airtime contention whenever possible, and work to pack as many bits as possible
into each available microsecond.
With its emphasis on technologies that assist in improving dense networks, 802.11ac
APs will be packed together quite tightly. Reducing the coverage area of each AP is an
important way of providing more radio capacity, but it is by no means the end of the
story. Even though the 2.4 GHz band is not capable of supporting 802.11ac, it still has
an important role to play as a source of capacity in busy networks. When serving areas
with maximum density, enable load-balancing features in your wireless network equip‐
ment. Many products support multiple forms of load sharing to optimize network
performance. Identifying 802.11ac clients, especially those capable of wide channel op‐

120   |   Chapter 5: 802.11ac Planning
erations, and moving them to 802.11ac radios will be an important component of
boosting network capacity. In high-capacity areas, multiple adjacent APs on nearby
channels will need to share capacity.
Many manufacturers select default settings that are generally good for data networking
and will deliver acceptable performance for web-based applications and email. In fact,
many APs include a feature that gives priority to high-speed 802.11ac frames because
they move data much more quickly than the older 802.11a/b/g/n frames. When trans‐
mitting a 1,500-byte Ethernet frame, 802.11ac is lightning-fast compared to its prede‐
cessors, especially if a wider channel is available for the transmission. Preferential treat‐
ment for fast 802.11ac frames has the apparent effect of speeding up the network for
802.11ac users with only minimal impact to users of older devices. The ability of a
network to treat traffic differently to serve the overall user population is often called
“airtime fairness” because when the throughput is optimized for the entire client pop‐
ulation, the result is “fair.”
One important performance tuning technique that is no longer available to 802.11ac
network administrators is control of data rates. In 802.11a/b/g/n, it was possible for
network administrators to control which data rates were supported. To avoid devices
falling back to airtime-hungry low data rates, network administrators often disable low
data rates. Deactivating low rates often has another second desirable side effect in that
it encourages devices to move off APs with marginal connections toward better APs.
However, the 802.11ac protocol does not offer control of individual data rates. Devices
must support all non-256-QAM data rates, and the only control offered by the protocol
in the MAC capability information element (see “The VHT Capabilities Information
element” on page 40) is over the 256-QAM rates.

                Unlike 802.11n, the 802.11ac protocol does not provide the capabil‐
                ity to control individual data rates. In 802.11n, all 76 MCS rates could
                be individually selected. 802.11ac uses a different method of deter‐
                mining data rates and has a much smaller MCS set. In 802.11ac, only
                three choices are available: MCS 0–7, MCS 0–8, or MCS 0–9.


Voice
In contrast to data-oriented networks, some special configuration may be helpful for
networks that support extensive amounts of voice traffic. Voice traffic is demanding
because it cannot be buffered, so many of the efficiency enhancements in 802.11ac are
not used by voice handsets. The core of voice tuning is reducing latency for as much
traffic as possible. Here are some of the techniques that can be used:
QoS configuration: enable Wi-Fi Multi-Media (WMM) and priority queuing
   WMM is a quality-of-service specification that can dramatically improve the quality
   of voice at the receiver. Not all vendors turn on WMM by default, or even make


                                                                Building an 802.11ac Network   |   121
      voice the highest-priority traffic type. The single most important configuration
      change you can make to support higher-quality voice calls is to ensure that WMM
      is enabled. Some vendors also have an option for strict priority scheduling, which
      delivers frames in order to the receiver.
Enable admission control (WMM-AC)
   Admission control requires voice client devices to request capacity for a call before
   enabling the call to be established. For example, a voice handset using G.711 could
   request that the AP allocate 80 kbps of capacity. The AP is then free to accept the
   request and reserve capacity, or reject the request due to a lack of capacity.
Enable fast roaming
   Multiple techniques for fast roaming may be used, but the most common are op‐
   portunistic key caching (OKC) and 802.11r. Check with your voice client vendor
   to figure out which of them are supported.
Increase data rate used for Beacon frame transmission
    Voice handsets are often very aggressive in roaming between APs, so tuning efforts
    will focus on decreasing the effective coverage area of APs and reducing large areas
    of coverage overlap. One of the most effective ways of limiting the effective range
    of an AP is to make its Beacon transmissions travel a shorter distance. While it is
    not possible to design a radio wave that stops at a certain distance, increasing the
    data rate of Beacon frames can be used to limit the effective range of the network.
    Typically, the Beacon rate will be set at a minimum of 24 Mbps, and sometimes even
    higher. (802.11a/g rates should be used because many voice handsets do not use
    802.11n.)
Shorten DTIM interval
    Many voice products use multicast frames for control features or push-to-talk
    (PTT) features. Multicast frames are held for transmission until the DTIM is trans‐
    mitted.9 Many APs will ship with a DTIM of 3, so multicast transmissions are de‐
    livered after every third Beacon. Setting the DTIM to 1 makes multicast delivery
    more frequent, at the cost of some battery life on handsets that need to power on
    after every Beacon to receive multicasts.
Reduce retry counters
   Voice applications are highly sensitive to latency. 802.11 will automatically retry
   failed transmissions, but retransmissions take additional time. In voice transmis‐
   sion, frames should arrive on time or not at all. Using network capacity to retransmit
   frames after the target delivery time does not improve call quality, but it can delay



  9. For more information on the operation of the DTIM, see Chapter 8 in 802.11 Wireless Networks: The Definitive
     Guide.



122   |   Chapter 5: 802.11ac Planning
    other voice frames in the transmit queue. Somewhat counterintuitively, reducing
    the frame retry count can improve overall latency, and therefore voice quality.

Multicast
Multicast applications are often similar to voice applications in terms of the demands
placed on the network. Multicast traffic streams are often video, and may not be easily
buffered if they are real-time streams. Furthermore, multicast traffic has a lower effective
quality of service than unicast traffic on a wireless LAN because multicast frames are
not positively acknowledged. In a stream of unicast frames, each frame will be ac‐
knowledged and retransmitted if necessary. Multicast transmission has no such relia‐
bility mechanism within 802.11, so a stream of multicast frames may not be received
and there is no protocol-level feedback mechanism to report packet loss. Here are some
steps you can take to optimize multicast transmissions:
Shorten the DTIM interval
    Just as with voice, many multicast applications depend on receiving data promptly.
    Setting the DTIM interval as low as possible improves the latency of multicast
    delivery.
Increase the data rate for multicast frames
    By default, many products will select a low data rate, often 2 Mbps, for multicast
    transmissions in an effort to be backward compatible. While this is a laudable goal,
    and the choice of 2 Mbps was reasonable during the 802.11b-to-802.11g transition
    in 2004, low data rates for multicast no longer serve that goal. Unless there are
    critical applications running on 2 Mbps devices, or there are a large number of such
    old devices on the network without any upgrade path, you should increase the
    multicast data rate to reduce airtime contention. Many APs can automatically set
    the multicast data rate to the minimum data rate used for unicast frames to asso‐
    ciated clients, or even the minimum unicast rate for clients in the multicast group.
    With 802.11ac, it is no longer possible to disable the low MCS rates, so the best that
    can be done is to disable the low data rates for previous physical layers.
Enable multicast-to-unicast conversion
   Some APs implement a feature that converts a single multicast frame into a series
   of unicast frames. Multicast frames must be transmitted at a rate that can be decoded
   by all receivers and therefore is often relatively slow. Unicast frames can be trans‐
   mitted much faster if the receivers are close to the AP. A series of positively ac‐
   knowledged unicast frames may take approximately the same amount of airtime,
   but have significantly greater reliability.




                                                             Building an 802.11ac Network   |   123
Internet Group Management Protocol (IGMP) snooping
    One of the best ways to limit the load imposed by multicast traffic is to ensure that
    it is not forwarded on to the radio link if no clients are listening. Many APs imple‐
    ment IGMP snooping, and even if your APs do not, IGMP snooping can be con‐
    figured on the switched network connecting the APs. IGMP snooping monitors
    membership in multicast groups and only forwards multicast traffic if there are
    listeners to the stream.

Checklist
When planning a network, use the following checklist:
Client count, density, and mix
    Gather information on the number of clients you expect to use the network, and,
    if possible, what their capabilities are. A good estimating rule is that an 802.11ac
    AP can serve around 30–60 clients with acceptable service, depending on the ap‐
    plication. Identify peak data rates that each client will support.
Applications
   Identify the key applications that must be supported on the network. Ensure that
   these applications are tested during any proof-of-concept demonstration and be‐
   fore the final acceptance testing of the new network. Application requirements may
   also be used to guide the planning process by working to estimate the number of
   APs needed and ensuring appropriate APs to serve high-density areas.
Backbone switching
    Upgrade to gigabit Ethernet at the network edge to connect your APs, and make
    sure that the access layer has 10-gigabit uplinks into the core. Check whether jumbo
    frame support is required. 10-gigabit Ethernet will not be required for AP connec‐
    tions for the first wave of 802.11ac, but make sure it is part of your plans as 802.11ac
    develops. Any new cable runs for 802.11ac should include two cables.
Power requirements
   Supply power to the AP mounting locations. This will need to be PoE+ (802.3at)
   for full functionality, so either upgrade edge switches to use higher power or obtain
   mid-span injectors to supply sufficient power to run your chosen AP hardware.
Security planning
    802.11ac does not support TKIP or WEP for security. If your network is not already
    on CCMP (WPA2), consider moving the network to use CCMP to avoid needing
    to reconfigure client devices for the proof of concept.




124   |   Chapter 5: 802.11ac Planning
After planning the network, as you move into the design and deployment phases, use
the following checklist:
Architecture
    The easy choice in architecture is that the management plane must be centralized.
    In most cases, a hybrid data plane that blends aspects of both a distributed data
    plane and centralized forwarding will be the right choice. Carefully evaluate the
    trade-offs for the location of the management plane based on application require‐
    ments and cost.
Hardware selection
   Select hardware that meets your requirements for performance and functionality
   and is certified by the Wi-Fi Alliance to ensure interoperability.
Coverage and capacity planning
   Based on the anticipated user density and application mix, come up with tentative
   AP mounting locations. Many tools are available to assist with this process, some
   of which are free. When laying out the network, pick the widest “native” channel
   width for 802.11ac.




                                                                       Checklist   |   125
                                                                                    Glossary




ACK                                                  AS
      Abbreviation for “acknowledgement.”                  Authentication Server. The network service
      ACKs are used extensively in 802.11 to               that validates user credentials. Usually
      provide reliable data transfers over an un‐          RADIUS in 802.11 networks.
      reliable medium. For more details, see
                                                     Basic Block ACK
      “Contention-Based Data Service” in Chap‐
                                                            The original block acknowledgement spec‐
      ter 3 of 802.11 Wireless Networks: The De‐
                                                            ification in the 802.11e amendment allowed
      finitive Guide.
                                                            a receiver of a group of frames to selectively
      See Also Block ACK, Implicit feedback.                acknowledge individual 802.11 fragments.
                                                            Extensions in 802.11n make the protocol
AES
                                                            more efficient for use with 802.11n
      Advanced Encryption Standard. A cipher
                                                            networks.
      selected by the National Institute of Stand‐
      ards and Technology (NIST) to replace the            See Also Compressed Block ACK.
      older Data Encryption Standard (DES) in
                                                     Basic service set
      2001 after a five-year evaluation. AES is a
                                                            See BSS.
      128-bit block cipher that uses either 128-,
      192-, or 256-bit keys. It has been widely      Beamforming
      adopted by many protocols requiring the              A method of using precise phase shifts on
      use of a block cipher, including CCMP in             an antenna array that focuses the resulting
      802.11, though CCMP uses only 128-bit                transmission in a particular direction.
      keys. AES is specified in FIPS Publication           Sending beamformed transmissions may
      197.                                                 require an exchange of control information
AP                                                         to set up the antenna array.
      Access Point. A bridge-like device that at‐    Beamformee
      taches wireless 802.11 stations to a wired           The receiver of a beamformed transmis‐
      backbone network. For more information               sion. The beamformee may need to trans‐
      on the general structure of an access point,         mit some packets in a beamforming setup
      see Chapter 20 of 802.11 Wireless Networks:          exchange, but the main purpose of the
      The Definitive Guide.                                beamforming exchange is to receive a di‐
                                                           rectional transmission.


                                                                                                      127
Beamformer


Beamformer                                                     correction capacity is being sacrificed for
      The sender of a beamformed transmission.                 efficiency. The lower the code rate, the more
      The beamformer may need to receive some                  conservative a code is; coding at R=1/2 en‐
      packets in a beamforming setup exchange,                 ables more error recovery than coding at
      but the main purpose of such an exchange                 R=5/6.
      is to send a directional transmission.
                                                        Compressed Block ACK
Block ACK                                                    A new block ACK extension defined by
       A mechanism that allows the recipient of a            802.11n. The “compression” referred to in
       series of frames to transmit one acknowl‐             the name refers to the fact that the com‐
       edgement for the entire series. It enables            pressed block ACK mechanism can only
       selective acknowledgement of each frame               acknowledge nonfragmented frames.
       in the series. By transmitting just one um‐           802.11n uses such large aggregate frames
       brella ACK frame, it makes substantially              that fragmentation is not commonly used,
       more efficient use of airtime than the tra‐           and the block ACK window can be made
       ditional positive ACK transmitted in re‐              substantially more efficient by acknowledg‐
       sponse to a single frame.                             ing at the frame level instead of the frag‐
                                                             ment level.
Block ACK Request
       The Block ACK Request (BAR) frame is                    See Also Block ACK, Basic Block ACK.
       sent prior to a series of frames that the
                                                        Constellation
       transmitter would like to be acknowledged.
                                                               A set of points that describes a precise phase
       Without a block ACK request, the receiver
                                                               shift and amplitude. By transmitting a car‐
       cannot send a block ACK.
                                                               rier wave with a given phase shift and am‐
BPSK                                                           plitude, the sender conveys a symbol to the
        Binary Phase Shift Keying. A modulation                receiver.
        method that encodes bits as phase shifts.
                                                        CCM
        One of two phase shifts can be selected to
                                                               Counter Mode with CBC-MAC. An au‐
        encode a single bit.
                                                               thenticated block cipher mode defined in
BSS                                                            RFC 3610. It can be used with any 128-bit
        Basic Service Set. The building block of               block cipher, but is commonly used with
        802.11 networks. A BSS is a set of stations            AES in wireless LANs for security.
        that are logically associated with one
                                                        CCMP
        another.
                                                               Counter Mode with CBC-MAC Protocol.
BSSID                                                          802.11i-2004 defined the use of AES with
        Basic Service Set Identifier. A 48-bit iden‐           the CCM mode of operation as CCMP. It is
        tifier used by all stations in a BSS in frame          the strongest encryption protocol available
        headers.                                               for use with wireless LANs, and the only
                                                               security protocol allowed for use with
Code rate
                                                               802.11n.
       In the context of a forward error correcting
       code, the code rate describes the fraction of    CRC
       bits devoted to error correction, and is typ‐           Cyclic Redundancy Check. A mathematical
       ically symbolized by R. For example, an                 checksum that can be used to detect data
       R=1/2 code takes the input data stream and              corruption in transmitted frames. The CRC
       encodes every payload bit as two bits. Codes            is a linear hash function, and should not be
       can be described as conservative, or able to            used for data security assurance.
       correct large errors. Conversely, a code rate
       may be aggressive, meaning that error


128     |   Glossary
                                                                                                            CSMA


CSMA                                                     Delayed Block ACK
        Carrier Sense Multiple Access. A “listen be‐           A method of transmitting a block ACK
        fore talk” scheme used to mediate the access           some time after the last data frame in the
        to a transmission resource. All stations are           burst to be acknowledged has been success‐
        allowed to access the resource (multiple               fully received.
        access) but are required to make sure the
                                                         DFS
        resource is not in use before transmitting
                                                                 Dynamic Frequency Selection. A spectrum
        (carrier sense).
                                                                 management service required by European
CSMA/CA                                                          radio regulations (European Commission
     Carrier Sense Multiple Access with Colli‐                   decisions 2005/513/EC and 2007/90/EC,
     sion Avoidance. A CSMA method that tries                    along with ETSI EN 301 893) to avoid in‐
     to avoid simultaneous access (collisions) by                terfering with 5 GHz radar systems, as well
     deferring access to the medium. 802.11 and                  as to spread power across all available chan‐
     AppleTalk’s LocalTalk are two protocols                     nels. DFS was also key to the FCC decision
     that use CSMA/CA.                                           to open up the harmonized frequency band
                                                                 in the US.
CTS
        Clear to Send. The frame type used to ac‐        DIFS
        knowledge receipt of a Request to Send and               Distributed Inter-Frame Space. The inter‐
        the second component used in the RTS-                    frame space used to separate atomic ex‐
        CTS clearing exchange used to prevent in‐                changes in contention-based services.
        terference from hidden nodes.
                                                                 See Also DCF.
DA
                                                         DQPSK
        Destination Address. The MAC address of
                                                                 Differential Quadrature Phase Shift Key‐
        the station the frame should be processed
                                                                 ing. A modulation method in which bits are
        by. Frequently, the destination address is
                                                                 encoded as phase shift differences between
        the receiver address. In infrastructure net‐
                                                                 successive symbol periods. Four phase
        works, however, frames bridged from the
                                                                 shifts are possible for an encoding rate of
        wireless side to the wired side will have a
                                                                 two data bits per symbol.
        destination address on the wired network
        and a receiver address of the wireless inter‐    DS
        face in the access point.                                Distribution System. The set of services
DBPSK                                                            that connect access points together. Logi‐
                                                                 cally composed of the wired backbone net‐
        Differential Binary Phase Shift Keying. A
                                                                 work plus the bridging functions in most
        modulation method in which bits are en‐
                                                                 commercial access points.
        coded as phase shift differences between
        successive symbol periods. Two phase shifts      DSSS
        are possible for an encoding rate of one data            Direct-Sequence Spread Spectrum. A
        bit per symbol.                                          transmission technique that spreads a sig‐
DCF                                                              nal over a wide frequency band for trans‐
                                                                 mission. At the receiver, the widespread
        Distributed Coordination Function. The
                                                                 signal is correlated into a stronger signal;
        rules for contention-based access to the
                                                                 meanwhile, any narrowband noise is
        wireless medium in 802.11. The DCF is
                                                                 spread widely. Most of the 802.11-installed
        based on exponentially increasing backoffs
                                                                 base at 2 Mbps and 11 Mbps is composed
        in the presence of contention as well as rules
                                                                 of direct-sequence interfaces.
        for deferring access, frame acknowledg‐
        ment, and when certain types of frame ex‐
        changes or fragmentation may be required.


                                                                                             Glossary   |    129
DTIM


DTIM                                                          must comply with Part 15 of the FCC rules,
       Delivery Traffic Indication Map. Beacon                which are written specifically for RF
       frames may contain the DTIM element,                   devices.
       which is used to indicate that broadcast and
                                                       FCS
       multicast frames buffered by the access
                                                              Frame Check Sequence. A checksum ap‐
       point will be delivered shortly.
                                                              pended to frames on IEEE 802 networks to
EAP                                                           detect corruption. If the receiver calculates
       Extensible Authentication Protocol. An au‐             a different FCS than the FCS in the frame,
       thentication framework that is frequently              it is assumed to have been corrupted in
       used in wireless networks; it supports mul‐            transit and is discarded.
       tiple authentication methods
                                                       FIPS
ESS                                                           Federal Information Processing Standard.
       Extended Service Set. A logical collection of          Public standards used by nonmilitary agen‐
       access points all tied together. Link-layer            cies of the United States federal government
       roaming is possible throughout an ESS,                 and its contractors.
       provided all the stations are configured to
                                                       Four-way handshake
       recognize each other.
                                                             The key exchange defined in 802.11i that
ETSI                                                         expands a pairwise master key into the full
       European Telecommunications Standards                 key hierarchy. The four-way handshake al‐
       Institute. ETSI is a multinational standard‐          lows a supplicant and an authenticator to
       ization body with regulatory and standard‐            agree on dynamically derived encryption
       ization authority over much of Europe.                keys.
       GSM standardization took place under the
                                                       GCMP
       auspices of ETSI.
                                                              Galois-Counter Mode Protocol. A combi‐
Explicit feedback                                             nation of the well-known counter mode
        When used with beamforming, this refers               with Galois field multiplication for authen‐
        to a beamforming method that requires                 tication. It provides similar security to
        frames to be sent between the two parties to          CCMP with significantly higher perfor‐
        a beamformed transmission. The beamfor‐               mance.
        mee must send frames that help the beam‐
                                                       GMK
        former calibrate future transmissions.
                                                              Group Master Key. The key used by an au‐
FEC                                                           thenticator to derive the group transient
       Forward Error Correction. A type of code               key.
       in which the transmitter takes the payload
                                                       GTK
       for transmission and encodes it with re‐
                                                              Group Transient Key. Derived by combin‐
       dundant bits to enable the receiver to cor‐
                                                              ing the group master key with the group
       rect errors. There are two main types: con‐
                                                              random number, the GTK is used to derive
       volutional codes that work on arbitrary-
                                                              the group key hierarchy, which includes
       length streams of data, and block codes that
                                                              keys used to protect broadcast and multi‐
       work on fixed-length blocks.
                                                              cast data.
FCC
                                                       HR/DSSS
       Federal Communications Commission.
                                                            High-Rate Direct-Sequence Spread Spec‐
       The regulatory agency for the United States.
                                                            trum. The abbreviation for signals trans‐
       The FCC Rules in Title 47 of the Code of
                                                            mitted by 802.11b equipment. Although
       Federal Regulations govern telecommuni‐
                                                            similar to the earlier 2 Mbps transmissions
       cations in the United States. Wireless LANs


130    |   Glossary
                                                                                                           HT


       in many respects, advanced encoding ena‐                countries give ITU recommendations the
       bles a higher data rate.                                force of law.
HT                                                      LDPC
       High Throughput. The official name of the               Low-Density Parity Check. A block error-
       802.11n PHY, and a common abbreviation                  correction code that can optionally be used
       that is used colloquially to mean “802.11n.”            in 802.11.
IEEE                                                    LLC
       Institute of Electrical and Electronics En‐             Logical Link Control. An IEEE specifica‐
       gineers. The professional body that has                 tion that allows further protocol multiplex‐
       standardized the ubiquitous IEEE 802                    ing over Ethernet. 802.11 frames carry
       networks.                                               LLC-encapsulated data units.
Immediate Block ACK                                     MAC
     A style of block ACK in which the Block                   Medium Access Control. The function in
     ACK frame is sent immediately following                   IEEE networks that arbitrates use of the
     the frames that it is acknowledging.                      network capacity and determines which
                                                               stations are allowed to use the medium for
Implicit feedback
                                                               transmission.
       A method of beamforming where no ex‐
       plicit communication takes place between         MCS
       the beamformer and beamformee. Implicit                 Modulation and Coding Set. A number that
       feedback often uses the received frames                 describes both the modulation and the for‐
       themselves to estimate the required chan‐               ward error correcting code used.
       nel calibration. It does not produce as ef‐
                                                        MIMO
       fective a steering matrix, but it does not re‐
                                                               Multiple-Input/Multiple-Output. An an‐
       quire software support at both ends of the
                                                               tenna configuration that uses more than
       link.
                                                               one transmission antenna and more than
ISM                                                            one receiver antenna to transmit multiple
       Industrial, Scientific, and Medical. Part 15            data streams. MIMO antenna configura‐
       of the FCC Rules sets aside certain frequen‐            tions are often described with the short‐
       cy bands in the United States for use by un‐            hand “Y×Z,” where Y and Z are integers,
       licensed ISM equipment. The 2.4 GHz ISM                 used to refer to the number of transmitter
       band was initially set aside for microwave              antennas and the number of receiver an‐
       ovens so that home users of microwave                   tennas, respectively.
       ovens would not be required to go through
                                                        MPDU
       the burdensome FCC licensing process
                                                               MAC Protocol Data Unit. A fancy name for
       simply to reheat leftover food quickly. Be‐
                                                               frame. The MPDU does not, however, in‐
       cause it is unlicensed, though, many devices
                                                               clude PLCP headers.
       operate in the band, including 802.11 wire‐
       less LANs.                                       MRC
ITU                                                            Maximal Ratio Combining. A method of
                                                               combining the signals from multiple an‐
       International Telecommunications Union.
                                                               tennas in an antenna array to boost the
       The successor to the Consultative Commit‐
                                                               signal-to-noise ratio of a received frame.
       tee for International Telephony and
                                                               MRC uses the “extra” radio chains in an
       Telegraphy (CCITT). Technically speaking,
                                                               antenna array to provide additional
       the ITU issues recommendations, not reg‐
                                                               information.
       ulations or standards. However, many




                                                                                           Glossary   |   131
MSDU


MSDU                                                          stand a single voice, you have to be able to
       MAC Service Data Unit. The data accepted               concentrate on it so you can hear it over the
       by the MAC for delivery to another MAC                 background level.
       on the network. MSDUs are composed of
                                                       OBSS
       higher-level data only. For example, an
                                                              Overlapping BSS. Refers to another net‐
       802.11 management frame does not con‐
                                                              work installed in the same physical space
       tain an MSDU.
                                                              on the same channel, whether it is part of
Multi-user                                                    the same ESS or not. If two access points
       In 802.11ac, a multi-user transmission is a            were installed next to each other on channel
       transmission that sends distinct frames for            6, each would be an OBSS of the other.
       each member of a set of receivers. In
                                                       OFDM
       802.11ac, up to four receivers can be desig‐
                                                              Orthogonal Frequency Division Multiplex‐
       nated for a multi-user transmission.
                                                              ing. A technique that splits a wide frequen‐
MU-MIMO                                                       cy band into a number of narrow frequency
     Multi-User MIMO. The application of                      bands and inverse-multiplexes data across
     MIMO techniques to send different trans‐                 the subchannels. 802.11a and 802.11g are
     missions to multiple users simultaneously.               based on OFDM. 802.11n uses MIMO to
                                                              transmit multiple OFDM data streams.
NAV
       Network Allocation Vector. The NAV is           PDU
       used to implement the virtual carrier-                 Layers communicate with each other using
       sensing function. Stations will defer access           protocol data units. For example, the IP
       to the medium if it is busy. For robustness,           protocol data unit is the familiar IP packet.
       802.11 includes two carrier-sensing func‐              IP implementations communicate with
       tions. One is a physical function, which is            each other using IP packets.
       based on energy thresholds, whether a sta‐
                                                              See Also SDU.
       tion is decoding a legal 802.11 signal, and
       similar things that require a physical meas‐    PHY
       urement. The second is a virtual carrier               Common IEEE abbreviation for the physi‐
       sense function, which is based on the NAV.             cal layer.
       Most frames include a nonzero number in
       the NAV field, which is used to ask all sta‐    PMK
       tions to politely defer from accessing the             Pairwise Master Key. The root of all keying
       medium for a certain number of microsec‐               data between a supplicant and an authenti‐
       onds after the current frame is transmitted.           cator. It may be derived from an Extensible
       Any receiving stations will process the NAV            Authentication Protocol (EAP) method
       and defer access, which prevents collisions.           during authentication, or supplied directly
       For more detail on how the NAV is used,                as a preshared key.
       see “Contention-Based Data Service” in          PPDU
       Chapter 3 of 802.11 Wireless Networks: The             PLCP Protocol Data Unit. The complete
       Definitive Guide.                                      PLCP frame, including PLCP headers,
Noise floor                                                   MAC headers, the MAC data field, and the
        The level of ambient background “static” in           MAC and PLCP trailers.
        an area. Transmissions must rise above the     protocol data unit
        noise floor in order to be received. A good           See PDU.
        analogy for the noise floor is the burble of
        conversations within a room where a party
        is being held. In order to hear and under‐


132    |   Glossary
                                                                                                          PS


PS                                                            because of 802.1X authentication. The most
       Power Save. Used as a generic prefix for               common type of authentication server used
       power-saving operations in 802.11.                     in 802.1X systems.
PSDU                                                   RLAN
       PLCP Service Data Unit. The data the PLCP              Radio LAN. A term used by European radio
       is responsible for delivering. Typically it            regulations to refer to any wireless network
       will be one frame from the MAC, with                   built on radio technology. Although 802.11
       headers. In 802.11, however, the PSDU may              is the most popular, others do exist. One of
       consist of an aggregate of several MAC ser‐            the better known alternative radio network
       vice data units.                                       technologies is ETSI’S HIPERLAN.
PSK                                                    RF
       Pre-Shared Key. In 802.11i, this refers to an          Radio Frequency. Used as an adjective to
       authentication method depending on a                   indicate that something pertains to the ra‐
       statically configured authentication key               dio interface (“RF modulator,” “RF energy,”
       that must be distributed manually. Also                and so on).
       called WPA-PSK.
                                                       RIFS
PSMP                                                          Reduced Interframe Space. A shortened
       Power-Save Multi-Poll. A power-saving                  frame separator that allows better use of
       system specific to 802.11n that improves               available airtime when two HT devices are
       both power efficiency and airtime efficien‐            communicating with each other.
       cy by scheduling transmissions to associ‐
                                                       RSN
       ated clients.
                                                              Robust Security Network. A network that
QAM                                                           uses the security methods originally de‐
       Quadrature Amplitude Modulation. A                     fined 802.11i-2004 and does not provide
       modulation method that varies both the                 any support for the use of WEP.
       amplitude and phase simultaneously to
                                                       RSSI
       represent a symbol of several bits. 802.11n
                                                              Received Signal Strength Indication. This is
       uses both 16-QAM and 64-QAM at higher
                                                              a value reported for the strength of a frame
       transmission rates.
                                                              that has been received; it acts much like a
QPSK                                                          “volume” indicator for the transmission.
       Quadrature Phase Shift Keying. A modula‐               The RSSI may be reported in many different
       tion method that encodes bits as phase                 ways, but a common method is in dBm.
       shifts. One of four phase shifts can be se‐
                                                       RTS
       lected to encode two bits.
                                                              Request to Send. The frame type used to
RA                                                            begin the RTS/CTS clearing exchange. RTS
       Receiver Address. The MAC address of the               frames are used when the frame that will
       station that will receive the frame. The RA            be transmitted is larger than the RTS
       may also be the destination address of a               threshold.
       frame, but is not always. In infrastructure
                                                       SA
       networks, for example, a frame destined for
                                                              Source Address; as disinct from TA. The
       the distribution system is received by an
                                                              station that generated the frame. Different
       access point.
                                                              when the frame originates on the distribu‐
RADIUS                                                        tion system and goes to the wireless
      Remote Authenticated Dial-In User Ser‐                  segment.
      vice. A protocol used to authenticate dial-
      in users that has become more widely used


                                                                                          Glossary   |   133
SDU


SDU                                                      TA
       When a protocol layer receives data from                  Transmitter Address. The station that ac‐
       the next highest layer, it is sending a service           tually put the frame in the air. Often the ac‐
       data unit. For example, an IP service data                cess point in infrastructure networks.
       unit can be composed of the data in the TCP
                                                         TIM
       segment plus the TCP header. Protocol lay‐
                                                                 Traffic Indication Map. A field transmitted
       ers access service data units, add the appro‐
                                                                 in Beacon frames used to inform associated
       priate header, and push them down to the
                                                                 stations that the access point has buffered.
       next layer.
                                                                 Bits are used to indicate buffered unicast
       See Also PDU.                                             frames for each associated station as well as
                                                                 the presence of buffered multicast frames.
Service Data Unit
       See SDU.                                          TK
                                                                 Temporal Key. 802.11i key hierarchies de‐
SIFS
                                                                 rive a temporal key to be used for authen‐
       Short Interframe Space. The shortest of the
                                                                 tication protocols. The temporal key is the
       four interframe spaces. The SIFS is used
                                                                 main input to link-layer encryption proto‐
       between frames in an atomic frame ex‐
                                                                 cols such as TKIP or CCMP.
       change.
                                                         TKIP
Spatial stream
                                                                 Temporal Key Integrity Protocol. One of
        MIMO techniques are sometimes called
                                                                 the improved encryption protocols in
        spatial reuse because a MIMO system will
                                                                 802.11i, TKIP uses the fundamental oper‐
        send multiple independent data streams be‐
                                                                 ations of WEP with new keying and integ‐
        tween the transmitter and the receiver.
                                                                 rity check mechanisms to offer additional
        Each data stream is called a spatial stream
                                                                 security. 802.11n clearly forbids the use of
        because it takes a different path through
                                                                 TKIP with 802.11n frames.
        space between the transmitter and receiver.
        An 802.11n device may have up to four spa‐       WEP
        tial streams. For any given transmission, the            Wired Equivalent Privacy; derided as
        maximum number of spatial streams is de‐                 “Wiretap Equivalence Protocol"” by its crit‐
        fined by the lower number.                               ics. A standard for ciphering individual
                                                                 data frames. It was intended to provide
Single user
                                                                 minimal privacy and has succeeded in this
       A single-user transmission is a frame that
                                                                 respect. In August 2001, WEP was soundly
       is sent to one recipient. Contrast with
                                                                 defeated, and public code was released.
       multi-user.
                                                                 WEP is not supported by 802.11n devices.
SSID
                                                         Wi-Fi
       Service Set Identifier. A string used to iden‐
                                                                 An umbrella term used to refer to wireless
       tify an extended service set. Typically, the
                                                                 LANs in general, and a testament to the
       SSID is a recognizable character string for
                                                                 strength of the Wi-Fi Alliance’s branding
       the benefit of users.
                                                                 activities. “Wi-Fi” is often used inter‐
STBC                                                             changeably with “wireless LAN” or
       Space-Time Block Coding. A method of                      “802.11.”
       transmitting a single data stream across          Wi-Fi Alliance
       multiple antennas for additional transmis‐
                                                                The Wi-Fi Alliance (formerly the Wireless
       sion redundancy.
                                                                Ethernet Compatibility Alliance) started
                                                                the Wi-Fi certification program to test in‐
                                                                teroperability of 802.11 implementation.


134    |   Glossary
                                                                                              Wi-Fi CERTIFIED


     Originally, the term was applied to devices         WPA and WPA2
     that complied with 802.11b (11 Mbps HR/                  Wi-Fi Protected Access. A security stan‐
     DSSS), but further programs have extended                dard based on 802.11i draft 3. The Wi-Fi
     PHY interoperability testing to include                  Alliance took 802.11i draft 3 and began cer‐
     802.11a, 802.11g, 802.11n and 802.11ac, as               tifying compliance with early TKIP imple‐
     well as security.                                        mentations to accelerate adoption of 802.11
                                                              security protocols. WPA2 is based on the
Wi-Fi CERTIFIED
                                                              full ratified version of 802.11i-2004. Prod‐
       Trademark of the Wi-Fi Alliance used to
                                                              ucts certified with 802.11n are only allowed
       indicate that a particular device has passed
                                                              to use CCMP to encrypt high-speed
       an interoperability test. Once certified, a
                                                              802.11n frames.
       product’s capabilities are published in the
       Wi-Fi Alliance certification database, and
       an interoperability certificate lists certified
       capabilities.




                                                                                          Glossary   | 135
About the Author
Matthew S. Gast is the director of software product management at Aerohive Networks.
He has been active within the Wi-Fi technology community, holding multiple leadership
roles in industry organizations. Matthew served as the chair of the 802.11-2012 revision.
Within the Wi-Fi Alliance, he leads the security task groups in their investigation of
new security technologies and previously led the Wi-Fi Alliance’s network management
task group’s investigation of certification requirements for new power-saving technol‐
ogies. An avid pilot, Matthew can generally be found at (or preferably above) an airport
when he is not working on Wi-Fi.

Colophon
The animal on the cover of 802.11ac: A Survival Guide is the common European eel
(Anguilla anguilla).
The cover image is from Johnson’s Natural History. The cover font is Adobe ITC
Garamond. The text font is Adobe Minion Pro; the heading font is Adobe Myriad Con‐
densed; and the code font is Dalton Maag’s Ubuntu Mono.
